Exhibit 10.15

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/ INDICATES MATERIAL THAT HAS BEEN OMITTED
AND FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED
MATERIAL HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO
RULE 24B-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

This STRATEGIC OEM PURCHASE AND SALE AGREEMENT No. 011599, including exhibits,
(Agreement) is entered into on January 7, 2004 (Effective Date) between Nortel
Networks Limited a Canadian corporation, with offices at 8200 Dixie Road,
Brampton, Ontario, Canada L6T 5P6 (including its Affiliates and Subsidiaries,
“Nortel Networks”) and Avici Systems Inc. a Delaware corporation, with offices
located at 101 Billerica Avenue, North Billerica, MA 01862 (including its
Affiliates and Subsidiaries, “Avici”).

 

Definitions

 

Affiliate means (i) in the case of Nortel Networks Limited, (a) an entity of
which Nortel Networks Corporation, Nortel Networks Inc. or Nortel Networks
Limited owns between 20% and 50% of the voting securities or other control
mechanism, or (b) an entity that is under common control with Nortel Networks
Inc. or Nortel Networks Limited, where “common control” means that the parent
entity owns between 20% and 50% of the voting stock, shares or voting power of
both the entity and either Nortel Networks Inc. or Nortel Networks Limited, or
(c) such other third party as Nortel Networks Limited and Avici may reasonably
agree in writing to add to Exhibit P, and (ii) in the case of Avici Systems
Inc., (a) an entity of which Avici Systems Inc. owns between 20% and 50% of the
voting securities or other control mechanism, or (b) such other third party as
Nortel Networks Limited and Avici Systems Inc. may reasonably agree in writing
to add to Exhibit P. A list of Affiliates will be attached as Exhibit P within
60 (sixty) days the Effective Date.

 

Avici Competitors will have the meaning set out in Section 4.7 of this
Agreement.

 

Avici Exclusive Accounts will have the meaning set out in Section 4.1 of this
Agreement.

 

Blanket Purchase Order means an order for Products without a Delivery Date,
issued under this Agreement by Nortel Networks that is a valid order for
Products only to the extent Releases are subsequently issued for specific
quantities of the Products.

 

Changes and Change Order will have the meaning set out in Article 6 of this
Agreement.

 

Competitive Information will have the meaning set out in Section 17.5 of this
Agreement.

 

Confidential Information means information disclosed by Nortel Networks or Avici
to the other party that (i) is designated at the time of disclosure as
confidential (or like designation), (ii) is disclosed in circumstances of
confidence, or (iii) would be understood by Nortel Networks and Avici,
exercising reasonable business judgement, to be confidential. Without limiting
the foregoing, Confidential Information will include, without limitation, the
Escrowed Materials and Competitive Information, whether or not such materials
are designated as confidential at the time of disclosure.

 

Core IP Router means a device which has a [CONFIDENTIAL TREATMENT REQUESTED] /*/
equal to or greater than [CONFIDENTIAL TREATMENT REQUESTED] /*/ and which has
both a [CONFIDENTIAL TREATMENT REQUESTED] /*/ used for routing IP packets among
other Core IP Routers, edge routers and peering routers. Notwithstanding the
foregoing, [CONFIDENTIAL TREATMENT REQUESTED] /*/ but which has a [CONFIDENTIAL
TREATMENT REQUESTED] /*/ of less than [CONFIDENTIAL TREATMENT REQUESTED] /*/ and
less than or equal to [CONFIDENTIAL TREATMENT REQUESTED] /*/ (for the remainder
of the Initial Term) and less than or equal to such higher [CONFIDENTIAL
TREATMENT REQUESTED] /*/ as will be negotiated by and agreed to by the Parties
from time to time after the Initial Term, [CONFIDENTIAL TREATMENT REQUESTED] /*/
a Core IP Router.

 

Delivery Date means the date set forth in an accepted P.O. or Release for
delivering the Product to the Delivery Location.

 

Delivery Location means Avici’s dock in North Billerica, MA as of the Effective
Date, and may be changed from time to time by Avici with the prior written
consent of Nortel Networks, such consent not to be unreasonably withheld.

 

Distribution Channels means any third party authorized by Nortel Networks to
resell the Product and includes, but is not limited to, distributors, resellers,
value added resellers, system integrators, and OEMs.

 

Epidemic Failure will have the meaning set out in Subsection 12.5 of this
Agreement.

 

Escrowed Materials will have the meaning set out in Subsection 26.3 of this
Agreement.



--------------------------------------------------------------------------------

FCA means free carrier, as set out under the International Chamber of Commerce
document, INCOTERMS 2000.

 

Field-Replaceable Unit (FRU) means replacement parts, sub-assemblies, circuit
cards, modules and other electronic and mechanical assemblies that may be
replaced wherever the applicable Product is located (e.g., a Nortel Networks
Customer or Nortel Networks location).

 

Firmware means machine-executable code resident in devices forming part of the
Hardware.

 

First Article Acceptance means Avici’s product has successfully completed the
first article product acceptance program as set out in Exhibit E.

 

Global Cumulative Baseline Purchases will have the meaning set out in Section
4.4 of, and Exhibit A to, this Agreement.

 

Hardware and Software Terms and Conditions means the applicable licenses and
terms and conditions which are to be provided with a Product, as described in
Section 3.5.

 

Hardware means the hardware and Firmware components of the Products.

 

Non-Exclusive Accounts will have the meaning set out in Section 4.3 of this
Agreement.

 

Nortel Networks Exclusive Accounts will have the meaning set out in Section 4.2
of this Agreement.

 

Nortel Networks Competitors will have the meaning set out in Section 4.4 of this
Agreement.

 

Nortel Networks Customer means a customer of Nortel Networks who has purchased a
Product from Nortel Networks for its own internal business use and has accepted
the Hardware and Software Terms and Conditions.

 

Order Time means the time as set forth in Section 8.5 and amended by Avici from
time to time upon reasonable prior written notice to Nortel Networks.

 

PEC means Nortel Networks product engineering code.

 

Prices means the prices and rates for the Products and services set out in
Exhibits A and D as discounted in accordance with the terms and conditions of
this Agreement.

 

Product Documentation will have the meaning set out in Article 16 of this
Agreement.

 

Product means Avici’s Hardware and Software products listed in Exhibit A that
have achieved First Article Acceptance. Product includes related Product
Documentation and Firmware.

 

Product Warranty Period will have the meaning set out in Sections 12.1 and/or
12.2 of this Agreement as applicable.

 

Purchase Order or P.O. means any order issued under this Agreement by Nortel
Networks or a purchasing Subsidiary or an Affiliate for the purchase of Products
or Repair Services.

 

Release means a written communication requesting a Delivery Date for a quantity
of Products or Repair Services under a Blanket Purchase Order.

 

Repair Period means a period of up to [CONFIDENTIAL TREATMENT REQUESTED] /*/ for
repair or replacement by Avici of a Product unless otherwise agreed in writing
by the parties. The Repair Period will commence on the date that Avici receives
the defective Product from Nortel Networks at a location designated in advance
in writing by Avici and will end upon Avici shipping such Product to Nortel
Networks’ designee.

 

Repair Services means Hardware and Software repair and technical assistance
services described in Exhibit I of this Agreement.

 

Repair Services Pool means a stock of FRUs that will be maintained by Avici
during the Term. The Repair Services Pool may consist of new FRUs or previously
used FRUs, refurbished to conform to the Specifications.

 

Software means software programs (in machine-readable object code) that provide
basic logic, operating and user-related application instructions and network
management information for use with the Products.

 

Specifications means the specifications referenced in Exhibit B (Part I).

 

Subsidiary means (i) in the case of Nortel Networks Limited, an entity that
directly or indirectly (a) controls or is controlled by Nortel Networks
Corporation by fifty percent (50%) or more of the voting stock, shares or voting
power, or (b) an entity that is under common control with Nortel Networks Inc.
or Nortel Networks Limited, where “common control” means that the parent entity
by more than fifty percent (50%) of the voting stock, shares or voting power of
both the entity and either Nortel Networks Inc. or Nortel Networks Limited, or
(ii) in the case of Avici Systems Inc., an entity that is directly or indirectly



--------------------------------------------------------------------------------

controlled by Avici Systems Inc. by fifty percent (50%) or more of the voting
stock, shares or voting power. A list of Subsidiaries will be attached as
Exhibit P within sixty (60) of the Effective Date. The parties will update the
Exhibit from time to time as new Subsidiaries are added to this Agreement
pursuant to Section 1.

 

Tax means foreign, federal, state, provincial, local (e.g., sales, use, excise,
value-added, goods and services) and all other taxes with respect to Nortel
Networks’ purchases under this Agreement, except taxes due on Avici’s corporate
income.

 

Term will have the meaning set out in Section 2.1 of this Agreement.

 

Uneconomical To Repair (UTR) means that Avici and Nortel Networks have agreed in
writing that a unit of a Product which has been provided to Avici for Repair
Services: (a) is beyond repair due to physical damage; (b) cannot be changed,
modified, or upgraded from the current release of the Product to the next
release; or, (c) such unit of Product has already been returned three (3) times
due to a customer failure report.

 

Updates will have the meaning set out in Section 3 of this Agreement.

 

Warrant Agreement means the agreement between the Parties granting certain
warrant rights to Nortel Networks concurrently entered into by the Parties as of
the Effective Date.

 

1   Scope.

 

1.1   In addition to Nortel Networks Limited purchasing under this Agreement,
Nortel Networks Limited may notify Avici in writing that Nortel Networks Limited
desires that the Subsidiary or Affiliate named in the notice be entitled to
purchase under this Agreement. Subject to such Subsidiary or Affiliate agreeing
in writing to be bound without modification or reservation by all of the terms
and conditions of this Agreement, such Subsidiary or Affiliate will be entitled
to purchase under this Agreement, as if such Subsidiary or Affiliate were
“Nortel Networks” and a signatory to this Agreement. For clarity, a Purchase
Order issued by such Subsidiary or Affiliate referencing this Agreement will be
deemed to be such agreement. Notwithstanding the foregoing, such Subsidiary or
Affiliate will not be entitled to exercise the right of Nortel Networks Limited
under Sections 2 or 26 and any notice or report required of Avici hereunder will
be deemed given if provided to Nortel Networks Limited unless such notice or
report is regarding a matter specific to such Subsidiary or Affiliate. Each
purchase by a Subsidiary or Affiliate will create contractual rights and
obligations under this Agreement between the purchasing Subsidiary or Affiliate
and Avici.

 

1.2   If Nortel Networks requests in writing, the parties will negotiate in good
faith to develop a project plan whereby Avici will customize Product to Nortel
Networks’ specifications, including without limitation, the re-branding of
Products as a Nortel Networks products, subject to agreement of the parties on
terms and conditions as may be applicable. If the parties agree on such a
project plan, the parties will amend Exhibits A and B upon the completion of the
project to include the customized Product, Price and new Specifications.

 

1.3   Avici will notify Nortel Networks about each new generally available Avici
product forty-five (45) days prior to Avici’s authorizing its general release.
Such products may be added to this Agreement as more specifically described in
Exhibit A.

 

2.   Term and Termination.

 

2.1   Term—This Agreement shall take effect on the Effective Date and continue
in effect for an initial term of three (3) years after the Effective Date
(“Initial Term”) and automatically renew for one (1) year periods thereafter
(such periods collectively the “Extended Term”) unless (a) a party gives advance
written notice of non-renewal at least six (6) months prior to the end of the
Initial Term or any one (1) year period of any Extended Term or (b) a party
terminates during the Initial Term or during any Extended Term due to any of the
reasons set forth in this Section 2 with respect to the other party in
accordance with this Agreement. The Initial Term and any Extended Term together,
or for greater certainty, the period of time commencing on the Effective Date
and ending on the date of termination or expiration of this Agreement, shall be
referred to as the “Term”.

 

2.2  

Termination for Breach—If a party materially breaches this Agreement, for those
breaches which are curable, the breaching party will have thirty (30) days from
receipt of notice of such breach from the complaining party to undertake a
reasonable course of action to cure the breach. Avici will give notice to the
breaching Nortel Networks entity and Nortel Networks Limited. If the breaching
party fails to undertake a reasonable course of action to cure the breach within
such thirty (30) day period, or if the breach is not curable, the complaining
party may immediately by notice terminate this Agreement provided, however that
only (a) if the party in breach is a Nortel Networks entity or an Affiliate that
has issued a P.O. or



--------------------------------------------------------------------------------

 

Release under Section 8, and (b) the breach is a failure to pay an undisputed
invoice, then such termination shall be limited to such individual Nortel
Networks Subsidiary or Affiliate giving rise to the breach.

 

2.3   Termination for Debt Proceedings and Dissolution—The affected party is
obliged to immediately give notice to the other party of any one of (a) through
(g) below. If the affected party: (a) files a petition in bankruptcy filed by or
for the affected party, (b) makes an assignment for the benefit of creditors,
(c) makes a general settlement of debts or debt reorganization, (d) is dissolved
or ceases doing business, (e) has a substantial part of its assets seized, (f)
goes into receivership or insolvency proceedings or (g) assigns the Agreement or
any part thereof in violation of Section 27.5 (Assignment). The other party may
give notice to the affected party, terminating this Agreement if any one of the
following occurs: (i) Section 2.3 sub-parts (a) or (c) and there has been no
resolution after sixty (60) days have passed since service of process; or, (ii)
Section 2.3 sub-parts (b), (d), (e), (f), or (g).

 

2.4   Extension of Term for Change of Control—

 

  2.4.1   A “Change of Control” means (i) a merger, acquisition, sale of voting
control or other business combination such that the current shareholders of
Avici prior to such transaction do not hold more than fifty (50%) of the voting
power of the acquiring or surviving corporation, (ii) the sale of substantially
all of the assets of Avici and/or (iii) the [CONFIDENTIAL TREATMENT REQUESTED]
/*/ (other than to make such product or have such product made for Avici).

 

  2.4.2   In the event Avici is acquired [CONFIDENTIAL TREATMENT REQUESTED] /*/
and if neither party has given a termination notice at least six (6) months
prior to the applicable expiration date, then the Agreement shall be extended
for [CONFIDENTIAL TREATMENT REQUESTED] /*/ after the acquisition date, provided
however, if Avici has given prior notice of its intent not to renew at least six
(6) months prior to the then expiration date of the Agreement and an acquisition
closes during the last six (6) months of the then current Term, then the Term of
the Agreement shall be extended for a corresponding period of time [CONFIDENTIAL
TREATMENT REQUESTED] /*/. Upon a change of control, the acquirer shall provide
Nortel Networks with a [CONFIDENTIAL TREATMENT REQUESTED] /*/ following the
acquisition to the extent that Avici is required to provide [CONFIDENTIAL
TREATMENT REQUESTED] /*/.

 

2.5   Effect of Termination—The termination right in this Article 2 is in
addition to, and not in lieu of, any other rights of the terminating party at
law or under this Agreement.

 

  2.5.1   If Avici terminates this Agreement, other than for Nortel Networks’
material uncured or uncurable breach, Nortel Networks will be allowed to obtain,
subject to the payment of the applicable fees, Product support and maintenance
from Avici for paid-for Products (consistent with Exhibit I and subject to the
time limitations set forth in Exhibit I, Section 3) to continue to provide
support and maintenance to Nortel Networks’ Customers. Avici will provide Nortel
Networks with commercially reasonable training, in accordance with Avici’s
then-current terms and conditions for providing such training, for Nortel
Networks to carry out the post-termination support and maintenance. In the event
Avici terminates this Agreement due to Nortel Networks’ material uncured or
uncurable breach, Avici will use commercially reasonable efforts [CONFIDENTIAL
TREATMENT REQUESTED] /*/ in accordance with Avici’s then-[CONFIDENTIAL TREATMENT
REQUESTED] /*/.

 

  2.5.2   Within the [CONFIDENTIAL TREATMENT REQUESTED] /*/ prior to the
termination of this Agreement (other than for Nortel Networks’ material uncured
or uncurable breach), Nortel Networks may issue binding, non-cancellable
Purchase Orders, as long as Nortel Networks takes delivery of the Products
ordered within [CONFIDENTIAL TREATMENT REQUESTED] /*/ of the date of
termination. Nortel Networks shall have the right to continue to purchase
Products after the Agreement is terminated (other than for Nortel Networks
material uncured or uncurable breach) to meet Nortel Networks existing
obligations to Nortel Networks’ Customers entered into during the Term of the
Agreement subject to Avici’s acceptance in writing (prior to Nortel Networks
entering into such Nortel Networks’ Customer obligation) that it will continue
to supply Product after the end of the then current Term of the Agreement for
such Nortel Networks’ Customer(s).

 

  2.5.3  

The termination or expiration of this Agreement shall in no way relieve either
party from its obligations to pay any sums accrued hereunder prior to such
termination or expiration. The parties agree that their respective rights,
obligations and duties under Sections 2.5, 3.1 and 3.2 (solely to the extent to
which such rights are required either to support Nortel Networks Customers or to
sell any existing inventory of Products), 3.4, 10.1.1, 10.6.1 (for three years),
12.9, 17, 19, 20, 21 (for five years), 22, 25, 26 (solely to the extent to which
such rights are required for Nortel Networks to address Avici’s failure to
fulfil any of its continuing obligations in the event that the Agreement
terminates after either Party has given a notice on non-renewal under Section
2.1 or that the Agreement is terminated under Section 2.3 in the event of
Avici’s liquidation pursuant to a bankruptcy proceeding), and 27 as



--------------------------------------------------------------------------------

 

well as any rights, obligations and duties which are expressly identified as
extending beyond the expiration or termination of this Agreement shall survive
any expiration or termination. Upon termination or expiration of this Agreement,
each party shall, within five (5) days, deliver to the other party all of that
other party’s Confidential Information and copies thereof in its possession,
power, custody or control, or at the other party’s option, destroy such and
provide a certificate supporting such destruction.

 

3.   Grant of Rights.

 

3.1   Product License—Subject to Nortel Networks’ compliance with the terms and
conditions of this Agreement, Avici grants to Nortel Networks the non-exclusive
(subject to Section 4), nontransferable, limited, worldwide right to: (a)
distribute, copy, have copied, license and sub-license the Software but only as
part of the Products to Nortel Networks’ Customers; and (b) distribute, sell and
resell the Hardware and license the embedded Firmware but only as part of the
Products to Nortel Networks’ Customers. For clarity, the foregoing grant to
distribute and license the Software is conditioned upon payment of the
corresponding fees for licensing functionality which is normally licensed at an
additional charge, as shown on the Price list (i.e. RTU). The Software license
grant includes all patches, bug fixes and maintenance releases (“Updates”) which
Avici may provide to Nortel Networks as required hereunder. Avici agrees that
Nortel Networks will have the right to post Updates on its support web site for
distribution only to Nortel Networks’ Customers who are entitled to receive such
Updates. Except for Products which are expressly identified on the price list as
consisting of Software only, Nortel Networks will not sell or otherwise
distribute or permit the distribution of the Software unbundled from the
Hardware Products. The parties may mutually agree to qualify specific Products
(or versions of Products) for distribution only to specific Nortel Networks’
Customers.

 

3.2   Documentation License—Subject to the terms and conditions of this
Agreement, Avici hereby grants to Nortel Networks, during the Term, a
non-exclusive, nontransferable limited license to translate, reproduce, and
distribute the Product Documentation to Nortel Networks’ Customers; provided
that Avici will own any such translation.

 

3.3   Ownership of Intellectual Property in Products—Except as may be expressly
agreed otherwise by the parties in writing, the versions of the Software
included in the Product, including any associated intellectual property rights
and/or derivative works, are and remain the sole property of Avici, and Nortel
Networks hereby assigns all rights (including, but not limited to, rights to
inventions, patentable subject matter, copyrights and trademarks) it may have in
such Software, arising from modification of such Software by or at the request
of Nortel Networks, to Avici and its assigns without further compensation and
shall communicate, without cost or delay, and without disclosing to others the
same, all available and applicable information relating thereto (with all
necessary plans and models) to Avici. Nortel Networks shall from time to time
take any further action and execute and deliver any further instrument,
including documents of assignment or acknowledgment, that Avici may reasonably
request in order to establish and perfect its exclusive ownership rights in the
Products, including any associated intellectual property rights.

 

3.4   Software License and Other Restrictions—Subject to Article 26, Nortel
Networks shall not reverse engineer, decompile or disassemble or otherwise
create, attempt to create, or permit or assist others to create a source code
version of the Products or any component thereof, including, without limitation,
the Hardware, Software and Firmware. Except for translations of the Product
Documentation and marketing materials expressly permitted by this Agreement,
Nortel Networks shall not modify the Products without Avici’s prior written
approval. Nortel Networks will preserve the copyright or restricted rights
notices on the Products. All Products distributed to the U.S. Government will
contain notices required by then-current United States government regulations.
The label on Software distributed by Nortel Networks will either be the same as
on the original media or, if the Products are re-branded substantially similar
to the following:

 

(c) Copyright “YEAR” Nortel Networks Limited and its licensors.

 

All Rights Reserved.

 

       Except for the addition of inventory or shipping labels on the Products
on areas other than the faceplates, Nortel Networks shall not add or permit
Distribution Channels to add any additional trademarks or other proprietary
notices, labels, markings or documentation on or in the Products without the
prior written consent of Avici. Nortel Networks shall have no right to
manufacture the Products or to license any third party for purposes of
manufacturing the Products except as expressly set forth in Article 26.

 

3.5  

Nortel Networks’ Customer Licensing—Nortel Networks understands and agrees that
any and all use of the Software shall be governed by binding licensing terms
which are no less protective of the Software than the software license terms set
forth in the Hardware and Software Terms and Conditions, substantially in the
form of Exhibit Q attached hereto. Nortel



--------------------------------------------------------------------------------

 

Networks shall, and shall require that its Distribution Channels and Nortel
Networks’ Customers abide by the license restrictions which are no less
restrictive than those set forth herein and therein.

 

3.6   Direct Customer Updates—Avici will use commercially reasonable efforts to
notify Nortel Networks promptly about any Updates Avici provides directly to a
current Nortel Networks’ Customer (other than Updates which such Nortel
Networks’ Customer may obtain without interpersonal interaction from Avici’s
internet customer support site). In addition, at no additional charge Avici will
provide the same Updates, including a description and installation instructions,
to Nortel Networks within ten (10) calendar days of Avici’s providing an Update
to a current Nortel Networks’ Customer. The foregoing shall not be construed to
create any obligation for Avici to actually provide Updates directly to Nortel
Networks’ Customers.

 

4.   Exclusivity.

 

4.1   Avici Exclusivity—Nortel Networks will not directly or indirectly sell
Products [CONFIDENTIAL TREATMENT REQUESTED] /*/ (including any of its wholly
owned subsidiaries or branded operations but not including [CONFIDENTIAL
TREATMENT REQUESTED] /*/ as referenced below). Nortel Networks will not directly
or indirectly sell Products to [CONFIDENTIAL TREATMENT REQUESTED] /*/ (including
any of its wholly owned subsidiaries or branded operations) [CONFIDENTIAL
TREATMENT REQUESTED] /*/ (collectively “Avici’s Exclusive Accounts”).

 

4.2   Nortel Networks Exclusivity—Avici will not sell Products directly or
indirectly, other than through Nortel Networks, to [CONFIDENTIAL TREATMENT
REQUESTED] /*/ with its global headquarters in [CONFIDENTIAL TREATMENT
REQUESTED] /*/, and the wholly owned subsidiaries or branded operations of each
of the foregoing (“Nortel(s) Exclusive Accounts”).

 

  4.2.1   In the event of a Change of Control of Avici involving a Nortel
Networks Competitor [CONFIDENTIAL TREATMENT REQUESTED] /*/ (“Business
Milestones”).

 

  4.2.2   In the event that Nortel Networks [CONFIDENTIAL TREATMENT REQUESTED]
/*/.

 

  4.2.3   In order for an account to remain classified as a Nortel Exclusive
Account, the following business milestones must be met:

 

  (1)   Nortel Networks must achieve the following account specific milestones
for that account within ninety (90) days following the Effective Date (provided
however, that Nortel Networks agrees to use reasonable commercial efforts to
meet the milestones within thirty (30) days after the Effective Date): (i)
completion of an [CONFIDENTIAL TREATMENT REQUESTED] /*/ product, (ii) training
[CONFIDENTIAL TREATMENT REQUESTED] /*/ Nortel Networks Avici-certified engineer
for each account (although engineers [CONFIDENTIAL TREATMENT REQUESTED] /*/),
(iii) Nortel Networks’ [CONFIDENTIAL TREATMENT REQUESTED] /*/ Nortel Networks
product, and (iv) complete an [CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

  (2)   Nortel Networks must [CONFIDENTIAL TREATMENT REQUESTED] /*/ at the
account’s site within such account [CONFIDENTIAL TREATMENT REQUESTED] /*/; and

 

  (3)   Nortel Networks must place Purchase Orders with Avici which ship within
the applicable period or within ninety (90) days thereafter for an amount of
Product with a [CONFIDENTIAL TREATMENT REQUESTED] /*/ the annual Cumulative
Order threshold for such account shown below. For clarity, the same ninety (90)
day period will NOT be counted toward the calculation of the [CONFIDENTIAL
TREATMENT REQUESTED] /*/.

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

Avici may reclassify a Nortel Exclusive Account to a Non-Exclusive Account upon
thirty (30) days written notice to Nortel Networks if the Business Milestones
for such Nortel Exclusive Account have not been completed, due in substantial
part to Nortel Networks failure to meet its Business Milestone obligations.
During such thirty (30) day notice period, Nortel Networks may rectify its
failure to meet its Business Milestone obligations in which case the account
would not be reclassified. Avici in its sole discretion may on written notice,
including any applicable milestones, to Nortel Networks classify any existing
Non-Exclusive Account as a Nortel Networks Exclusive Account.

 

  4.2.5   If the Term of the Agreement continues beyond December 31, 2006, the
parties agree to negotiate in good faith, in advance, adjusted Annual Cumulative
Order Thresholds for the Nortel Exclusive Accounts and adjusted semi-annual or
annual Global Cumulative Baseline Purchases.



--------------------------------------------------------------------------------

  4.2.6   If a [CONFIDENTIAL TREATMENT REQUESTED] /*/ issues an [CONFIDENTIAL
TREATMENT REQUESTED] /*/ to Nortel Networks which includes [CONFIDENTIAL
TREATMENT REQUESTED] /*/ and Nortel Networks [CONFIDENTIAL TREATMENT REQUESTED]
/*/, Avici may [CONFIDENTIAL TREATMENT REQUESTED] /*/ in its sole discretion.
Nortel Networks will use commercially reasonable efforts to provide prompt
notice to Avici of such decision [CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

4.3   Non-Exclusive Accounts—All other customer accounts which are not
classified as either Avici Exclusive Accounts or Nortel Exclusive Accounts are
“Non-Exclusive Accounts.” Each of Avici and Nortel Networks may sell Products
directly or indirectly to Non-Exclusive Accounts, subject to the applicable
terms and restrictions of this Agreement.

 

4.4   Nortel Networks Competitors—During the Term of the Agreement and subject
to Nortel Networks [CONFIDENTIAL TREATMENT REQUESTED] /*/ the global cumulative
baseline purchases at the end of each [CONFIDENTIAL TREATMENT REQUESTED] /*/
period as set forth in Exhibit A (“Global Cumulative Baseline Purchases”), Avici
agrees [CONFIDENTIAL TREATMENT REQUESTED] /*/ of its Products.

 

  4.4.1   The parties acknowledge that as of the Effective Date Avici has an
existing reseller agreement with [CONFIDENTIAL TREATMENT REQUESTED] /*/. Nothing
in the Agreement is intended to require Avici to breach or fail to perform its
existing obligations to [CONFIDENTIAL TREATMENT REQUESTED] /*/. In addition to
[CONFIDENTIAL TREATMENT REQUESTED] /*/ existing non-exclusive rights
[CONFIDENTIAL TREATMENT REQUESTED] /*/, Avici reserves the right to
[CONFIDENTIAL TREATMENT REQUESTED] /*/. [CONFIDENTIAL TREATMENT REQUESTED] /*/
means that Nortel Networks has a [CONFIDENTIAL TREATMENT REQUESTED] /*/ and
focus in that [CONFIDENTIAL TREATMENT REQUESTED] /*/ that can be demonstrated by
[CONFIDENTIAL TREATMENT REQUESTED] /*/, or (c) having [CONFIDENTIAL TREATMENT
REQUESTED] /*/ at the account within the prior six (6) months. If on a specific
account basis, such an [CONFIDENTIAL TREATMENT REQUESTED] /*/ by Nortel Networks
[CONFIDENTIAL TREATMENT REQUESTED] /*/, then Avici [CONFIDENTIAL TREATMENT
REQUESTED] /*/.

 

  4.4.2   If [CONFIDENTIAL TREATMENT REQUESTED] /*/ the Global Cumulative
Baseline Purchases for [CONFIDENTIAL TREATMENT REQUESTED] /*/ on or before that
date, Avici shall have [CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

  4.4.3   Avici shall have [CONFIDENTIAL TREATMENT REQUESTED] /*/ after
[CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

  4.4.4   Avici shall have [CONFIDENTIAL TREATMENT REQUESTED] /*/ to Nortel
Networks, to grant [CONFIDENTIAL TREATMENT REQUESTED] /*/ the following
territories: (i) [CONFIDENTIAL TREATMENT REQUESTED] /*/ with the exception of
[CONFIDENTIAL TREATMENT REQUESTED] /*/, (ii) [CONFIDENTIAL TREATMENT REQUESTED]
/*/ with the exception of [CONFIDENTIAL TREATMENT REQUESTED] /*/, (iii)
[CONFIDENTIAL TREATMENT REQUESTED] /*/, (iv) [CONFIDENTIAL TREATMENT REQUESTED]
/*/, and (iv) [CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

  4.4.5   For greater certainty, Avici will not appoint a reseller in relation
to a Nortel Exclusive Account during the period of exclusivity for that Nortel
Exclusive Account.

 

4.5   No [CONFIDENTIAL TREATMENT REQUESTED] /*/ - For as long as there has not
been a [CONFIDENTIAL TREATMENT REQUESTED] /*/ of Avici involving a [CONFIDENTIAL
TREATMENT REQUESTED] /*/:

 

         (i) for a period of [CONFIDENTIAL TREATMENT REQUESTED] /*/ following
the Effective Date, Nortel Networks [CONFIDENTIAL TREATMENT REQUESTED] /*/.
After such period, Nortel Networks shall provide prompt written notice to Avici
of [CONFIDENTIAL TREATMENT REQUESTED] /*/ and (a) Avici may, at its sole option,
[CONFIDENTIAL TREATMENT REQUESTED] /*/ and (b) the [CONFIDENTIAL TREATMENT
REQUESTED] /*/;

 

         (ii) whether or not Nortel Networks has met or exceeded the Global
Cumulative Baseline Purchases, in the event Nortel Networks acquires
[CONFIDENTIAL TREATMENT REQUESTED] /*/, Nortel Networks will [CONFIDENTIAL
TREATMENT REQUESTED] /*/ until at least [CONFIDENTIAL TREATMENT REQUESTED] /*/
after the Effective Date; [CONFIDENTIAL TREATMENT REQUESTED] /*/ that (a) have
purchased a [CONFIDENTIAL TREATMENT REQUESTED] /*/ product and applicable
support [CONFIDENTIAL TREATMENT REQUESTED] /*/ or (b) [CONFIDENTIAL TREATMENT
REQUESTED] /*/ products; and



--------------------------------------------------------------------------------

         (iii) if Nortel Networks [CONFIDENTIAL TREATMENT REQUESTED] /*/ the
Global Cumulative Baseline Purchases, [CONFIDENTIAL TREATMENT REQUESTED] /*/
after the Effective Date, Nortel Networks shall provide Avici six (6) months
notice [CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

4.6   Effect of [CONFIDENTIAL TREATMENT REQUESTED] /*/—Upon an announcement by
Avici [CONFIDENTIAL TREATMENT REQUESTED] /*/ and in Section 4.7 regarding Avici
Competitors [CONFIDENTIAL TREATMENT REQUESTED] /*/. Upon an announcement by
Nortel Networks [CONFIDENTIAL TREATMENT REQUESTED] /*/, Avici may, at its
option, [CONFIDENTIAL TREATMENT REQUESTED] /*/ set forth in Section 4.4 above
[CONFIDENTIAL TREATMENT REQUESTED] /*/ in Section 4.7 regarding Avici
Competitors [CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

4.7   Avici Competitors—Subject to Nortel Networks [CONFIDENTIAL TREATMENT
REQUESTED] /*/ at the end of each [CONFIDENTIAL TREATMENT REQUESTED] /*/, Nortel
Networks [CONFIDENTIAL TREATMENT REQUESTED] /*/ (1) [CONFIDENTIAL TREATMENT
REQUESTED] /*/ (collectively, “Avici Competitors”) or (2) [CONFIDENTIAL
TREATMENT REQUESTED] /*/ from Avici Competitors [CONFIDENTIAL TREATMENT
REQUESTED] /*/ having a [CONFIDENTIAL TREATMENT REQUESTED] /*/ equal to or
greater than [CONFIDENTIAL TREATMENT REQUESTED] /*/ and having both a
[CONFIDENTIAL TREATMENT REQUESTED] /*/ used for routing IP packets among other
core or Core IP Routers, edge routers and peering routers in a Service Provider
Telecom Network.

 

4.8   [CONFIDENTIAL TREATMENT REQUESTED] /*/ - For sales of Products within
[CONFIDENTIAL TREATMENT REQUESTED] /*/, Avici will offer Nortel Networks
[CONFIDENTIAL TREATMENT REQUESTED] /*/. Nortel Networks audit rights related to
this provision are expressly limited to the audit rights set forth in Section
10.6.2.

 

4.9   Avici [CONFIDENTIAL TREATMENT REQUESTED] /*/ - Avici will provide Nortel
Networks prompt written notice of its formal decision to move from its
[CONFIDENTIAL TREATMENT REQUESTED] /*/ (or other later development stage) to
develop [CONFIDENTIAL TREATMENT REQUESTED] /*/ with total system [CONFIDENTIAL
TREATMENT REQUESTED] /*/ of less than [CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

4.10   Notice of Achieving Global Cumulative Baseline Purchases—Nortel Networks
shall have the right to provide Avici with a written notice upon Nortel Networks
determination that it has met or exceeded the Global Cumulative Baseline
Purchases for any [CONFIDENTIAL TREATMENT REQUESTED] /*/. Unless Avici provides
Nortel Networks with a written notice that it disputes such determination within
ten (10) business days of Avici’s receipt of the Nortel Networks notice, Nortel
Networks shall be deemed to have successfully achieved the Global Cumulative
Baseline Purchases for the applicable [CONFIDENTIAL TREATMENT REQUESTED] /*/ for
the purposes of this Agreement and the Warrant Agreement.

 

5.   First Article Acceptance and Inspection.

 

5.1   First Article Acceptance—Avici’s generally available products may undergo
First Article Acceptance as set forth in Exhibit E and be added to the list of
Products available under this Agreement as described in Exhibit A. Nortel
Networks may also order generally available Avici product without undergoing the
process set forth in Exhibit E. Nortel Networks will notify Avici of First
Article Acceptance within three (3) business days of a product’s achieving First
Article Acceptance. However, whether or not products undergo the First Article
Acceptance process set forth in Exhibit E, such Product will be deemed to have
successfully achieved First Article Acceptance unless Nortel Networks gives
Avici notice of rejection within [CONFIDENTIAL TREATMENT REQUESTED] /*/ after
delivery. If delivery is at Nortel Networks’ Customer’s installation site, the
thirty (30) days will complete from the earlier of (a) successful completion of
installation and testing of the products, or (b) thirty (30) days after delivery
to Nortel Networks’ Customer’s site.

 

5.2   Inspection—Within fifteen (15) calendar days of Nortel Networks’ receipt
of a shipment of Product, Nortel Networks will inspect the shipment and
determine if the shipment complies with the applicable Purchase Order. If
Products do not conform to the related P.O. or Release, Nortel Networks may give
Avici a detailed notice describing the nonconformity and without further
obligation (a) reject all or part of the nonconforming Products, and (b) return
the nonconforming Products at Avici’s expense for a full refund of the purchase
Price for such nonconforming Product or a replacement Product. Provided however,
if the Nortel Networks’ Customer cancels its order to Nortel Networks as a
result of such nonconformance, Nortel Networks may cancel the Purchase Order or
Release and return the Products provided under the Purchase Order or Release to
Avici for a full refund of the purchase Price paid to Avici for the Purchase
Order or Release. Nortel Networks’ payment for all or part of the Products under
a P.O. or Release will not be a waiver of Nortel Networks’ right to reject such
Products pursuant to this Section 5.2.



--------------------------------------------------------------------------------

5.3   Limited Right of Return. Subject to the payment of a return cancellation
charge equal [CONFIDENTIAL TREATMENT REQUESTED] /*/, Nortel Networks will have
the right to return shipped Product in an amount [CONFIDENTIAL TREATMENT
REQUESTED] /*/ following such shipment, provided however, that such return right
shall not apply to any shipments [CONFIDENTIAL TREATMENT REQUESTED] /*/. Avici
agrees to promptly refund any amounts paid by Nortel Networks in connection with
such returned Product less the applicable return cancellation charge due to
Avici.

 

6.   Changes.

 

6.1   Changes to the Product—Avici will notify Nortel Networks, as set forth in
Exhibit F, at least ninety (90) days in advance of making material changes that
affect manufacturing locations, form, fit, function, or the Specifications of
Products (Changes). Avici will not provide Changed Product to Nortel Networks
without acceptance of the PCN as set forth in Exhibit F (an accepted PCN a
“Change Order”). The process for making a Change Order is set out in Exhibit F.
Upon Avici’s inclusion in a Product of any Change rejected by Nortel Networks,
Nortel Networks shall be entitled to, as its sole and exclusive remedy: (i)
cancel in whole or in part, without additional charge, any Changed Product
undelivered under a current Purchase Order or Release or require shipment by
Avici of some or all of the Product remaining under such Purchase Order or
Release without the Change and (ii) place a last time buy for the unchanged
Product as if the unchanged Product had been subject to a manufacturing
discontinuance under Article 14. If any Changes to a Product are implemented
without prior written notice to Nortel Networks as required under this Article
6, then, on any Products which have been shipped, Avici shall be liable for
return, repair and/or rework of any unit of such Product which is still within
its Product Warranty Period.

 

7.   [CONFIDENTIAL TREATMENT REQUESTED] /*/ Quality Control and Supply
Management Requirements.

 

7.1   [CONFIDENTIAL TREATMENT REQUESTED] /*/ - Avici will have [CONFIDENTIAL
TREATMENT REQUESTED] /*/. Avici will [CONFIDENTIAL TREATMENT REQUESTED] /*/ in
accordance with the following: (1) Avici will develop a plan to [CONFIDENTIAL
TREATMENT REQUESTED] /*/ of the Effective Date, and (2) Avici will use
commercially reasonable efforts to [CONFIDENTIAL TREATMENT REQUESTED] /*/,
promptly, but in any event, in no more than twenty-four (24) months of the
Effective Date. When updates to such standards occur, Avici will use
commercially reasonable efforts to comply with them and provide Nortel Networks
with notice of compliance. If Avici updates its then-current registration
status, Avici will provide Nortel Networks with notice of such update. Avici
will promptly notify Nortel Networks of any loss of its [CONFIDENTIAL TREATMENT
REQUESTED] /*/

 

7.2   Quality Control and Reliability Requirements

 

  7.2.1   In the event that Nortel Networks finds or becomes aware of a
situation which in its opinion necessitates or would benefit from a change in
any of the Products, Nortel Networks shall suggest such proposed change to Avici
and Avici and Nortel Networks agree to work with each other in good faith to
determine whether such change will be made and if so, will work with each other
on the implementation of such change. Avici agrees to work with Nortel Networks
in good faith to upgrade or alter the Product to changing market requirements.
Nothing in this Section will require any change to be made to the Products
unless the Specification and Prices are modified in a writing agreeable to both
parties, each in its sole discretion.

 

  7.2.2   Avici will test and inspect Products prior to shipment, using its
standard commercial testing and inspection procedures. Nortel Networks will be
provided the opportunity to review such procedures and suggest commercially
reasonable changes to them. Avici will keep test and inspection records for a
period of seven (7) years following date of manufacture and make them available
to Nortel Networks for inspection at Avici’s facility or contract manufacturer’s
facility, if applicable, upon ten (10) days prior written request, including but
not limited to, details of test strategy, test coverage and trend data for
Products. Such test and inspection records will be the Confidential Information
of Avici, subject to protection in accordance with the terms and conditions of
this Agreement. In addition upon Nortel Networks’ reasonable request, but no
more than once for each Product, Avici will provide Nortel Networks with the
particular predicted reliability metrics for such Product.

 

  7.2.3   On Nortel Networks’ reasonable request, Avici will use commercially
reasonably means to provide Nortel Networks with a monthly report covering the
items set out in Exhibit G. The report will be in a form reasonably acceptable
to Nortel Networks.

 

  7.2.4  

Within fifteen (15) days of Avici’s characterization of any of the following,
Avici will notify Nortel Networks of a: (a) material defect in design or
manufacturing of Products, (b) material repeating malfunction of Products or of
Avici’s similar products, or (c) failure of the Products to materially conform
to the Specifications, or (d) known



--------------------------------------------------------------------------------

 

cases where Product being used in combination with other product(s) or services
causes or is likely to cause a disruption in related end-user services.

 

7.3   Sole Source/Critical Supply—Avici will promptly notify Nortel Networks
upon Avici’s receipt of a supply discontinuance notice from suppliers of any
sole source/critical components incorporated into the Products. Avici will make
commercially reasonable efforts to obtain a one (1) year discontinuance notice
for components used to manufacture the Products from such suppliers. After
Avici’s receipt of notice, Avici and Nortel Networks will agree on the number of
discontinued components Avici will buy in its last buy opportunity to meet
Nortel Networks requirements.

 

7.4   Business Continuity Planning

 

  7.4.1   Avici will use commercially reasonable means to develop and implement
a reasonable business continuity plan (“BCP”) within nine (9) months following
the Effective Date which is designed to address Avici’s ability to continue to
provide Products when the manufacture or delivery of the Products is interrupted
for a reason outside of Avici’s reasonable control. Thereafter: (a) Avici will
maintain and update the BCP at least annually during the Term for each of its
manufacturing and operations sites, (b) Avici will perform a timely assessment
after the occurrence of any event that is reasonably likely to delay production
or shipping of Products for a period of more than thirty (30) calendar days, and
(c) Avici will activate the BCP if Avici determines as a result of its
assessment that an Avici site is unable to produce or ship Products then
scheduled for shipment for a period of more than ten (10) calendar days.

 

  7.4.2   The BCP will contain, at a minimum, provisions for (a) a risk
assessment and business impact analysis, (b) a prevention/mitigation plan, and
(c) a resumption of services plan, including a recovery/restoration plan. The
preceding will cover, but not be limited to, (i) Product documentation storage
and protection (including, but not limited, to storage of design documents,
tools, process and fixtures), (ii) information systems security and redundancy,
and (iii) demonstrating Avici’s ability to recover the loss of Product
manufacturing facilities or Product delivery capability.

 

  7.4.3   Avici will provide a copy of the BCP within ten (10) calendar days of
Nortel Networks’ request for the then-current BCP, but no more than once
annually. The BCP will be deemed Confidential Information of Avici.

 

  7.4.4   Avici’s development of the BCP will be at no additional charge to
Nortel Networks.

 

  7.4.5   At Nortel Networks’ request, subject to availability of appropriate
Avici resources, Avici will use commercially reasonable efforts to participate
in any reasonable tests implemented by Nortel Networks or discussions initiated
by Nortel Networks for purposes of evaluating and coordinating and integrating
the business continuity plans of its suppliers with Nortel Networks’ overall
business continuity plan. As reasonably requested by Nortel Networks during the
Term, Avici will, in its reasonable discretion, adjust the BCP to better conform
to and integrate with Nortel Networks’ business continuity plan.

 

7.5   Inspection Rights—Nortel Networks may reasonably inspect Avici’s
facilities directly related to the production of the Products during such
facilities’ regular business hours. Nortel Networks will give reasonable advance
notice of any inspection. However, Nortel Networks must give at least three (3)
business days advance notice to inspect a manufacturing and/or operations
facility. Avici shall provide Nortel Networks’ reviewers with reasonable
facilities and reasonable assistance at no additional charge. Nortel Networks
may perform a quality assurance inspection of Avici’s manufacturing and/or
operations facilities, if Nortel Networks does not unreasonably interfere with
Avici’s normal day-to-day operations. Avici will reasonably facilitate access to
Avici’s contract manufacturers’ facilities, information and processes. Nortel
Networks will not be permitted to review confidential information of third
parties without the written authorization of the third party. Nortel Networks
may not use third parties as inspectors unless such third parties have signed
confidentiality agreements reasonably acceptable to Avici. Nortel Networks shall
treat all information discovered as a result of such review as Confidential
Information of Avici.

 

8.   Ordering.

 

8.1  

Method of Ordering—Nortel will purchase and license the Products from Avici in
accordance with the terms and conditions of this Agreement. Nortel Networks will
use Blanket Purchase Orders and Releases and Purchase Orders to purchase under
this Agreement. At its discretion Nortel Networks may issue Blanket Purchase
Orders, Releases and Purchase Orders by fax, hard copy, or, if Avici in its sole
discretion becomes capable of accepting electronic data interchange (EDI) data,
by EDI. Exhibit H describes Nortel Networks preferred EDI parameters. As
applicable, the additional ordering terms and processes set out in Exhibit C
will apply for Products ordered under either the Demand-Pull



--------------------------------------------------------------------------------

 

Program or Vendor Managed Inventory Program described in Exhibit C, if the
parties agree in writing, each in its sole discretion, that either the
Demand-Pull Program or Vendor Managed Inventory Program is applicable.

 

8.2   Forecasts—Nortel Networks shall provide a single non-binding monthly
rolling twelve (12) month good faith Product forecast by account aggregated
across all of the Nortel Networks entities, including its Subsidiaries and
Affiliates. Forecast accuracy will be jointly reviewed by the parties on a
quarterly basis. Nortel Networks will use commercially reasonable efforts to
make sure that the forecast accurately reflects Nortel Networks’ requirements.

 

8.3   [CONFIDENTIAL TREATMENT REQUESTED] /*/—Nortel Networks shall [CONFIDENTIAL
TREATMENT REQUESTED] /*/ if Nortel Networks has included such Product in its
forecast and issued a P.O. or a Release for such Product(s) at least thirty (30)
days prior to the Delivery Date. Delivery of Nortel Networks Products
[CONFIDENTIAL TREATMENT REQUESTED] /*/ third parties and Nortel Networks
[CONFIDENTIAL TREATMENT REQUESTED] /*/ issued orders. Avici Exclusive Accounts
are excluded from [CONFIDENTIAL TREATMENT REQUESTED] /*/ and Nortel Networks
will be [CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

8.4   Avici PO Acceptance—Avici will accept Blanket Purchase Orders and Releases
or P.O.s, if such Purchase Orders or Releases comply with this Agreement. Avici
will acknowledge receipt and indicate acceptance or rejection of the Purchase
Orders in writing within [CONFIDENTIAL TREATMENT REQUESTED] /*/ of its receipt
of the Purchase Order; provided, however that Avici will have [CONFIDENTIAL
TREATMENT REQUESTED] /*/ to evaluate the creditworthiness of any Affiliate or
Subsidiary and accept or reject the first Purchase Order from any Affiliate or
Subsidiary which (a) has not placed an order within the past twelve (12) months,
(b) where Avici does not have at least [CONFIDENTIAL TREATMENT REQUESTED] /*/
prior written notice of such Purchase Order. In addition, Avici will not be
required to accept any PO or Release from an Affiliate or Subsidiary with
accounts payable in excess of [CONFIDENTIAL TREATMENT REQUESTED] /*/. Avici will
not be required to accept any PO or Release where Nortel Networks or any
Affiliate or Subsidiary is requesting Product for delivery in a geographic
region where Avici does not currently supply Product or similar Avici products.
If Avici is unable to accept the requested Delivery Date(s) in the Purchase
Order, Avici will advise Nortel Networks of the reason why such date(s) cannot
be met and will suggest an alternative date. When the parties have agreed on a
date, the Purchase Order will be revised to include the accepted Delivery Date.
Failure of Avici to accept or reject the Nortel Networks Purchase Order within
[CONFIDENTIAL TREATMENT REQUESTED] /*/ of Avici’s actual receipt of the Purchase
Order will constitute acceptance. Nortel Networks’ issuance of a Blanket
Purchase Order is not a purchase of Products or commitment to purchase any
quantity of the Products identified in the Blanket Purchase Order, unless
otherwise specifically agreed upon in this Agreement. Avici will only ship or
deliver Products to Nortel Networks under a Blanket Purchase Order in response
to Releases issued under the Blanket Purchase Order. All Product purchases under
this Agreement will count towards any purchase commitment that may be included
in this Agreement at any time.

 

8.5   Order Time—Avici will [CONFIDENTIAL TREATMENT REQUESTED] /*/ agreed
otherwise in writing. Avici will advise Nortel [CONFIDENTIAL TREATMENT
REQUESTED] /*/ in the Order Time for a Product. As of the Effective Date,
Product Order Times are:

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

8.6   No Additional Terms—All Purchase Orders for Products placed by Nortel
Networks hereunder shall be governed by the terms and conditions of this
Agreement. Blanket Purchase Order, Release or P.O. terms and conditions will be
for administrative purposes only and invalid to the extent they conflict with
or, subject to Section 9.2, purport to add additional terms or conditions to
this Agreement; provided however that the parties may mutually agree to
additional terms and conditions in a formal writing signed by an authorized
employee (for Avici: Vice President level or above; for Nortel Networks: an
Officer or an authorized Purchasing Agent of Nortel Networks).

 

8.7   Cancellation of Purchase Orders—Nortel Networks or the purchasing
Subsidiary or Affiliate may cancel any P.O or Release for Avici’s standard,
non-customized Product upon written notice provided to Avici in advance of the
earliest Delivery Date set forth in the Purchase Order subject to the following
cancellation charges:

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/



--------------------------------------------------------------------------------

       If Nortel Networks desires to cancel a Purchase Order or Release for
Product which has been customized for Nortel Networks, the parties will
negotiate applicable cancellation charges, acceptable to each party in its sole
discretion.

 

8.8   Country of Origin Information—In addition to the country of origin
identification requirements in Exhibit M, on the Purchase Order or Release
acknowledgment, invoice, and the shipment advise notice Avici or its agents will
identify the country from which Products are shipped (as well as the country of
origin), including no charge items and samples.

 

  8.8.1   On Avici’s acceptance of a Release or Purchase Order, Avici will
indicate the anticipated Country of Origin for the shipment. No sooner than
ninety (90) days in advance of Avici’s changing the Country of Origin, Avici
will notify Nortel Networks of any changes in the County of Origin of applicable
Products being shipped to Nortel Networks or Nortel Networks’ Customer.

 

  8.8.2   Avici and its agents will be responsible for costs including fines,
penalties related to seizures directly and wholly resulting from Avici’s failure
to mark the Product or its packaging in accordance with Parts II and III of
Exhibit B.

 

9.   Delivery.

 

9.1   Demand-Pull and Vendor Managed Inventory Delivery Date—The delivery
location and Delivery Date for Products ordered under the Demand-Pull Program,
if applicable, or Vendor Managed Inventory Program, if applicable, will be as
set out in Exhibit C.

 

9.2   FCA—Avici will deliver the Products in accordance with the terms and
requirements of Incoterms 2000 FCA. Avici will negotiate in good faith with
Nortel Networks if a Nortel Networks’ Customer requests different delivery
terms. To the extent the Parties agree in writing, each in its reasonable
discretion, such alternative delivery terms will apply to that specific order
and take precedence over the delivery terms set forth herein.

 

9.3   Packaging—Avici will package the Products (including FRUs) as described in
Parts II and III of Exhibit B. In addition, Nortel Networks may reasonably
request, at Nortel Networks expense, if any, in writing modifications to the
packaging (e.g., change the size and external markings). Avici will package as a
single unit all FRU components provided as replacements under Exhibit I.

 

9.4   Delivery Delay—Avici will notify Nortel Networks of any anticipated delay
in meeting the Delivery Date. If approved in writing by Nortel Networks, Avici
will, (a) make a partial shipment of Products, or (b) at Avici’s expense
substitute products for the delayed Products until the delayed Products are
delivered, or (c) implement another reasonable workaround at its expense. Nortel
Networks may cancel the affected Release or Purchase Order (i) if a shipment is
[CONFIDENTIAL TREATMENT REQUESTED] /*/ following a Delivery Date [CONFIDENTIAL
TREATMENT REQUESTED] /*/, or (ii) if the Nortel Networks’ Customer destined for
receipt of the affected Product [CONFIDENTIAL TREATMENT REQUESTED] /*/. Nortel
Networks will have no liability for the cancellation charges pursuant to Section
8.7 for a cancellation under this Section 9.3.

 

9.5   Rescheduling Delivery Date—Nortel Networks may, within [CONFIDENTIAL
TREATMENT REQUESTED] /*/ prior to the then scheduled Delivery Date, reschedule
such Delivery Date [CONFIDENTIAL TREATMENT REQUESTED] /*/ Delivery Date. Any
rescheduled order subsequently cancelled pursuant to Section 8.7 shall be
subject to a cancellation charge of [CONFIDENTIAL TREATMENT REQUESTED] /*/ or,
for customized Product, such other cancellation charge as the parties may
negotiate under Section 8.7.

 

10.   Prices and Payments.

 

10.1   Fees—Nortel Networks will pay Avici for the Products according to this
Article 10. For currently shipping Products, the fees shall be based on the most
current version of Avici-Nortel Networks Pricing Schedule (List Price), which is
attached as Schedule 1 to Exhibit A to this Agreement and may be updated from
time to time by Avici in its sole discretion, and shall be subject to the
discount levels and Price adjustments as set out in Exhibit A. Subject to
Section 10.3, the Prices will (a) apply to all purchases under this Agreement,
(b) be reviewed by the parties on a quarterly basis (including Avici’s
identifying Product road maps [i.e. planning] and cost trends), (c) include
shipping FCA Avici’s designated plant, and, (d) include packing. The Prices will
be exclusive of all applicable Taxes.

 

  10.1.1  

If any governmental authority imposes a Tax, Nortel Networks will pay the Tax;
provided Avici includes the Tax as a separate line item on the invoice for the
purchase that generated the Tax. If the Tax is not included as a separate line
item, the amount of the Tax will be deemed (a) to have been included in the
Price for the Products and /or services purchased, and (b) paid in full when
Nortel Networks pays the applicable invoice. Nortel Networks



--------------------------------------------------------------------------------

 

will not be responsible for any taxes imposed upon Avici’s net income, net
worth, gross receipts, corporate existence or franchise. Avici will timely remit
all the described taxes to the proper taxing authorities. If Nortel Networks or
a purchasing Subsidiary or Affiliate provides Avici with a tax exemption
certificate, Avici will not invoice for the Taxes specifically exempted under
the terms of the exemption certificate. Avici will reimburse Nortel Networks to
the extent Taxes paid by Nortel Networks are recovered by Avici from the taxing
or governmental authority. To the extent that Taxes may only be refunded to
Nortel Networks, Avici agrees to cooperate reasonably with Nortel Networks’
obtaining a refund or reimbursement of the Taxes. If Nortel Networks is required
by law to withhold any tax with respect to a payment to Avici, Nortel Networks
will (i) withhold the appropriate amount from the payment, (ii) pay the withheld
amount to the applicable authority, as required by law, and (iii) furnish to
Avici certified copies of tax receipts and any other documentation reasonably
requested by Avici as proof of Nortel Networks’ payment of the withholding tax.

 

10.2   [CONFIDENTIAL TREATMENT REQUESTED] /*/—On an annual basis, the Prices
charged by Avici to Nortel Networks for Product provided by Avici to Nortel
Networks for distribution to carriers [CONFIDENTIAL TREATMENT REQUESTED] /*/.
For making [CONFIDENTIAL TREATMENT REQUESTED] /*/ Avici will [CONFIDENTIAL
TREATMENT REQUESTED] /*/ for Product provided by Avici to OEM customers for
distribution to carriers in [CONFIDENTIAL TREATMENT REQUESTED] /*/ is as set
forth in [CONFIDENTIAL TREATMENT REQUESTED] /*/. For clarity, Avici may, from
time to time, make [CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

10.3   [CONFIDENTIAL TREATMENT REQUESTED] /*/—(a) If Avici agrees to
[CONFIDENTIAL TREATMENT REQUESTED] /*/, as determined under [CONFIDENTIAL
TREATMENT REQUESTED] /*/; provided that Avici will not be required to disclose
confidential information of third parties. (b) Whether or not Section 10.2
applies, if Avici [CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

  10.3.1   If either Section 10.3 (a) or (b) occurs, Avici and Nortel Networks
will enter into an amendment of Exhibits A and D of this Agreement [CONFIDENTIAL
TREATMENT REQUESTED] /*/. As its sole and exclusive remedy for any failure of
Avici to provide Nortel Networks [CONFIDENTIAL TREATMENT REQUESTED] /*/ to which
it is legally entitled under this Agreement, Nortel Networks will [CONFIDENTIAL
TREATMENT REQUESTED] /*/ under this Agreement until the effective date of the
described amendment. For clarity, Nortel Networks [CONFIDENTIAL TREATMENT
REQUESTED] /*/ to an OEM customer subject to the requirements of Section 10.2.

 

10.4   Payment—Avici will invoice Nortel Networks at Nortel Networks, Attn:
Accounts Payable Dept., P.O. Box 90510, Nashville, Tennessee 37208-0510 or such
other address as Nortel Networks or the purchasing Subsidiary or Affiliate may
designate in writing to Avici in accordance with Article 1. Nortel Networks will
pay Avici all amounts due hereunder within [CONFIDENTIAL TREATMENT REQUESTED]
/*/ of Nortel Networks’ receipt of an undisputed invoice (Payment Period).
Invoices will only be disputed in good faith. If Nortel Networks notifies Avici
that it disputes only part of an invoice, Avici will reissue any disputed
invoice as two (2) invoices, the first invoice for the undisputed amounts and
the second invoice for the disputed amount. Regardless of the reissue, the
undisputed amounts payable will continue to be due within the Payment Period.
However, if the reissued invoice is delivered to Nortel Networks with less than
ten (10) business days remaining before the end of the Payment Period, the
undisputed amounts payable will be due ten (10) business days from the date of
delivery of the reissued invoice; provided, the invoice date on the reissued
invoice is the same as the date of Avici’s original invoice. Avici will not be
required to provide any warranty or other service in relation to any Product for
which payment is delayed more than [CONFIDENTIAL TREATMENT REQUESTED] /*/ of
Nortel Networks’ receipt of the invoice.

 

10.5   US Currency—All Prices and payments will be in U.S. currency unless
otherwise agreed in writing by the parties.

 

10.6   Audit—

 

  10.6.1   For the duration of this Agreement and a period three (3) years
thereafter, each party shall retain proper and accurate accounting records in
relation to all matters affecting the subject matter of this Agreement. Upon
fifteen (15) days notice, and during normal working hours, not more than once
per year (unless the immediately prior audit has revealed a material
discrepancy) each party shall have the right to: (a) inspect such relevant
records of the other party; and (b) audit the other party’s relevant books,
records and physical inventory for the purposes of verifying the other party’s
compliance with the terms and conditions of this Agreement. Such audits shall be
conducted by an independent third party who is bound by an industry standard
confidentiality agreement and is reasonably acceptable to the audited party. The
audited party shall provide the auditing party with all reasonable assistance in
conducting such inspection and audit.



--------------------------------------------------------------------------------

  10.6.2   The audit rights set forth in Section 10.6.1 shall not apply to
Sections 4.8 and 10.2. In relation to Section 10.2 and 4.8 only, in lieu of the
foregoing audit right, using the certified professional accounting firms
reasonably acceptable to both parties, Nortel Networks may, at its sole expense,
audit Avici’s records and accounts to determine whether Avici has complied with
Sections 4.8 and 10.2. The audit will be conducted upon at least five (5) days
prior written notice and during Avici’s normal business hours. No more than one
audit will be conducted each calendar year. Avici will reasonably cooperate with
Nortel Networks and provide Nortel Networks with any financial or business
records that contain subject matter relevant to the audit. Such certified
professional accounting firm will sign a confidentiality agreement reasonably
acceptable to Avici and will be bound not to reveal Avici’s or any third party’s
Confidential Information. The certified professional accounting firm will only
reveal to Nortel Networks whether or not Avici is in compliance with Sections
4.8 and 10.2 and the aggregate underpayment or over payment for the audited
period.

 

10.7   Internationalization Expenses—Nortel Networks will be responsible for
legal and contractual obligations associated with distributing the Product
outside the United States, including, without limitation expenses associated
with importing, exporting, and paying Taxes (subject to Section 10.1.1), duties
and tariffs, which arise from the distribution of Products in countries or
regions of the world outside of the United States. Notwithstanding the
foregoing, Avici will be responsible for expenses associated with homologation
of the Products for those countries of the world which it deems appropriate in
its sole discretion, including without limitation, expenses associated with
achieving necessary localized certifications, localizing packaging, and making
other required changes to the Products (other than Documentation). Nortel
Networks will be responsible for all translation of Documentation. Avici will
provide support services in English only.

 

11.   Title and Risk of Loss.

 

11.1   Title to (excluding Software title) and risk of loss of the Products will
pass to Nortel Networks FCA Avici’s dock. Title to and risk of loss of warranty
replacement Products will pass to Nortel Networks on delivery to Nortel
Networks’ designated destination.

 

12.   Limited Warranty.

 

12.1   Hardware Warranty—Avici warrants that for [CONFIDENTIAL TREATMENT
REQUESTED] /*/ manufacturing date stamped on the Products (Product Warranty
Period), the Hardware will [CONFIDENTIAL TREATMENT REQUESTED] /*/ and will
[CONFIDENTIAL TREATMENT REQUESTED] /*/ (having regard to the commercial
requirements of Customers) [CONFIDENTIAL TREATMENT REQUESTED] /*/ to the
Specifications and Product Documentation; provided, however, the foregoing
warranty will not apply to defects to the extent to which they are due to: (i)
alterations of the Product by a party other than Avici or as expressly
authorized by Avici, (ii) use of the Product other than in accordance with its
Specifications, Product Documentation, or as reasonably contemplated by the
Parties in writing, (iii) the combination of the Product with a third party
product not contemplated by the Specifications or Product Documentation; or (iv)
the failure by Nortel Networks or by any Distribution Channel or Nortel
Networks’ Customer to install or have installed revised Firmware as provided by
Avici.

 

12.2   Software Warranty—Avici warrants that the Software will perform in
[CONFIDENTIAL TREATMENT REQUESTED] /*/ to the applicable Specifications and
Product Documentation [CONFIDENTIAL TREATMENT REQUESTED] /*/ shipment to Nortel
Networks (Software Warranty Period); provided, however, Avici makes no warranty
for defects to the extent to which they are due to: (i) alterations of the
Software by a party other than Avici or as expressly authorized by Avici, (ii)
use of the Software other than in accordance with its Specifications, Product
Documentation, or as reasonably contemplated by the Parties in writing, (iii)
the combination of the Software with a third party product not contemplated by
the Specifications or Product Documentation; or (iv) the failure by Nortel
Networks or by any Distribution Channel or Nortel Networks’ Customer to install
or have installed changes, revisions or Updates to the Software as provided by
Avici. Avici does not warrant that the Software will be error free.

 

12.3   Additional Warranties—Avici warrants that (a) the Products are new
(except where expressly identified as refurbished) and will be free and clear of
all security interest or other lien and other encumbrance when sold; (b) unless
expressly identified otherwise, the Products (i) are safe for normal use and
non-toxic, (ii) present no abnormal hazards to persons or their environment, and
(iii) may be disposed of as normal refuse without special precautions; (c) the
Products will function without any material service-affecting errors relating to
date data and date-dependent data, (Date related problems will be given Critical
Problem resolution priority, as described in Exhibit J of this Agreement); (d)
as of the Effective Date that, to Avici’s knowledge, it is not aware of
[CONFIDENTIAL TREATMENT REQUESTED] /*/.



--------------------------------------------------------------------------------

12.4   Warranty Remedy—Nortel Networks will promptly notify Avici of defective
Product. Such notification shall include the information set forth in Exhibit I,
Attachment 1. For defective Product subject to warranty under Section 12.1 or
Section 12.2, Avici will provide at its expense, as described in Exhibit I, (a)
the Repair Services described in Article 13 within the Repair Period or (b)
replacement Hardware and Software. Warranty replacement Hardware and Software
must (i) be functionally equal to or better than the replaced units, (ii) be
backward compatible, and (iii) meet the Specifications. In the event that Avici
is unable to repair or replace a defective Product within thirty (30) days of
notice from Nortel Networks, Nortel Networks may, as its sole and exclusive
remedy (but without limiting its right to terminate the Agreement pursuant to
Article 2) for such defect return the affected Products for a refund and
terminate the Agreement.

 

12.5   Epidemic Failure Warranty—“Epidemic Failure” means that Nortel Network’s
Customers have reported a failure of a Product to conform to its applicable
Specifications, where:

 

(a) the failure has occurred in:

 

(i) if less than 100 units of the Product have been made generally available,
[CONFIDENTIAL TREATMENT REQUESTED] /*/

(ii) if more than 100 units of the Product have been made generally available,
[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

(b) such failure arises from the same root cause and is classified as a Critical
Problem or Major Problem (as such terms are defined in Exhibit J), and

 

(c) such failure is not caused by:

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

       Avici warrants that the Hardware will [CONFIDENTIAL TREATMENT REQUESTED]
/*/ of the Software Warranty Period (as applicable the “Epidemic Failure
Warranty”). Unless otherwise agreed in writing by the parties, if an Epidemic
Failure occurs, upon notice from Nortel Networks Avici will, as Nortel Networks’
[CONFIDENTIAL TREATMENT REQUESTED] /*/:

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

       In addition, Nortel Networks may [CONFIDENTIAL TREATMENT REQUESTED] /*/.
[CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

12.6   Repair and Replacement Warranty—Avici warrants that Product warranty
repairs and replacements will be free from defects in materials and workmanship
and will conform to the Specifications for the longer of (a) the remainder of
the Product Warranty Period, or (b) [CONFIDENTIAL TREATMENT REQUESTED] /*/ from
the date of Nortel Networks’ receipt of a replacement or repaired Product. Avici
warrants out-of-warranty repairs and replacements for [CONFIDENTIAL TREATMENT
REQUESTED] /*/ from the date of Nortel Networks’ receipt of a replacement or
repaired Product.

 

12.7   Additional Exclusions—The warranties in this Article 12 will not cover
(a) items normally consumed in operation (e.g., lamps and fuses), and (b)
defects caused by mishandling, misuse, neglect or improper testing or repair by
Nortel Networks.

 

12.8   Personal Warranties—[CONFIDENTIAL TREATMENT REQUESTED] /*/, these
warranties are personal to Nortel Networks and Avici makes no warranty to Nortel
Networks’ Customers or Nortel Networks’ Distribution Channels and Nortel
Networks shall purport to make no warranty to Nortel Networks’ Customers or
Nortel Networks’ Distribution Channels on Avici’s behalf.

 

12.9  

LIMITATION—THE FOREGOING WARRANTIES, TERMS AND CONDITIONS ARE EXCLUSIVE AND ARE
IN LIEU OF ALL OTHER WARRANTIES, TERMS OR CONDITIONS, EXPRESS OR IMPLIED, EITHER
IN FACT OR BY OPERATION OF LAW, STATUTORY OR OTHERWISE, INCLUDING WARRANTIES,
TERMS OR CONDITIONS OF TITLE, NON-INFRINGEMENT, MERCHANTABILITY AND FITNESS FOR
A PARTICULAR PURPOSE. AVICI SHALL NOT BE LIABLE UNDER ANY WARRANTY IF ITS
TESTING AND EXAMINATION



--------------------------------------------------------------------------------

 

DISCLOSES THAT THE ALLEGED DEFECT IN THE PRODUCT OR SOFTWARE DOES NOT EXIST OR
WAS CAUSED BY NORTEL NETWORKS’, ITS SUBSIDIARIES’, AFFILIATES’, OR ITS END
USER’S OR DISTRIBUTION CHANNEL’S MODIFICATION, MISUSE, NEGLECT, IMPROPER
INSTALLATION OR TESTING, UNAUTHORIZED ATTEMPTS TO REPAIR, COMBINATION WITH ANY
THIRD PARTY PROVIDED SOFTWARE OR HARDWARE (EXCEPT AS SET FORTH IN THE
SPECIFICATION) OR BY ACCIDENT, FIRE, LIGHTNING OR OTHER HAZARD.

 

13.   Repair Services.

 

13.1   If a Product is entitled to warranty coverage in accordance with Article
12, at no additional charge Avici will provide services to Nortel Networks for
such Product in accordance with Exhibit I (Repair Services). After the Product
Warranty Period, Avici will provide the Repair Services to Nortel Networks
during the Repair Period for the charges described in Article 3 of Exhibit D.

 

13.2   If Avici fails for reasons within Avici’s reasonable control to return
repaired Product by more than [CONFIDENTIAL TREATMENT REQUESTED] /*/ after the
last day of the Repair Period occurs, then as Nortel Networks’ sole and
exclusive remedy Nortel Networks may purchase a new unit of the returned Product
for no charge, and Avici will no longer be obligated to return the defective
Product in question.

 

13.3   [CONFIDENTIAL TREATMENT REQUESTED] /*/

 

14.   Discontinued Product.

 

14.1   Avici shall provide Nortel Networks with [CONFIDENTIAL TREATMENT
REQUESTED] /*/ notice on manufacture discontinue of any Product. Nortel Networks
shall have the right to place non-cancellable Release(s) or Purchase Order(s)
for Products within [CONFIDENTIAL TREATMENT REQUESTED] /*/ after such
discontinuation notice. Nortel Networks must take delivery of Products
[CONFIDENTIAL TREATMENT REQUESTED] /*/. Avici will take commercially reasonable
steps to cause its suppliers to provide Avici with (a) sufficient notice of
discontinuance to allow Avici to meet the described [CONFIDENTIAL TREATMENT
REQUESTED] /*/ notice requirement, and (b) an ordering opportunity sufficient to
meet the described [CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

15.   Technical Support

 

15.1   The parties will perform their respective duties as set forth in Exhibits
D and J. Avici will provide Technical Support Services, as defined in Exhibit J,
in consideration for the payments set forth in Exhibit D.

 

16.   Documentation

 

16.1   Commercial Documentation—Avici will supply a master file for Avici’s
standard electronic commercial Product documentation for Nortel Networks’
distribution to Customers of a copy of such Product documentation with each
Product (Product Documentation), as more specifically described in Exhibit K.
For marketing purposes, subject to Section 3.3, Nortel Networks may use, copy,
modify and translate Avici’s promotional and end-user materials and Product
Documentation. Nortel Networks will keep copyright markings and notices intact.

 

16.2   Internal Documentation—Avici will use commercially reasonable efforts to
supply Avici’s internal documentation which Avici normally provides to Avici’s
own internal tier 1 support, including field service advisories, install guides,
maintenance manuals, videos and training tools, only for Nortel Networks’
internal business use solely in support of this Agreement. The foregoing will
not require Avici to provide Nortel Networks with information which is
confidential to third parties. Such materials shall be the Confidential
Information of Avici. Nortel Networks may use, copy, modify and translate such
information solely for the use of Nortel Networks employees or, subject to
Section 17.1, contractors, who require such information to install and support
the Products.



17.   Confidential Information

 

17.1  

Confidentiality—Each party will use reasonable care in holding the other’s
Confidential Information in confidence and not disclose it to anyone except that
party’s employees who have a need to know for purposes of carrying out this
Agreement.



--------------------------------------------------------------------------------

 

However, a party may also disclose the Confidential Information to third parties
(e.g., Subsidiaries, Affiliates and subcontractors) who have a need to know for
purposes of carrying out this Agreement and have agreed in writing in advance to
be bound by the confidentiality terms at least as protective of the Confidential
Information as those of this Agreement.

 

  17.1.1   Exceptions—Confidential Information is not protected if (a) a
recipient can demonstrate through written documentation that it was already
known prior to receipt from the discloser; (b) it becomes known or generally
available to the public (other than by act of the recipient) after its
disclosure; (c) it is disclosed or made available in writing to the recipient by
a third party having a bona fide right to do so and without similar
confidentiality obligations; or (d) it is independently developed by recipient
without access to or use of the Confidential Information, as demonstrated by its
business records. Nothing in this Agreement shall prevent the receiving party
from disclosing Confidential Information to the extent the receiving party is
legally compelled to do so by any governmental investigative or judicial agency
pursuant to proceedings over which such agency has jurisdiction; provided,
however, that prior to any such disclosure, the receiving party shall: (a)
assert the confidential nature of the Confidential Information to the agency;
(b) immediately notify the disclosing party in writing of the agency’s order or
request to disclose; and (c) cooperate fully with the disclosing party in
protecting against any such disclosure and/or obtaining a protective order
narrowing the scope of the compelled disclosure and protecting its
confidentiality.

 

17.2   Release of Information—Only with the other party’s prior written consent
may a party (a) advertise, make public statements or publish information
concerning this Agreement or a P.O. or the relationship between Nortel Networks
and Avici, or (b) use the name or trademark of the other party with respect to
any advertising, promotion, publicity, or representation that a party may make
in connection with such party’s business, services, or product lines. Avici and
Nortel Networks will cooperate to create the language of any information release
permitted under this Agreement.

 

17.3   Tax Treatment—Notwithstanding the preceding, for purchases and sales
under this Agreement that are subject to taxation by the United States, either
party (including its officers, directors, employees, representatives and agents)
may disclose to any and all persons, without any limitation, the tax treatment
and tax structure of this Agreement and any transaction under it, as well as
materials detailing the tax treatment and tax structure. However, the disclosing
party will not disclose specific details of a transaction under this Agreement
that are not necessary to an understanding of the tax treatment and tax
structure of this Agreement or any transaction under it.

 

17.4   Restrictions Regarding Escrowed Materials and Limited Access Escrowed
Material—The following Escrowed Materials are defined to be “Limited Access
Escrowed Materials”: source code, non-executable object code (other than object
code which Avici normally ships with the Product), design specifications,
functional specifications, and architecture specifications. Without limiting any
other obligation hereunder, Limited Access Escrowed Materials, if released to
Nortel Networks, (i) shall be held in confidence by Nortel Networks using the
procedures and standard of care that it customarily uses for the protection of
its information of like nature, (ii) except as expressly provided in this
Section 17.4 shall not be released to any third party, (iii) shall only be
released to employees of Nortel Networks who have signed a separate binding
confidentiality agreement expressly acknowledging the confidential nature of and
use restriction related to the Limited Access Escrowed Materials and contractors
as described in the final sentence of this Section 17.4, and (iv) shall not be
used for any purpose other than as expressly set forth in Article 26.
Obligations of confidentiality related to the Limited Access Escrowed Materials
shall survive the termination or expiration of this Agreement indefinitely.
Employees and contractors of Nortel Networks who have had access to the Limited
Access Escrowed Materials will not work on a competitive routing device
concurrently with such employee’s or contractor’s access to the Limited Access
Escrowed Materials and shall be instructed, on the termination of such access,
to use their best efforts not to make use of such materials in any subsequent
development activity. For all Escrowed Materials which are not Limited Access
Escrowed Materials, Nortel Networks will not provide such Escrowed Materials
which are not Limited Access Escrowed Materials to any third party, except that
Nortel Networks may provide such Escrowed Materials to a third party contractor
only where (i) the contractor has signed a non-disclosure agreement agreeing to
protect the confidentiality of the Escrowed Materials and not to use the
Escrowed Materials other than as expressly permitted hereunder; and (ii) Avici
normally discloses such Escrowed Materials to its third party contractors when
Avici manufactures the Products.

 

17.5  

Information relating to customers, product development roadmaps, product trade
secrets, and product architectures including, without limitation, any customer
price information disclosed by either party and identified as such to the
receiving party at the time of disclosure, is competitively sensitive
Confidential Information of the disclosing party (“Competitive Information”) and
may only be disclosed to pre-approved employees of the receiving party. The
receiving party will provide the disclosing party from time to time with a list
of employees for approval that will describe the employee’s name, title and
responsibilities as well as a short description of the reason for disclosing
such Competitive Information to such



--------------------------------------------------------------------------------

 

employee. The receiving party shall take all reasonable measures to ensure that
the said Competitive Information (i) will only be used for the purposes of
implementing and monitoring compliance with this Agreement; (ii) will not be
used in developing independent or alternative customer sales strategies or
proposals; and (iii) will not be disclosed to any other employee without the
disclosing party’s prior written approval and in particular to its sales and
marketing personnel or product marketing personnel as the case may be. The
receiving party shall, upon request, provide the disclosing party with
particulars as to the on going measures it is implementing to ensure compliance
with this provision. Both parties agree not to disclose specific Competitive
Information to any third party except for specific customer information to such
customer.

 

18.   Hazardous Materials.

 

18.1   As required by law or government regulation (including, but not limited
to, those set forth in Exhibit L) prior to shipment, Avici will notify Nortel
Networks about hazardous and toxic materials in Products. Avici will update the
lists of such hazardous and toxic materials included in the Products annually.
Avici shall also identify such other hazardous and/or toxic materials as Nortel
Networks may specify.

 

18.2   Product recalls due to hazardous or toxic material content or quantity
will be at Avici’s expense. Nortel Networks will cooperate with Avici to
minimize Avici’s recall related expenses. If a recall occurs, Avici will use
commercially reasonable efforts to provide Nortel Networks with a workaround.
The workaround will comply with applicable law and may include, without
limitation, Avici’s (a) removing the offending hazardous or toxic material and
substituting a non-offending material, or (b) removing the prohibited excess of
hazardous or toxic material, or (c) substituting a functionally equivalent
product that does not contain the offending hazardous or toxic material. Avici
will indemnify Nortel Networks in accordance with Article 19 below for use, sale
or distribution of offending Products.

 

19.   Indemnity.

 

19.1   Indemnification

 

  19.1.1   Personal Injury—Each party will defend, indemnify and hold harmless
the other party (including their employees, officers and directors) from fines,
penalties, losses, costs, damages, injuries, claims, expenses or liabilities
arising from a third party claim of bodily injury or tangible property damage
caused by (a) the negligence or willful misconduct of that party, (b) a
manufacturing or design defect in a product, including without limitation a
Product, provided by that party or its agent, or (c) or specifications,
including without limitation the Specifications, provided by that party or its
agents, to the extent to which the other party complies to such specifications
at the request of that party.

 

  19.1.2   Avici [CONFIDENTIAL TREATMENT REQUESTED] /*/ Indemnity—Avici will
defend, indemnify and hold harmless Nortel Networks (including their employees,
officers and directors) from fines, penalties, losses, costs, damages, injuries,
claims, expenses or liabilities arising from a [CONFIDENTIAL TREATMENT
REQUESTED] /*/. Such indemnification shall not apply to the extent to which
[CONFIDENTIAL TREATMENT REQUESTED] /*/ to the extent to which any such exception
is attributable to Nortel Networks, the “Avici Indemnity Exceptions”).

 

  19.1.3   Nortel Networks [CONFIDENTIAL TREATMENT REQUESTED] /*/
Indemnity—Nortel Networks will defend, indemnify and hold harmless Avici
(including its employees, officers and directors) from fines, penalties, losses,
costs, damages, injuries, claims, expenses or liabilities arising from an Avici
Indemnity Exception.

 

  19.1.4   Nortel Network Customer Claims—Except to the extent a Nortel
Networks’ Customer claim [CONFIDENTIAL TREATMENT REQUESTED] /*/, Nortel Networks
will defend, indemnify and hold harmless Avici (including its employees,
officers and directors) from fines, penalties, losses, costs, damages, injuries,
claims, expenses or liabilities arising from any Nortel Networks’ Customer claim
[CONFIDENTIAL TREATMENT REQUESTED] /*/ caused by the acts or omissions of Nortel
Networks.

 

19.2   Responsibilities of Indemnifying Party—“Claims” means a third party claim
covered by an indemnity obligation in Section 19. At its expense the
indemnifying party will (a) defend against or settle applicable Claims, and (b)
pay related costs and attorneys’ fees. The indemnifying party will have sole
control of the settlement or defense of Claims, but the indemnified party may
participate in the defense or settlement at its own expense. If the indemnifying
party does not agree that the claim or suit is fully covered by this indemnity
provision, then the parties agree to negotiate in good faith an equitable
arrangement regarding the defense of the claim or suit and any settlement
thereof consistent with such party’s obligations hereunder.

 

19.3  

Injunction—If Nortel Networks is enjoined from using Products due to a Claim
covered by Avici’s indemnity obligation under Section 19.1.2, Avici shall, or if
in Avici’s reasonable determination Nortel Networks is likely to be enjoined,
from



--------------------------------------------------------------------------------

 

using Products due to a Claim covered by Avici’s indemnity obligation under
Section 19.1.2, Avici may, at its sole option and expense (a) obtain the right
for Nortel Networks and its Subsidiaries to use the Product as provided under
this Agreement, (b) substitute a functionally equivalent product that does not
infringe, (c) modify the offending Product so that it no longer infringes, or if
(a), (b) and (c) are commercially impracticable, (d) upon the return of the
Product to Avici, refund the actual amount paid by Nortel Networks.
Notwithstanding any provision of Exhibit F, Nortel Networks will not reject any
properly issued PCN required to implement (b) or (c) above.

 

19.4   The obligations under this Article 19 will survive the termination of
this Agreement. The indemnities set forth in this Article 19.1.2 and 19.1.3
[CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

20.   Limitation of Damages

 

20.1   EXCEPT FOR THE INDEMNITY OBLIGATIONS OF THE PARTIES UNDER ARTICLE 19 OR A
BREACH OF SECTIONS 4.1, 4.2, 4.4, 4.5, OR 4.7 OR ARTICLE 17 , IN NO EVENT,
WHETHER BASED IN CONTRACT OR TORT (INCLUDING NEGLIGENCE) SHALL EITHER PARTY BE
LIABLE FOR INCIDENTAL, CONSEQUENTIAL, INDIRECT OR SPECIAL DAMAGES OF ANY KIND OR
FOR LOSS OF PROFITS OR REVENUE OR LOSS OF BUSINESS ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE BREACH THEREOF, WHETHER OR NOT THE PARTY WAS ADVISED OF
THE POSSIBILITY OF SUCH DAMAGE. EXCEPT FOR THE INDEMNITY OBLIGATIONS OF THE
PARTIES UNDER ARTICLE 19 OR A BREACH OF SECTIONS 3.1, 3.3, 3.4, 3.5, 4.1, 4.2,
4.4, 4.5, 4.7 or ARTICLE 17 , THE LIABILITY OF A PARTY TO THE OTHER PARTY FOR
ANY REASON AND UPON ANY CAUSE OF ACTION [CONFIDENTIAL TREATMENT REQUESTED] /*/
INCLUDING, WITHOUT LIMITATION, BREACH OF CONTRACT, BREACH OF WARRANTY, PRODUCT
LIABILITY, NEGLIGENCE, STRICT LIABILITY, MISREPRESENTATIONS, AND OTHER TORTS.
NOTHING HEREIN SHALL HAVE THE EFFECT OF LIMITING OR EXCLUDING EITHER PARTY’S
LIABILITY FOR DEATH OR PERSONAL INJURY CAUSED BY NEGLIGENCE. IN THE EVENT OF A
BREACH OF SECTIONS 4.1, 4.2, 4.4, 4.5, OR 4.7, THE AGGREGATE LIABILITY OF EITHER
PARTY TO THE OTHER PARTY ARISING FROM ANY AND ALL SUCH BREACHES SHALL BE LIMITED
TO [CONFIDENTIAL TREATMENT REQUESTED] /*/. The provisions of this Section
allocate the risks under this Agreement between the Parties, and the Parties
have relied on the limitations set forth herein in determining whether to enter
into this Agreement.

 

21.   Insurance.

 

  21.1   During the Term and for [CONFIDENTIAL TREATMENT REQUESTED] /*/, Avici
will maintain:

 

  21.1.1   A comprehensive general liability insurance policy that (a) includes
third party liability coverage, protecting Nortel Networks [CONFIDENTIAL
TREATMENT REQUESTED] /*/ from property damage or personal injury caused by
Avici, (b) has a minimum combined single limit of [CONFIDENTIAL TREATMENT
REQUESTED] /*/ U.S. dollars, (c) provides [CONFIDENTIAL TREATMENT REQUESTED] /*/
coverage, and (d) indicates on its face that it is [CONFIDENTIAL TREATMENT
REQUESTED] /*/.

 

  21.1.2   Employer’s liability insurance with a minimum liability limit of
[CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

  21.1.3   Workers’ compensation as required by applicable statute.

 

21.2   The comprehensive general liability policy will name Nortel Networks
Limited [CONFIDENTIAL TREATMENT REQUESTED] /*/ as an additional insured party.
Avici will not cancel or change a policy so naming Nortel Networks without
providing at least thirty (30) days advance written notice to Nortel Networks.

 

21.3   Within ten (10) days after the Effective Date, Avici will furnish Nortel
Networks with a certificate of insurance and evidence of the required, paid-up
coverage.

 

21.4   Nortel Networks may request Avici to increase its coverage, if Nortel
Networks reasonably believes that Avici’s coverage is inadequate and Avici will
consider such request in good faith.

 

22.   Notices.

 

22.1  

Everyday business communications between the parties may be sent by normal
methods (e-mail, etc). However, formal notices under this Agreement waiving any
provision hereof, asserting breach or termination, rejecting a Product,
requesting



--------------------------------------------------------------------------------

 

an escrow release, or notifying a Party of a dispute will be given (a) by
facsimile with confirmation of transmission; (b) in a writing sent personal same
or next day delivery; or (c) in a writing sent by commercial overnight courier
with written verification of delivery. All notices so given shall be deemed
given upon the earlier of receipt or one (1) day after dispatch. A party will
send notice to the delivery address or electronic mail address or fax number of
the senior counsels described below.

 

AVICI:

        Avici Systems Inc
101 Billerica Ave
N. Billerica, MA 01862
Attention: General Counsel      FAX:    978/964-2250     
e-mail address: panastos@avici.com

NORTEL NETWORKS:

        Nortel Networks Limited
Law Department
8200 Dixie Road, Suite 100
Brampton, Ontario
Canada L6T 5P6
Attention: Corporate Secretary      FAX:    905-863-8544     
E-Mail:djnoble@nortelnetworks.com           Nortel Networks Inc.
Law Department
2221 Lakeside Drive
Richardson, Texas 75082
Attention: General Counsel, Supply Management Solutions Law      FAX:          
E-Mail:     

 

23.   Strategic Governance.

 

23.1   Executive Sponsors—Each party shall designate a person with appropriate
authority to act as an executive sponsor and perform the following: (a) promote
the spirit of the Agreement, (b) appoint and provide direction to the
Relationship Prime as defined below and (c) attempt to resolve disputes between
the parties that the Relationship Primes were unable to resolve (“Executive
Sponsor”). Either party may change its Executive Sponsor upon five (5) business
days written notice to the other party. The times, locations and frequency of
Executive Sponsor meetings shall be as mutually agreed upon by the parties.

 

23.2   Relationship Primes—Each party shall appoint a relationship prime to
manage the following areas: [CONFIDENTIAL TREATMENT REQUESTED] /*/
(“Relationship Prime”). The Relationship Primes shall have the initial
responsibility to resolve disputes between the parties. Either party may change
its Relationship Prime upon [CONFIDENTIAL TREATMENT REQUESTED] /*/ written
notice to the other party.

 

23.3   Quarterly Meetings—The Relationship Primes shall hold quarterly reviews
(“Quarterly Review Meetings”), unless otherwise agreed, to share relevant
information related to the Agreement, review plans and activities, address
issues and monitor results of each party’s obligations under the Agreement.

 

23.4   [CONFIDENTIAL TREATMENT REQUESTED] /*/—Both parties will use commercially
reasonable [CONFIDENTIAL TREATMENT REQUESTED] /*/. The parties agree that, at
Nortel Networks’ request, Avici will use commercially reasonable efforts
[CONFIDENTIAL TREATMENT REQUESTED] /*/. The parties agree that, at Avici’s
request, Nortel Networks will [CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

23.5   Nortel Networks Training—Within sixty (60) days of the Effective Date
both parties will formulate and approve a training program for pre-sales systems
engineers and customer support engineers to achieve “Avici Certified Engineer –
ACE” designation and other appropriate training.

 

23.6  

Product Management/Awareness—[CONFIDENTIAL TREATMENT REQUESTED] /*/. Nortel
Networks acknowledges that Avici retains control over Product design and
scheduling of features and functionality for the Products. Nortel



--------------------------------------------------------------------------------

 

Networks agrees to provide Avici a quarterly update regarding [CONFIDENTIAL
TREATMENT REQUESTED] /*/ for Nortel Networks products that [CONFIDENTIAL
TREATMENT REQUESTED] /*/.

 

23.7   Interoperability and Integration—Nortel Networks agrees [CONFIDENTIAL
TREATMENT REQUESTED] /*/ where justified by Nortel Networks internal business
plans. Applications under consideration include [CONFIDENTIAL TREATMENT
REQUESTED] /*/. Such plans will be [CONFIDENTIAL TREATMENT REQUESTED] /*/ within
Nortel Networks.

 

24.   Non-Solicitation.

 

24.1   During the Term of the Agreement neither party shall directly recruit
employees of the other or use a recruiter to indirectly recruit employees of the
other without the prior written consent of the other party. Neither party shall
be precluded from soliciting employees of the other party through generalized
newspaper advertisements, web advertisements, or job fairs.

 

25.   Governing Law.

 

25.1   The laws of the State of New York, except for conflict of laws rules,
will govern the Agreement. Application of the U.N. Convention on Contracts for
the International Sale of Goods is specifically excluded from this Agreement.

 

26.   Escrow

 

26.1   Release Condition—For purposes of this Article 26, a Release Condition
means either: [CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

26.2   [CONFIDENTIAL TREATMENT REQUESTED] /*/—Subject to payment of the
applicable royalty fee set forth in Section 26.4 to Avici, Avici agrees to grant
Nortel Networks the license set forth in [CONFIDENTIAL TREATMENT REQUESTED] /*/
in the event that, and for only so long as, there is a Release Condition, and as
Nortel Networks would otherwise be entitled to receive Product under this
Agreement. In addition, subject to payment of such applicable royalty fee to
Avici, Nortel Networks shall be permitted to provide the Escrowed Materials
[CONFIDENTIAL TREATMENT REQUESTED] /*/ in the event that, and for only so long
as, there is a Release Condition and as Nortel Networks would otherwise be
entitled to receive product under the OEM Agreement. During such circumstances,
Nortel Networks [CONFIDENTIAL TREATMENT REQUESTED] /*/. Avici shall use
commercially reasonable efforts [CONFIDENTIAL TREATMENT REQUESTED] /*/ and the
Nortel Networks Subsidiaries and/or [CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

  26.2.1   License Upon Release—Effective upon the valid release of the Escrowed
Materials pursuant to the occurrence of a Release Condition under this Article
26 (“Event of Escrow Release”), Avici hereby grants Nortel Networks a
terminable, non-transferable, non-assignable, non-exclusive license, without the
right to sublicense, [CONFIDENTIAL TREATMENT REQUESTED] /*/ shall belong to
Avici provided [CONFIDENTIAL TREATMENT REQUESTED] /*/ Nortel Networks pursuant
to the license set forth in Section 3. As additional consideration for the
foregoing license [CONFIDENTIAL TREATMENT REQUESTED] /*/, Nortel Networks hereby
assigns to Avici all right, title and interest to [CONFIDENTIAL TREATMENT
REQUESTED] /*/. Upon an Event of Escrow Release, Nortel Networks will
[CONFIDENTIAL TREATMENT REQUESTED] /*/. If the Release Condition is remedied or
otherwise ceases, the license granted pursuant to this Section 26.2.1 shall
immediately cease, Nortel Networks shall promptly return all Escrowed Materials
to the escrow agent and Avici will assume support responsibilities for the
remainder of any Product Warranty Period for Products which Nortel Networks
[CONFIDENTIAL TREATMENT REQUESTED] /*/ both materially (having regard to the
commercial requirements of Customers) and substantially in conformance with the
Specifications. Notwithstanding the foregoing, Avici will not be responsible for
any Epidemic Failure obligations [CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

26.3  

Escrowed Materials—“Escrowed Materials” means the information used by Avici to
[CONFIDENTIAL TREATMENT REQUESTED] /*/ support the Products, which information
is now in Avici’s possession or which during the term of this Agreement comes
into Avici’s possession, and which Avici has the right to disclose to Nortel
Networks, including but not limited to: [CONFIDENTIAL TREATMENT REQUESTED] /*/
one complete copy of the then current source and binary code, development
environment, [CONFIDENTIAL TREATMENT REQUESTED] /*/. Nortel Networks may
disclose the Escrowed Materials [CONFIDENTIAL TREATMENT REQUESTED] /*/. Any
[CONFIDENTIAL TREATMENT REQUESTED] /*/ will enter into appropriate
confidentiality agreements with its employees, contractors/suppliers



--------------------------------------------------------------------------------

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/. Avici shall use commercially reasonable
efforts to assist Nortel Networks in obtaining, at Nortel Networks’ sole
expense, any required license of rights to third party technology in the
Product(s).

 

26.4   Royalty—The license granted to Nortel Networks in Section 26.2.1 is
contingent upon Nortel Networks payment to Avici or its designee a royalty equal
to [CONFIDENTIAL TREATMENT REQUESTED] /*/ that shall be reported and paid by
Nortel Networks to Avici quarterly in arrears within forty-five (45) days
following the end of the preceding calendar quarter and based on the number of
Product units built by or on behalf of Nortel Networks in the applicable
calendar quarter. Royalties shall be reported to Avici in a format mutually
agreed upon by the parties.

 

26.5   Escrow Agreement—As soon as practicable after the execution of this
Agreement, Nortel Networks and Avici shall enter into an escrow agreement
substantially in the form as attached hereto as Exhibit O (“Escrow Agreement”)
for the escrow of the manufacturing materials and use in accordance with the
provisions of this Section 26 with DSI Technology Escrow Services, Inc. or other
escrow company acceptable to both parties. The terms and conditions of the
Escrow Agreement form set forth as Exhibit O are subject to the review and
approval by such escrow company as such terms and conditions affect the escrow
company’s rights and obligations thereunder. The Escrowed Materials will be
placed into an escrow, maintained at Nortel Networks’ expense, with an
independent escrow agent acceptable to each party in its sole discretion,
updated from time to time in accordance with Exhibit O, delivered to Nortel
Networks upon a Event of Escrow Release, and returned by Nortel Networks to the
escrow agent upon the cessation of any such Release Condition. For greater
certainty, the Escrowed Materials as defined in Section 26.3 shall be the
“Deposit Materials” as set forth in such Escrow Agreement. Nortel Networks shall
pay all fees for the escrow of the Escrowed Materials and any related services

 

27.   General.

 

27.1   Severability—If any provision of this Agreement is determined to be
legally unenforceable or invalid, the remaining provisions will continue in
effect. The parties will substitute a provision that most closely approximates
the economic effect and intent of the invalid provision.

 

27.2   Preferential Trade Agreement—Procedures - Avici will support Nortel
Networks’ qualifying Products for preferential trade treatment and meet export
and import requirements, as set forth in Exhibit M.

 

27.3   Debarment Certificate—Avici may be required by law to provide Nortel
Networks with a certificate about the Products, based on the then-current
version of the form set forth in Exhibit N.

 

27.4   Compliance with Laws—Nortel Networks and Avici will conform to all laws
and governmental orders and regulations in effect at the time of their
performance under this Agreement.

 

27.5   Assignment—Neither party will assign or transfer this Agreement, or its
rights or obligations, without the prior written consent of the other party;
which consent will not be unreasonably withheld or delayed. However, either
party may assign or subcontract its rights or obligations under this Agreement
to a Subsidiary without the other party’s consent or to a person or entity to
which the assigning party has seceded all or substantially all of its business
and assets to which this Agreement relates.

 

27.6   Waiver—Unless waived and agreed in writing by the parties, no action or
inaction by a party under this Agreement will constitute a waiver of a party’s
(a) rights or obligations under this Agreement, or (b) breach of this Agreement.

 

27.7   Independent Contractors—Under this Agreement Avici is an independent
contractor. This Agreement does not create a joint venture, partnership,
principal-agent or employment relationship between Avici and Nortel Networks.

 

27.8   Incorporation of Exhibits—All exhibits attached to this Agreement are
also incorporated in this Agreement. In the event of conflict between documents,
the order of precedence will be: (a) this Agreement, and (b) the Exhibits.

 

27.9   Announcement—Neither party, nor its Affiliates or Subsidiaries, will make
a press release, announcement, or other public disclosure regarding this
Agreement or the relationship embodied herein without the prior written consent
of the other party unless required by law or regulation. If any such disclosure
is required the disclosing party agrees to provide prompt notice to the other
and both parties agree to work together in good faith to best manage the scope
of the disclosure.

 

27.10   English—All written communication concerning this Agreement or
amendments or restatements of this Agreement will be in the English language.

 

27.11   Multiple Counterparts—This Agreement may be executed by the parties in
multiple counterparts, each of which will be deemed an original and all of which
will be one and the same document. Neither party shall object to the use of a
photocopy of the original of this Agreement for the purpose of making any
required public filings.



--------------------------------------------------------------------------------

27.12   Entire Agreement—This Agreement is the entire subject matter agreement
of Nortel Networks and Avici and supersedes any and all other prior or
contemporaneous agreements, other than the Warrant Agreement, or understandings,
whether written or oral, between them relating to the subject matter hereof,
including without limitation, the Term Sheet dated December 12, 2003. Any terms
or conditions in Release, Blanket Purchase Order, Purchase Order,
acknowledgement, invoice or other instrument which is inconsistent with or in
conflict with the terms and conditions contained in this Agreement or which seek
to increase or impose additional obligations, liabilities, or risks upon either
Party are hereby expressly rejected and shall have no effect.

 

27.13   Force Majeure—Except for the obligation to pay monies due hereunder,
neither party shall be liable to the other for any alleged loss or damage
resulting from failure to perform due to events beyond its reasonable control,
including without limitation acts of God, natural disasters, acts of civil or
military authority, fire, floods, epidemics, quarantine, energy crises, war or
riots. Each party shall promptly notify the other party if such an event will
delay its performance.

 

27.14   Equitable Relief—The Parties acknowledge and agree that damages at law
may be inadequate remedies for the breach of Section 3, Section 4 or Section 17
and, accordingly, agree that the other party is entitled to seek injunctive or
other equitable relief with respect to any breach by a party of such Sections
without the necessity of proving actual damages or posting a bond or other
security. The rights set forth in this Section shall be in addition to any other
rights that the parties may have at law or in equity.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives effective as of the date first above
written.

 

AVICI SYSTEMS INC.       NORTEL NETWORKS LIMITED By:  

--------------------------------------------------------------------------------

      By:  

--------------------------------------------------------------------------------

    (Signature)           (Signature) Name:  

--------------------------------------------------------------------------------

      Name:  

--------------------------------------------------------------------------------

    (Print)           (Print) Title:  

--------------------------------------------------------------------------------

      Title:  

--------------------------------------------------------------------------------

                  Date:  

--------------------------------------------------------------------------------

      Date:  

--------------------------------------------------------------------------------

                  By:  

--------------------------------------------------------------------------------

      By:  

--------------------------------------------------------------------------------

    (Signature)           (Signature) Name:  

--------------------------------------------------------------------------------

      Name:  

--------------------------------------------------------------------------------

    (Print)           (Print) Title:  

--------------------------------------------------------------------------------

      Title:  

--------------------------------------------------------------------------------

                  Date:  

--------------------------------------------------------------------------------

      Date:  

--------------------------------------------------------------------------------

                 



--------------------------------------------------------------------------------

EXHIBIT A

 

PRICES, DISCOUNTS AND DELIVERY

 

Part I:  Product List:    First Article Accepted Products, Prices and Discounts

 

Products will include the current Avici products shown on the Price List
attached hereto as Schedule A-1 to this Exhibit A. In the future, generally
available Avici products listed on the then-current Avici Price List will be
added to Schedule A-1 after such Products have passed the First Article
Acceptance procedure set forth in Exhibit E .

 

Global Cumulative Baseline Purchases

The Global Cumulative Baseline Purchases will be deemed to have been “met or
exceeded” if Nortel Networks has placed Purchase Orders and Releases equal to or
in excess of the cumulative dollar amount shown below for (a) Products shipped
or eligible to be shipped (taking into account Order Time) in the applicable
period and (b) services invoiceable in the applicable period. For greater
certainty, any amounts refunded [CONFIDENTIAL TREATMENT REQUESTED] /*/. The
Global Cumulative Baseline Purchases for the following periods will be:

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

The Global Cumulative Baseline Purchases shall be modified accordingly for
[CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

Pricing

 

Nortel Networks and its Affiliates and Subsidiaries will pay Avici the transfer
price for the Products shown on Schedule A-1 [CONFIDENTIAL TREATMENT REQUESTED]
/*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

Part II:  Product List:    Not First Article Accepted products, Prices,
Discounts and Availability Dates

 

None as of Effective Date.

 

Part III: [CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/



--------------------------------------------------------------------------------

Schedule A-1

 

Avici Price List

 

December 2003

 

Nortel

Networks

CPC

 

Nortel

Networks

PEC

  Avici Model   Product Description   List Price [CONFIDENTIAL TREATMENT
REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/



--------------------------------------------------------------------------------

EXHIBIT B

 

PRODUCT SPECIFICATIONS, MARKING AND LABELING

 

References to generally available industry telecommunications standards in this
Exhibit B will include amendments of the standards, as they occur from time to
time during the Term; provided that the Specifications will not be deemed to
include amendments to incorporated standards without the agreement of the
Parties. Avici will use commercially reasonable efforts to notify Nortel
Networks if it becomes aware of amendments to standards incorporated in the
Specifications which are not being met and the parties will work together to
resolve the issue.

 

PART I.         SPECIFICATIONS

 

1.   Document Identification:

 

Document ID

--------------------------------------------------------------------------------

 

Description and specific provisions

--------------------------------------------------------------------------------

Product Specification   Avici Systems Product Specifications Version 1.0.doc
Nortel Networks Procurement Specification: NPS 50561-01   Nortel Networks
Procurement Specification: NPS 50561-01 Issue 5 Date 98/May

 

2.   Certification—As needed, Avici will obtain the design certifications listed
below for new or modified designs after production release. The parties will
notify each other about design changes that might invalidate a certification.
The exposure will be included in the PCN process for generally available
products.

 

2.1   Seller will obtain the following certifications, if applicable, and any
other certifications required by law:

 

CEMark

UK Type Approval

UL / CSA / EN safety

FCC parts 15 and 101

 

3.   Performance

 

         According to relevant controlling NPS specifications—Avici and Nortel
Networks will mutually agree upon a specific Feature Integration Test (“FIT”)
(Performance rate)

 

PART II.        Product Marking and labeling

 

A.   Marking—Subject to the country of origin marking requirements set out in
Section III below, all Products will be marked as follows, based on the numbered
versions of applicable standards identified below, as amended or updated from
time to time:

 

Subject to the country of origin marking requirements set out in Section III
below, all Products will be marked as follows:

 

1.   Serial number: bar-coded serial number will be placed on the rear chassis
of the Product

2.   Manufacturing date stamp: Avici will stamp the rear chassis of the Product
with the date of manufacture.

3.   Avici’s model number will be stamped on the ejector tab/latch of faceplate
or other location agreed upon by the parties on a Product-by-Product basis.

4.   Telcordia CLEI code, bar-coded (Code 128) and alpha numeric [CONFIDENTIAL
TREATMENT REQUESTED] /*/ will be on the Product’s manufacturing label or other
location agreed upon by the parties.

5.   the Nortel Networks product engineering code (PEC) will be on a location
agreed upon by the parties on a Product-by-Product basis.

6.   Repair date stamp: Telcordia GR-78-CORE.



--------------------------------------------------------------------------------

7.   Avici will pack and mark/label the Products using the applicable portions
of the following standards:

 

  a)   Nortel Networks Corporate Standard 157.0 and Telcordia TR-NWT-870 on ESD
protection;

  b)   Telcordia’s GR-CORE-142, TR-NWT-000063 and TR-NWT-870 standard packing
practices.

  c)   American Society for Testing & Materials-ASTM D-4196 Performance Testing
Of Shipping Containers and Systems; and, Telcordia (Bellcore) GR 63-Core Network
Equipment Building Systems (NEBS) requirements: Physical Protection.

  d)   Labeling—Electronic Industries and Association Specification EIA-556B
(Outer shipping container Bar Code Label Standard); and, Telecommunications
Industry Forum 93-002 Implementation Guide to Packaging and Labeling.

 

       If Seller approves of modifications requested by Nortel Networks, Avici
will modify the packing boxes’ size and external markings (including branding).

 

B.   Label Requirements for Direct Shipments to Nortel Networks facilities—In
addition to meeting the labeling and marking requirements in Section 7 of Part
IIA above, Avici will require the following with respect to direct shipments to
Nortel Networks. All bar codes Avici uses for labelling must be in the 3x9
format.

1.   Shipments to Logistics and Distribution Centers—If Nortel Networks
specifies in a Release or Purchase Order that Avici is to ship Products to a
Nortel Networks logistics and distribution center (“L&D Center”) Avici’s
shipping documentation, labelling and other information included on the Product
shipments must be written in English and clearly legible. Nortel Networks will
provide Avici with the shipping address and contact information for L&D Centers,
as required.

1.2   Packing slips—Avici will include packing slips with all Products shipped
to an L&D Center. The packing slips will include the PEC, the quantity of
Products enclosed and the applicable Purchase Order number.

1.3   Pallets—Nortel Networks requests that Avici ship Products to L&D Centers
on pallets measuring 42” by 42” square with a maximum height of 48” (total
height of Product and pallet). The parties will mutually agree on the actual
pallet size to be used for the Products.

1.4   Avici will include the following on the shipping label for Products going
to L&D Centers: (a) Avici’s name, address and telephone number, (b) the
applicable Nortel Networks Purchase Order number, and (c) the number of boxes in
each shipment. (e.g., box 1 of 3, box 2 of 3 and so forth).

2.   Product labels—Each Product must be individually packaged and be marked on
the outside, using a label(s) containing the following: (a) a description of the
Product (model, product, type), (b) the Nortel Networks common product code
(CPC), (c) the Nortel Networks product engineering code (PEC), if applicable;
(d) the Avici Product release/version number, (e) the date of manufacture, (f)
the number of units of Product in the package, (g) the Country of Origin, (h) if
applicable, the Product revision date, and (i) serial numbers.

2.1   Serial numbers must be clearly legible and (a) imprinted directly on the
outside of the packing for each individually packed unit of Product and each
package containing multiple units of Product (i.e. master pack, as described in
Section 3 below), (b) clearly identified with the words “serial number,” and (c)
in a (3x9) bar code format that can be scanned by Nortel Networks.

2.2   The following is a sample label:



--------------------------------------------------------------------------------

[GRAPHIC APPEARS HERE]

 

If a unit of Product is repaired, Seller will change the CPC prefix from “A0”to
“AR” and Seller will stamp the repair date below the manufacture date on the
label.

 

3.   Master Pack Labelling—For packages containing more than one unit of Product
(“master pack”)the outside of the package must have a label containing the same
information used to label each individually packed Product in the master pack,
as set out in Section 2 above, plus the number of individually packaged Products
contained in the master pack.

 

4.   Additional requirements—In addition to the requirements set out in Sections
1, 2 and 3 of this Part II, on a case-by-case basis, Avici will use commercially
reasonable efforts, at Nortel Networks’ expense, if any, to comply with any
other labelling specifications reasonably required by Nortel Networks.

 

III.   COUNTRY OF ORIGIN PRODUCT AND PACKAGING MARKING

 

1.   Product Marking for Country of Origin—All Products supplied to Nortel
Networks or its customers must be marked in accordance with the applicable World
Trade Organization and country-specific marking regulations.

2.   Product Packaging with Country of Origin—The Product packaging must be
marked in accordance with the World Trade Organization and country-specific
marking regulations. The country of origin shown on the packaging must agree
with the Product marking. If the Product packaging contains composite items,
each item must be marked, and the packaging must include a statement that lists
the country of origin of the items contained in the packaging.

3.   Container Marking—If a container is packed with Product of different
origins, Avici agrees to mark the container with a marking statement that lists
all the countries of origin of the items packed within the container or with the
statement confirming “multiple origins contained”. If Avici is required to reuse
containers, the container itself must be marked with the containers origin.



--------------------------------------------------------------------------------

EXHIBIT C

 

DEMAND-PULL PROGRAM AND VENDOR MANAGED INVENTORY

 

The Demand-Pull Program or Vendor Managed Inventory Program described in this
Exhibit C will only apply if the parties agree in writing, each in its sole
discretion, that such program is applicable in the future.

 

A   DEMAND-PULL PROGRAM

 

1.   Demand-Pull Program Forecast and Committed Blanket Purchase Order—(Note to
drafting parties: BPO and Commitment TBD case-by-case)



2.   Target Products Total Stock—Target Product Total Stock means the total
quantity of finished modules, dies, components and parts targeted (Target
Finished Goods) plus works in progress (Target WIP). The Product run rate chart
is attached to and incorporated in this Exhibit C as Attachment 1. Seller will
maintain a maximum [CONFIDENTIAL TREATMENT REQUESTED] /*/ of a target for total
Product Stock (Target Product Total Stock). The parties will mutually agree in
writing on the Target Product Total Stock and the exact number of weeks to be
maintained. However, if the Target Finished Goods is inactive for more than
[CONFIDENTIAL TREATMENT REQUESTED] /*/, the parties will agree on a reasonable
disposition of all or part of the Target Product Total Stock.

 

2.1   Increase Target Product Total Stock—Seller will have the capability of
[CONFIDENTIAL TREATMENT REQUESTED] /*/ the then-current Target Product Total
Stock by (a) [CONFIDENTIAL TREATMENT REQUESTED] /*/ after Nortel Networks’
written request for the [CONFIDENTIAL TREATMENT REQUESTED] /*/, and (b)
[CONFIDENTIAL TREATMENT REQUESTED] /*/ after Nortel Networks’ written request.

 

3.   Delivery—Demand-Pull Program Products will be delivered FCA, Seller’s
                     plant, within 24 hours after Nortel Networks issues the
Release(s) to Seller.

 

4.   Non-Demand Pull PO—Nortel Networks may purchase Products included in the
Demand-Pull Program by issuing a P.O. for the Products under terms of the
Agreement rather than the terms of the Demand-Pull Program. The Products
purchased under the P.O. will count towards Nortel Networks’ purchases of Target
Product Total Stock.

 

5.   Target Finished Goods Report—Seller will provide Nortel Networks’
designated purchasing department representative with a weekly written report
detailing the status of the Target Finished Goods.

 

6.   Cancellation—Nortel Networks may cancel the Demand-Pull Program in whole or
in part by [CONFIDENTIAL TREATMENT REQUESTED] /*/ advance notice to Seller. The
current Blanket Purchase Order will be cancelled and the parties will agree on a
(a) reasonable disposition of the Target Product Total Stock, and (b) Product
delivery lead time not to exceed [CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

B.   VENDOR MANAGED INVENTORY PROGRAM

 

1.   Definitions—For purposes of Part B the following definitions will apply:

“3PL” shall mean a third party logistics provider with whom the Seller will
contract with for the provision of warehousing services for the VMI Products
Seller expects to sell to Nortel Networks when Nortel Networks issues a
Demand-Pull Trigger.

“Demand-Pull Trigger” shall mean a Purchase Order or Release that is only sent
by electronic or other written recorded means from Nortel Networks to the 3PL as
the agent for Seller to deliver VMI Products.

“Electronic Means” shall mean any form of electronic communication, including
e-mail, Electronic Data Interchange (“EDI”), Internet Web based, fax, but
excluding telephone.

“Forecast” shall mean the projected requirement for the VMI Products set out in
Attachment 1, attached to and incorporated in this Exhibit C.

“Hub” shall mean a storage facility or warehouse, owned and/or managed by the
3PL, within close proximity of the System house set out in Schedule 1a, in which
the Seller warehouses VMI Products prior to delivery to Nortel Networks.



--------------------------------------------------------------------------------

“Lead-time” shall mean the length of the manufacturing process time between the
start of a known requirement and the actual delivery of such VMI Products for
replenishment as set out in Attachment 1.

“OEM Products” means those VMI Products described in Attachment 1.

“Safety Stock” shall mean the minimum level of VMI Products, as identified in
Attachment 1, which Seller shall use best commercial efforts to maintain in the
Hub based upon consumption consistent with Forecast rates.

“VMI Products” shall mean the components or products in Attachment 1, as may be
amended in writing by the parties from time to time.

 

2.   Forecasts

       By Electronic Means Nortel Networks will provide a weekly Forecast to
Seller of Nortel Networks’ requirement for VMI Products for the following
[CONFIDENTIAL TREATMENT REQUESTED] /*/. Seller will use its best efforts to meet
Nortel Networks’ requirements for any quantity of VMI Products in a Forecast in
excess of a previously issued Forecast. The Seller shall advise Nortel Networks
if the Seller does not receive a Forecast within [CONFIDENTIAL TREATMENT
REQUESTED] /*/ of the previous Forecast. A Forecast is not a binding commitment
to purchase and Nortel Networks may at any time change its Forecast for VMI
Products.

 

2.1   Purchase Orders—Nortel Networks will periodically issue Demand-Pull
Trigger instructions to the Seller, or 3PL as the agent for the Seller, for
purposes of ordering VMI Products.

 

3.   Lead Time—Seller will immediately advise Nortel Networks in writing of any
requested change in the Lead-times for any VMI Products and will provide Nortel
Networks with a monthly update on the Lead-time for all VMI Products.

 

4.   Engineering Changes

 

4.1   In the event a Change is initiated at the request of Nortel Networks for
reasons other than non-compliance to the specifications, Nortel Networks will
not be liable for costs associated with any upgrade or replacement of VMI
product stored in the Hub, beyond the maximum level set out in Attachment 1 to
this Exhibit C.

 

4.2   If a phase in – phase out product program impacts a VMI Product, Seller
will use best commercial efforts to mitigate the potential liability of Nortel
Networks for affected inventory in the Hub. As needed, Seller and Nortel
Networks will adjust Blanket Purchase Order quantity, the Safety Stock and the
maximum levels may be adjusted and fine tuned to reflect the phase in – phase
out events or constraints agreed upon with respect to Seller’s mitigation
responsibility.

 

5.   Hub Operation—The parties will agree upon the Hub and the 3PL responsible
for managing the Hub for Seller. Nortel Networks may at any time, on reasonable
notice to the Seller, change the designated 3PL. In the event of a 3PL change,
Seller will be responsible for ensuring that stocks of VMI Products and
operation of the Hub is transferred to the new 3PL without any loss or
disruption in service to Nortel Networks in a time period acceptable to Nortel
Networks. Upon Nortel Networks’ request and at no charge to Nortel Networks,
Seller will conduct a stock check or other similar activity to be undertaken in
the Hub and report the results to Nortel Networks.

 

6.   Delivery and Invoicing—Seller will deliver VMI Products FCA Hub dock within
24 hours after Nortel Networks issues Demand-Pull Trigger to Seller. Seller will
ensure that 3PL is responsible for providing Seller with notification by
Electronic Means within twenty-four (24) hours of shipping VMI Products to
Nortel Networks. If the Hub is a bonded facility, Seller will provide Nortel
Networks with the commercial invoice details for the relevant bonded inventory
within one working day of notification of the Demand-Pull Trigger.

 

7.   Stock levels in the Hub and Flexibility—At the Hub Seller will maintain VMI
Products in stock at a level between the Safety Stock and maximum level set out
in Attachment 1. Nortel Networks will not be responsible or liable for any
Products stored at the Hub in excess of the maximum level set out in Attachment
1. Seller agrees to use its best commercial efforts to maintain the Safety Stock
levels in cases in which Forecasts increase inside of the Lead-time. Nortel
Networks may at its sole discretion increase Forecast outside of the Lead-time.
Seller will ensure that all VMI Products, including Forecasted VMI Products and
Safety Stock held in the Hub, are in compliance with Seller’s then-current
specifications for the Products and that Seller and the 3PL use strict
“first-in/first-out” management. If a particular line item VMI Product in the
Hub has not been ordered under a Demand-Pull Trigger for at least 180 days,
within a reasonable time after the 180th day, Seller will notify Nortel Networks
to that effect, identifying the line item VMI Product and the last applicable
Demand-Pull Trigger date. After Nortel Networks’ receipt of the notice, Nortel
Networks and Seller will agree in writing upon the disposition of VMI Products
identified.

 

8.   Title and Risk of Loss—Title and risk of loss to a VMI Product will pass
from Seller to Nortel Networks at the time that the VMI Product is delivered to
Nortel Networks’ carrier from the Hub dock.



--------------------------------------------------------------------------------

EXHIBIT C

 

ATTACHMENT 1

(Sample Product run rate format for use with standard Demand-Pull Program. Can
be used to

create a form for use with Vendor Managed Inventory Program if it is mutually
agreed to

implement such a program at a future date. )

 

WEEK:                 

 

CPC NO.


--------------------------------------------------------------------------------

  DESCRIPTION


--------------------------------------------------------------------------------

  RUN
RATE


--------------------------------------------------------------------------------

  TARGET
FG STK


--------------------------------------------------------------------------------

  TARGET
WIP


--------------------------------------------------------------------------------

  ACTUAL
FG STK


--------------------------------------------------------------------------------

  ACTUAL
WIP


--------------------------------------------------------------------------------

  LEAD
TIME


--------------------------------------------------------------------------------

                                 

--------------------------------------------------------------------------------

                                 

--------------------------------------------------------------------------------

                                 

--------------------------------------------------------------------------------

                                 

--------------------------------------------------------------------------------

                                 

--------------------------------------------------------------------------------

                                 

--------------------------------------------------------------------------------

                                 

--------------------------------------------------------------------------------

                                 

--------------------------------------------------------------------------------

                                 

--------------------------------------------------------------------------------

                                 

--------------------------------------------------------------------------------

                                 

--------------------------------------------------------------------------------

                                 

--------------------------------------------------------------------------------

                                 

--------------------------------------------------------------------------------

                                 

--------------------------------------------------------------------------------

                                 

--------------------------------------------------------------------------------

                                 

--------------------------------------------------------------------------------

                                 

--------------------------------------------------------------------------------

                                 

--------------------------------------------------------------------------------

                                 

--------------------------------------------------------------------------------

                                 

--------------------------------------------------------------------------------

                                 

--------------------------------------------------------------------------------

                                 

--------------------------------------------------------------------------------

                                 

--------------------------------------------------------------------------------

                                 

--------------------------------------------------------------------------------

                                 

--------------------------------------------------------------------------------

                                 

--------------------------------------------------------------------------------

                                 

--------------------------------------------------------------------------------

                                 

--------------------------------------------------------------------------------

                                 

--------------------------------------------------------------------------------

    NORTEL NETWORKS
APPROVAL:
DATE:_____________       ______________________________     SUPPLIER APPROVAL:
DATE:_____________       ______________________________



--------------------------------------------------------------------------------

EXHIBIT D

 

REPAIRS AND TECHNICAL ASSISTANCE RATES

 

1.   Technical Support Charges

1.1 Support Fee—For Technical Support Services and Software Updates, Nortel
Networks will pay Avici the annual Support Fee on a quarterly basis (calculated
pursuant to Section 1.3 of this Exhibit D) [CONFIDENTIAL TREATMENT REQUESTED]
/*/ as of the last day of the applicable calendar quarter.

 

1.2 In Service [CONFIDENTIAL TREATMENT REQUESTED] /*/ – “In Service
[CONFIDENTIAL TREATMENT REQUESTED] /*/” are the [CONFIDENTIAL TREATMENT
REQUESTED] /*/ provided by Avici to Nortel Networks at any time prior to the
last day of the applicable calendar quarter (including in prior calendar
quarters), less the [CONFIDENTIAL TREATMENT REQUESTED] /*/ where Nortel Networks
has provided Avici, at any time prior to the first day of the applicable
calendar quarter, with a written waiver from the Nortel Networks’ Relationship
Prime stating that the Nortel Networks’ Customer [CONFIDENTIAL TREATMENT
REQUESTED] /*/ has declined to purchase support for [CONFIDENTIAL TREATMENT
REQUESTED] /*/.

 

Notwithstanding any other provision of this Agreement, Avici will not be
required to provide Technical Support for Nortel Networks for any issue arising
from an [CONFIDENTIAL TREATMENT REQUESTED] /*/, unless such [CONFIDENTIAL
TREATMENT REQUESTED] /*/ are still within its Product Warranty Period. Nortel
Networks will not provide Software Updates for Software related to any
[CONFIDENTIAL TREATMENT REQUESTED] /*/ in an [CONFIDENTIAL TREATMENT REQUESTED]
/*/, unless such [CONFIDENTIAL TREATMENT REQUESTED] /*/ are still within its
Software Warranty Period.

 

1.3 Support Fee Determination—The Support Fee will be agreed upon annually by
the parties. The Support Fee will be a fixed fee [CONFIDENTIAL TREATMENT
REQUESTED] /*/.

 

Within thirty (30) days of the Effective Date, the parties will agree on
[CONFIDENTIAL TREATMENT REQUESTED] /*/. Thereafter, the [CONFIDENTIAL TREATMENT
REQUESTED] /*/ will be mutually reviewed and negotiated annually, with
negotiations to conclude no later than December 1st of each calendar year of the
Term, commencing with December 1st, 2004. [CONFIDENTIAL TREATMENT REQUESTED] /*/
will take into account the actual Product module shipments per router for the
current year and anticipated [CONFIDENTIAL TREATMENT REQUESTED] /*/ for the
ensuing year.

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

 

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

1.4 Billing—Payments will be due quarterly in arrears. Avici will invoice the
aggregate Support Fee to Nortel Networks at the one central location designated
by prior written notice to Avici from Nortel Networks from time to time.

 

1.5 Catch Up—In the event that Nortel Networks desires to receive support for an
[CONFIDENTIAL TREATMENT REQUESTED] /*/ including Products operating in an
[CONFIDENTIAL TREATMENT REQUESTED] /*/ which is eligible for support hereunder,
Nortel Networks may re-enroll such [CONFIDENTIAL TREATMENT REQUESTED]



--------------------------------------------------------------------------------

/*/ by paying Avici a one time “catch-up” fee equal to the amount that Nortel
Networks would have paid Avici to keep such [CONFIDENTIAL TREATMENT REQUESTED]
/*/.

 

2.   Repair Locations

Avici Systems Inc.

Building 2

101 Billerica Ave.

North Billerica, MA 01862

 

Celestica, Inc.

925 First Ave

Chippewa Falls, WI 54729

 

3.   Replacement Service and Repairs

 

3.1   Replacement Service—Subject to Article 3 of Exhibit I, at Nortel Networks’
request, Avici will deliver replacement Products, including FRU’s, after the
expiration of the applicable Warranty Period. The prices for replacement FRU’s
are set out in Section 3.3 below. Nortel Networks will pay freight expenses on
the returned Product. Avici will pay the freight expenses for the shipment of
replacement Product.

 

3.2   No Fault Found—Charges for no-fault-found in Products pursuant to Section
2.7 of Exhibit I of this Agreement, unless otherwise agreed herein, will be
Avici’s standard charges for testing and packaging the returned NFF Product(s),
as set out in section 3.3 below.

 

3.3   Out of Warranty Repair Services Rates and FRU Prices: For Products not
covered by a warranty or components of Products not covered by a warranty as
described in Section 12.6 of the Agreement, Avici will repair a Product based on
the following matrix, and, if not included in the matrix, for a price or rates
to be agreed upon in writing by the parties. Additionally, Avici will make FRU’s
available for purchase by Nortel Networks at the prices set forth in the matrix,
or if not included in the matrix, at a price to be agreed upon in writing by the
parties. Avici will make Hardware repairs and replacements available in
accordance with Exhibit I of this Agreement.

 

Prices are to be agreed within thirty (30) days of the Effective Date. If no
agreement is reached, [CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

3.4   Emergency Advance Exchange Charge

 

       If Nortel Networks requests that Avici ship repaired Products or
replacement Products directly to Nortel Networks’ Customer before Avici has
received the Product for repair, Nortel Networks will pay Avici for such service
in accordance with Section 3.3. If Avici does not receive the Product for repair
within thirty (30) days after providing a replacement, Nortel Networks will pay
Avici for the Product, pursuant to Exhibit A.



--------------------------------------------------------------------------------

EXHIBIT E

 

FIRST ARTICLE ACCEPTANCE PROGRAM

 

Nortel Networks may put a sample of each generally available Avici product
through its evaluation, qualification and acceptance program (First Article
Acceptance Program) to verify that such Avici product meets the applicable
Specifications. [CONFIDENTIAL TREATMENT REQUESTED] /*/ Avici will make available
to Nortel Networks at Avici’s lab: (a) applicable products for the duration of
the First Article Acceptance Program, and (b) reasonable support required by
Nortel Networks for such testing. At least one of each new Avici product design
and each mechanically different product design will go through the First Article
Acceptance Program. Nortel Networks will make reasonable efforts to avoid
testing design factors that an Avici product may have in common with previously
accepted Products.

 

1.   Product Acceptance Dates—The parties will agree in writing on the scheduled
First Article Acceptance date for each Avici product (First Article Acceptance
Date).

 

2.   Failure to Comply with Specifications—If an Avici product fails to
materially conform to the applicable Specifications, Nortel Networks will notify
Avici, identifying the problem in writing with specificity. Upon receipt of the
notice, Avici will, at its expense, use commercially reasonable efforts to
correct the problem by the First Article Acceptance Date. However, Nortel
Networks is not obligated to accept a Product until Nortel Networks has verified
to its satisfaction that the problem is resolved. In the event that a product
fails to achieve acceptance by the First Article Acceptance Date, then, as
Nortel Network’s sole remedy and Avici’s sole liability, the product will be
excluded from the list of Products set forth in Exhibit A, Section 1 unless the
product is otherwise accepted pursuant to Section 5.1 of the Agreement. Each
party will bear its own expenses in conjunction with the First Article
Acceptance Program.

 

3.   Acceptance Report—Upon First Article Acceptance Avici will provide Nortel
Networks with a written report with the Product details, as reasonably requested
by Nortel Networks (e.g., Product part number and current Product revision
level). Such report will be deemed to be Confidential Information of Avici.



--------------------------------------------------------------------------------

EXHIBIT F

 

CHANGES

 

1.   All Changes to Products under this Agreement as a result of a
product/process change notice (PCN) will be made in compliance with JEDEC
standards including JESD46 and JESD48, as may be amended or replaced during the
Term of this Agreement, including the following:

 

1.1   Avici will notify Nortel Networks of all material Product changes in
accordance with the PCN process for all changes described in Section 6 of the
Agreement. The PCN e-mail drop box address is: pcns4nt@nortelnetworks.com.

 

1.2   Timeframes for Notifications—Avici will notify Nortel Networks
[CONFIDENTIAL TREATMENT REQUESTED] /*/ in advance of first date for scheduled
Product change as set forth in Section 6 of the Agreement. Failure of Nortel
Networks to provide Avici with a written notice of its rejection of a PCN within
[CONFIDENTIAL TREATMENT REQUESTED] /*/ of such notification will be deemed
acceptance of the PCN by Nortel Networks.

 

1.3   Product Change Notice (PCN) Content—

 

1.3.2   At a minimum a PCN will contain the following data:

 

*—Notification Number (normally a PCN number) for traceability

*—Reason for the change

*—Description of the change

*—Reasonably sufficient information to allow for proper assessment of the change

*—Timeframe in which the change will take effect

*—Complete list of supplier’s component impacted

*—How changed Product can be identified

+—Nortel identifying codes (i.e. CPC and ENGCODE) for items on the Nortel
database

*—Supplier contact to answer questions about the change

*—Final date for any feedback from Nortel indicating acceptance/acknowledgment
of the change

*—MD notice date, if applicable

 

Notes:

Items identified with an “*” are deemed mandatory

Items identified with an “+” are deemed necessary for the Nortel user locations
to help in the resolution of the PCN.

Avici will identify explicitly the master list of impacted parts.

 

2.   Within [CONFIDENTIAL TREATMENT REQUESTED] /*/ of receipt of Nortel
Networks’ request for further justification for a Change, Avici will respond in
writing with additional evidence or rely on the information included in the
Change Notice. If Nortel Networks disagrees with the evidence given, the parties
will have thirty (30) days from the date of the Change Notice to resolve the
disagreement. If not resolved at the end of the thirty (30) days, Avici’s
reasonable resolution of the disagreement will be the final resolution.

 

3.   At its expense Avici will make Class A or AC changes required by GR-209
(i.e., re-design and retrofit) to eliminate Product defects. Avici will install
the Class A or AC change at its expense in all installed and stocked Products
through the retrofit program that Nortel Networks negotiates with its customers.
Avici will implement the retrofit in no more than [CONFIDENTIAL TREATMENT
REQUESTED] /*/ from the date the defects were first detected. During its
customer retrofit negotiations, Nortel Networks will use reasonable efforts to
minimize Avici’s retrofit costs. The retrofit remedy will be in addition to any
other remedies under the Agreement.

 

3.1   Avici will provide seed stock units in order to complete the retrofit in
the [CONFIDENTIAL TREATMENT REQUESTED] /*/. The number of seed stock units
required will be mutually agreed pursuant to the following calculations:
[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/



--------------------------------------------------------------------------------

3.2   On Avici’s request, Nortel Networks will give Avici Nortel Networks’ (a)
Product Engineering Code, (b) Product release number, (c) CLEI Product code for
each retrofitted Product, and d) Nortel Networks common product code (CPC). On
Nortel Networks’ request, the information will be included on the Products in
accordance with Exhibit B.

 

4.   Within seven (7) business days of First Article Acceptance Date of a
changed Product, Avici will update the Acceptance report described in Exhibit E.

5.   At any time Avici updates a Product to a new release, the Product will be
stamped with a serial number that clearly identifies the new release and
distinguishes it from previous releases of the Product.



--------------------------------------------------------------------------------

EXHIBIT G

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/ REPORTS

 

1. [CONFIDENTIAL TREATMENT REQUESTED] /*/ Reports: Repaired
Products—[CONFIDENTIAL TREATMENT REQUESTED] /*/ Avici will provide a Repair
Failure Analysis Report and a Unit Failure Analysis Report to Nortel Networks’
designated repair, quality control and product brand managers at an address and
contact number(s) to be provided by Nortel Networks.

 

       All occurrences of Product failure in the [CONFIDENTIAL TREATMENT
REQUESTED] /*/ will be included in the [CONFIDENTIAL TREATMENT REQUESTED] /*/
report, including:

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

2.   Minimum Field Baseline Report—On the [CONFIDENTIAL TREATMENT REQUESTED] /*/
after the date the Products pass the First Article Acceptance Program, Avici
will provide to Nortel Networks’ designated repair, quality control and product
brand managers a Minimum Field Baseline Report with the minimum applicable
release level number for the in-service operation of the Products and the
release level of new Products shipped during the previous month. For each
Hardware and Software release the report will detail the [CONFIDENTIAL TREATMENT
REQUESTED] /*/.

 

3.   General Business Report—By [CONFIDENTIAL TREATMENT REQUESTED] /*/ after the
date the Products pass the First Article Acceptance Program, Avici will provide
to Nortel Networks’ designated repair, quality control and product brand
managers a General Business Report. On a per PEC basis, the report will detail
the

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

4.   Repair Failure Analysis Report

 

       For Products being repaired, Avici will track each Product by its PEC and
unique serial number throughout the repair process. Avici will maintain and
provide Nortel Networks access to repair failure analysis data at Avici’s repair
locations, [CONFIDENTIAL TREATMENT REQUESTED] /*/.



--------------------------------------------------------------------------------

ATTACHMENT 1

 

TO EXHIBIT G

 

 

ELECTRONIC DATA SPECIFICATIONS

AVICI FAILURE DATA

 

       NOTE 1: For those data items indicated as “Note 1” in this Attachment 1
to Exhibit G, Avici will not be required to provide Nortel Networks with such
data until [CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/



--------------------------------------------------------------------------------

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/



--------------------------------------------------------------------------------

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/



--------------------------------------------------------------------------------

EXHIBIT H

 

PROCEDURES FOR ORDERS UTILIZING ELECTRONIC DATA INTERCHANGE (“EDI”) TRANSMISSION

(Rev NAESGA_970321)

 

Avici does not accept EDI as of the Effective Date and will not accept EDI
unless Avici in its sole discretion becomes capable of accepting electronic data
interchange (EDI) data. This Exhibit H describes Nortel Networks preferred EDI
parameters.

 

Orders means Purchase Orders, Blanket Purchase Orders and Releases (Transaction
Set 850 Releases or EDIFACT 2.0 P.O. Releases). Orders, acknowledgments and
invoices may be transmitted electronically by EDI under the Agreement.

 

1.   Third Party Network—EDI transactions will be made through a third-party
computer network with which the Nortel Networks and Seller have a services
agreement (EDI Network). The parties will make EDI transactions using the same
standard used by Nortel Networks (i.e., the American National Standards
Institute [ANSI] Business Data Interchange Standards ANSI X12, or the Electronic
Data Interchange for Administration, Commerce and Transportation Issue No. 2.0
[EDIFACT].

 

2.   Expense—Each party will send and receive EDI transmissions at its own
expense.

 

3.   Receipt of Orders and Invoices—Seller will check the EDI Network for Orders
at least once each day. Immediately on receipt of an Order, Seller will transmit
an acknowledgement of its receipt by EDI transmission of (a) a functional
acknowledgment receipt of transmission (ANSI X12, Transaction Set 997), or (b)
an EDIFACT functional Acknowledgment Receipt of P.O. Message. Seller will
transmit a full transaction acknowledgment (i.e., ANSI X12, Transaction Set 855
or EDIFACT 2.0 ORDSP) within 2 business days after Seller’s EDI acknowledgment.
Each Order must contain the price, quantity, Product description by part number,
FCA Delivery Location, location to which the invoice should be sent, method of
shipment and Delivery Date. Each full transaction acknowledgement will confirm
the Order information.

 

       Nortel Networks will check the EDI Network for Seller’s invoices (i.e.,
ANSI X12, Transaction Set 810 or EDIFACT 2.0 INVOIC) at least once each business
day. Nortel Networks will immediately transmit a functional acknowledgment of
receipt of transmission (i.e., ANSI X12, Transaction Set 997 or comparable
EDIFACT 2.0 electronic message) on receipt of an invoice.

 

4.   Order Changes—To change an Order, Nortel Networks will transmit a Purchase
Order change (i.e., ANSI X12, Transaction Set 860 or EDIFACT 2.0 ORDCHG). Seller
will transmit an acknowledgement (i.e., ANSI X12, Transaction Set 865 or EDIFACT
2.0 ORDSP) to Nortel Networks within 2 business days after Seller’s receipt of
Nortel Networks’ change transmission.

 

5.   Forecast and Delivery Information—Nortel Networks will transmit the
Forecast using (a) ANSI X12, Transaction Set 830 with a quantity status code of
“D” shown in the time period field, or (b) EDIFACT 2.0 DELFOR with a delivery
plan status indicator of 4.

 

6.   Advanced Shipment Notice—If Nortel Networks requires Seller to transmit an
advanced shipment notice (i.e., ANSI X12, Transaction Set 856 or EDIFACT 2.0
DESADV) prior to shipment, Nortel Networks will confirm the Delivery Date for
specific quantities of Products to be shipped. The confirmation will be by EDI
transmittal using (a) a transaction set 830 release (i.e., ANSI X12, Transaction
Set 830 with a quantity status code of “C” shown in the time period field on the
Transaction Set), or (b) EDIFACT 2.0 DELFOR with a delivery plan status
indicator of 1. On receipt of a Transaction Set 830 Release or EDIFACT 2.0
DELFOR, Seller will transmit the advanced shipment notice to Nortel Networks.
The advanced shipment notice will be transmitted prior to shipment of the
Products. Seller and Nortel Networks will agree on the number of days in
advance.

 

7.  

Error in Transmission—Nortel Networks will not be liable for Orders or invoices
erroneously transmitted to or received by Seller for any reason beyond the
reasonable control of Nortel Networks. If Seller receives a distorted EDI
transmission, Seller will immediately contact the EDI Network to reject the
distorted transmission and request that the EDI Network resend it. If Seller
receives an Order by EDI transmission for a quantity or Price significantly
higher or



--------------------------------------------------------------------------------

 

lower than the typical quantity or Price of Orders issued by Nortel Networks,
Seller will immediately contact Nortel Networks to confirm the Order.

 

8.   Identification—Each party will adopt as a signature an electronic
identification consisting of symbol(s) or code(s) affixed to or contained in
each document transmitted by the party (Signatures). Each Signature will be
sufficient to verify that the document was sent by Seller or Nortel Networks.
Neither party will disclose the other’s Signature without prior approval by the
other party.

 

9.   Valid Document—Any document properly transmitted by EDI, as described
above, will be deemed a “writing” or “in writing.” If the document has a
Signature (Signed Document), it will be deemed (a) to be duly authorized and
executed and (b) to constitute an “original” when printed from electronic files
or records established and maintained in the normal course of business. The
parties agree not to contest the validity or enforceability of Signed Documents
concerning requirements that an agreement be in writing or signed by the
parties. Signed Documents will be admissible in evidence between the parties
before judicial and administrative bodies.



--------------------------------------------------------------------------------

EXHIBIT I

 

WARRANTY AND POST WARRANTY SUPPORT

 

References to Telcordia or Nortel Networks proprietary telecommunications
standards in this Exhibit I will include amendments and replacements of the
standards, as they occur from time to time during the Term.

 

1.   REPAIR PROCEDURE

 

1.1   Avici will give Nortel Networks a return material authorization (RMA)
number [CONFIDENTIAL TREATMENT REQUESTED] /*/ receipt of Nortel Networks’ notice
of a Product entitled to repair and will notify Nortel Networks about the
address and contact information for the repair location to which Nortel Networks
will ship defective Products. Nortel Networks will mark the return shipping
package with the RMA number. The parties will agree in writing on a procedure
for return of Products for repair. The agreed procedure will be attached to and
incorporated into this Exhibit I as Attachment 1; provided, however, if the
procedure in any way conflicts with the terms and conditions set out in this
Exhibit I, excluding Attachment 1, the terms and conditions of Exhibit I,
excluding Attachment 1, will take precedence.

 

1.2   Nortel Networks will ship RMA Products to Avici, freight prepaid and
reasonably insured. Nortel Networks will prepare export documentation, showing
Nortel Networks’ ownership of the RMA Products and complying with the
preferential trade requirements in Section 27.2 (Preferential Trade
Agreement—Procedures) of the Agreement. Nortel Networks will provide the
following information with Products returned to Avici for Repair Services:

 

  (a)   Nortel Networks’ name and complete address;

  (b)   quantities and model numbers of Products being delivered for repair;

  (c)   the nature of the defect or failure, if known;

  (d)   Purchase Order number under which repairs are to be made, if Product is
no longer under warranty;

  (e)   name(s) and telephone number(s) of Nortel Networks’ point of contact
concerning the Repair Services requested;

  (f)   ship-to address or Nortel Networks’ location for return of repaired or
replacement Products; and,

  (g)   whether or not returned Products are under warranty.

 

1.3   Avici will date stamp each repaired and returned Product with the repair
date and type of repair “pre fix” as per Telcordia GR-209 and the
Specifications. Hardware repaired by Avici will be stamped as per Telcordia
GR-78-CORE at a readily visible location on the unit.

 

1.4   On receipt of notice of a breach of warranty, Avici will notify Nortel
Networks about (a) its point of contact for the Repair Service requested, and
(b) any special packing for Product returns.

 

1.5   Avici’s invoice to Nortel Networks for out-of-warranty repairs will
contain:

 

  (a)   Nortel Networks’ PO number for the Repair Services;

  (b)   a description of the Repair Services;

  (c)   the quantities and PEC numbers of Products repaired and associated
repair charges;

  (d)   the applicable sales or excise taxes;

  (e)   the total amount payable; and,

  (f)   the address to which payment should be made.

 

1.6   Avici will deliver repaired Products and replacements to Nortel Networks’
designated location, freight prepaid and reasonably insured. Nortel Networks
will prepare export documentation, showing Nortel Networks’ ownership of the RMA
Products and complying with Preferential Trade Agreement requirements.

 

2.   REPAIR AND REPLACEMENT SERVICES

 

2.1   Spares



--------------------------------------------------------------------------------

2.1.1   Avici will store the Repair Services Pool at a location determined by
Avici in its reasonable discretion.

 

2.1.2   Spares added to the Repair Services Pool will (a) be functionally equal
or better than the inventory being replenished, (b) be backward compatible, and
(c) meet the minimum field baseline. Avici may provide new Products or
refurbished Products as spares.

 

2.2   Information about the status of Products being repaired will be included
in the Monthly Report described in Subsection 7.2.3 of the Agreement.

 

2.3   As of the Effective Date, Avici shall provide Nortel Networks and, subject
to compliance with Section 17, its contractors identified in writing by Nortel
Networks with the following:

 

  (a)   FRU information, updated regularly as it changes, including but not
limited to:

  (i) A detailed listing of FRU parts, including Avici’s part number, revision
number and pricing for each FRU and updates thereto.

  (ii) FRU ordering procedures

  (iii) Mean Time Between Failure (MTBF) data for each FRU.

  (iv) FRU strategy information, including recommendations and procedure

 

2.4   Product Repair Service Process – With respect to Product repairs, Avici
will implement a “like-for-like” repair process, as described in Subsection
2.4.1 below. The parties will negotiate “same for same” returns on a case by
case basis.

 

2.4.1   With regard to the “like for like” repair process (i.e., Avici will
provide the same type of Product, but not the same serial number as the returned
Product) Avici will:

  (a)   ship a replacement Product from the Repair Service Pool freight and
insurance prepaid within the United States(and to any other countries agreed to
by the Parties in writing) within the Repair Period.

  (b)   track returned defective Product by its unique serial number throughout
the repair process;

  (c)   repair and update the Products to the minimum field baseline;

  (d)   return the repaired Product to the Repair Service Pool.

 

2.5   Fast Cycle Failure Analysis—At Nortel Networks’ reasonable request and
Avici’s expense, for failed, installed Products Avici will perform a root cause
analysis of the problem, using Avici’s standard engineering tools required to
find the cause of the failure (e.g., Environment Stress Screening [ESS]),
otherwise known as a “Fast Cycle Failure Analysis” or “FCFA.” Avici will issue a
separate RMA number for each Product returned for an FCFA. Avici will not
upgrade or repair Products going through an FCFA (unless repair or upgrade is
reasonably required to identify failure) until Avici has identified the root
cause of Product failure. Avici will notify Nortel Networks about the results of
the FCFA.

 

2.6   DOA/ELF Products—Products that become defective within the [CONFIDENTIAL
TREATMENT REQUESTED] /*/ by Nortel Networks’ Customer will be referred to as
Early Life Failure (ELF). Products that become defective without running live
traffic will be referred to as Dead On Arrival (DOA). Nortel Networks will
return the DOA/ELF Products to Avici with the RMA documentation. At its expense
Avici will perform a root cause analysis on returned DOA/ELF Products.

 

2.6.1   After testing, Avici will repair, refurbish, upgrade (to the latest
version or release) and stamp (with the repair date) the defective Products.
Returned DOA Products will be considered new Products. Within [CONFIDENTIAL
TREATMENT REQUESTED] /*/ of Nortel Networks’ notice, Avici will do a root cause
analysis and implement a plan of correction if the rate of failure of a DOA/ELF
Product exceeds [CONFIDENTIAL TREATMENT REQUESTED] /*/ of the Product’s return
rate (RR) defined in the Specifications. Avici will update Nortel Networks in
writing with the findings of the root cause analysis as well as with a proposed
corrective plan of action.

 

2.7   No Fault Found

 

2.7.1   Avici may invoice Nortel Networks if no fault is found in the returned
Products (NFF). The invoice will be Avici’ then-current charges for full
functional tests and ESS (if appropriate), as set out in Exhibit D, and a
reasonable charge for return freight.



--------------------------------------------------------------------------------

2.7.2   If NFF Products are more than [CONFIDENTIAL TREATMENT REQUESTED] /*/ of
the Product RRs as defined in the Specifications, (a) Avici will perform a root
cause analysis, and (b) the parties will reasonably agree on and jointly
implement a plan to correct the NFF occurrences [CONFIDENTIAL TREATMENT
REQUESTED] /*/ of reaching the [CONFIDENTIAL TREATMENT REQUESTED] /*/ level.

 

2.8   Uneconomical To Repair—Avici will promptly notify Nortel Networks of any
returned Product that is UTR; provided, however, a Product will only be UTR if
Nortel Networks and Avici agree in writing that it is UTR. For UTR Products
where Nortel Networks has not received a replacement Product, Avici will return
UTR Products to Nortel Networks at the expense of the party that agrees to cover
the cost of the return in the written agreement characterizing the Product as
UTR. If Nortel Networks has received a replacement Product for a Product which
is UTR and not under warranty, Nortel Networks will, at its option, either
return such replacement at its expense to Avici or purchase such replacement
Product from Avici.

 

3.   LONG TERM SUPPORT

 

       Avici shall continue to support Products sold to Nortel Networks’
Customers for a [CONFIDENTIAL TREATMENT REQUESTED] /*/. Nortel Networks shall
use commercially reasonable efforts to encourage [CONFIDENTIAL TREATMENT
REQUESTED] /*/, due to the nature of the Products.



--------------------------------------------------------------------------------

EXHIBIT I

 

ATTACHMENT 1

 

AVICI’S PROCEDURE FOR RETURN OF PRODUCTS FOR REPAIR

 

To be provided by Avici within ninety (90) days of the Effective Date



--------------------------------------------------------------------------------

EXHIBIT J

 

TECHNICAL ASSISTANCE, TRAINING AND MARKETING SUPPORT

 

1.   Training

 

1.1   Training During the Term—Avici agrees that prior to Nortel Networks’ first
shipment of a Product type to a Nortel Networks’ Customer that at no additional
charge Avici will provide Nortel Networks with the applicable post sales
technical support training.:

 

Such training shall include:

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

       All training will be as mutually agreed by the parties. [CONFIDENTIAL
TREATMENT REQUESTED] /*/ At Nortel Networks’ request, Avici will provide
additional training to Nortel Networks in accordance with Avici’s then current
fees for training, unless otherwise agreed in writing by the parties. The
parties agree to negotiate in good faith to permit Nortel Networks to
[CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

  1.2   Course Development:

 

  (a)   In Avici’s reasonable discretion, Avici will provide Nortel Networks
with reasonable course development assistance, including development of Product
knowledge transfer material.

  (b)   Nortel Networks shall have the right to videotape or webcast technical
support training classes provided by Avici hereunder solely for (i) use by
Nortel Networks support personnel and (ii) Product support purposes, subject to
reasonable confidentiality protections.

  (c)   Nortel Networks shall have the right to reproduce, and utilize Seller
training material for the purpose of internal Product training.

 

1.3   Training Materials; Third Party Providers: Nortel Networks may reasonably
designate a third party as its agent for the purposes of the exercise of Nortel
Networks rights under this Section 1 of Exhibit J. Such third party will be
required to comply with the restrictions of the Agreement. Training materials
will be the Confidential Information of Avici unless expressly identified in
writing as non-confidential.

 

1.4   Nortel Network Product Training: Avici agrees that its personnel will
attend Nortel Networks product training, as reasonably required by Nortel
Networks. Nortel Networks will provide training days at no charge to Avici as
the parties reasonably agree; provided, Avici will be responsible for all travel
and living expenses incurred by its personnel for such training.

 

1.5   [CONFIDENTIAL TREATMENT REQUESTED] /*/ During and After the
Term—[CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

1.6   Avici Certified Engineer—The parties will mutually agree on a training
program for Nortel Networks’ pre-sales systems engineers and customer support
engineers to achieve Avici Certified Engineer-”ACE” designation and on other
appropriate training.

 

2.   Marketing Support—During the Term, on Nortel Networks’ request, Avici will
provide the following marketing support:

 

2.1   [CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

2.2   [CONFIDENTIAL TREATMENT REQUESTED] /*/.



--------------------------------------------------------------------------------

2.3   [CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

2.4   [CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

2.5   [CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

3.   Technical Support—During the Term and for the period set forth in Exhibit
I, Section 3, Avici will make available to Nortel Networks the technical support
services described in this Article 3.

 

3.1   Definitions—As used in this Schedule, unless otherwise defined:

 

“Business Critical” means any condition that is not an equipment outage, but is
critical to maintaining good will with an affected Nortel Networks’ Customer.

 

“Critical Problem(s)” means any condition in a Product that renders the service
or operation of the Product wholly unusable or inoperative (e.g., a condition
resulting in an equipment outage) and is due to non-conformance of the Product
with its Specification or design defect. Critical Problem includes, but is not
limited to, loss of all transaction processing capability, significant reduction
in capacity or traffic handling capability, any loss of safety or emergency
capability, loss of the ability to perform automatic system reconfiguration,
inability to restart a processor or the system, loss of billing capability,
corruption of billing or system databases that requires service affecting
corrective actions, loss of access to maintenance or recovery operations, or
loss of the system’s ability to provide any required Critical Problem or Major
Problem notification.

 

“Loss of Redundancy” means loss of simplex time functionality.

 

“Major Problem(s)” means any condition in a Product that interferes with the
ability of the Product to provide routine service or operation at all times due
to non-conformance of the Product with its Specifications or design defect.
Major Problem includes, but is not limited to, any reduction in capacity or
traffic, any loss of functional visibility or diagnostic capability, any loss of
routine administrative activity, any significant degradation of the system’s
ability to provide maintenance or recovery operations, any significant
degradation of the system’s ability to provide any required Critical Problem or
Major Problem notification, any significant increase in system related trouble
reports by Nortel Networks’ customer, and any corruption of the system billing
databases that does not result in service affecting corrective actions.

 

“Minor Problem(s)” means any condition in a Product that is not a Critical or
Major Problem, but is a condition that affects the service or operation of a
Product and is due to non-conformance of the Product with its Specifications or
a design defect. Without limiting the generality of the foregoing, Minor
Problems shall include any defects or inaccuracies in the Product Documentation.

 

“Permanent Solution(s)” means a resolution to a Problem that, (a) causes the
Product to conform with its Specifications and any other criteria and/or
requirements set out in this Agreement and applicable to the Product, and (b)
restores the service and operation of a Product without any loss of
functionality.

 

“Problem” means a Critical Problem, Major Problem or Minor Problem.

 

“Technical Support Services” means those Avici technical support services
described in this Article 3.

 

“Work-Around(s)” means a temporary resolution for a Problem, which resolution
(a) can be implemented in the Nortel Networks’ Customer’s network without
interruption of service or operation and restores the service and operation of a
Product without any loss of functionality, (b) includes a date by which a
Permanent Solution is expected to be implemented, and (c) is only applicable if
approved in writing by Nortel Networks, which approval will not be unreasonably
withheld. In the case of a Software Problem, a Work Around may consist of a
patch or instructions on how to avoid the Problem.

 

3.2  

Technical Support Services—During the Term and for the period required in
Exhibit I, Section 3, Avici will make available and provide to Nortel Networks
those Technical Support Services reasonably required to ensure (a) the continued
operation of the Product, (b) that the Product contains no design defects and
that it remains in compliance



--------------------------------------------------------------------------------

 

with its Specifications (c) the Specifications remain complete and accurate, and
(d) the Product remains free of Problems. Nortel Networks will provide the first
line of support to the Nortel Networks’ Customers

 

3.3   Problem Severity—Nortel Networks will categorize Problems and Avici will
provide Technical Support Services according to the definitions in Section 3.1
above, the priority levels set forth in the matrix below and the service level
responsibilities set out in Section 3.4 below.

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

Upon receipt from Nortel Networks of notification of a Problem, including the
severity level assigned to the problem by Nortel Networks, Avici will respond
within the following time frames:

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

3.4   Technical Support Service Level Activities—Unless otherwise agreed in
writing by the parties on a case-by-case basis, Nortel Networks shall be
responsible for Service Level 1 and Service Level 2 activities and Avici shall
be responsible for Service Level 3 activities described in this Section 3.4.

 

A.   Level 1: Level 1 Support activities require a relatively low but broad
degree of Product expertise. Level 1 support activities include, without
limitation, the following activities:

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

B.   Level 2: Level 2 activities require (i) both broad and in-depth Product
expertise, including thorough knowledge of Product interdependencies and
relationships and (ii) problem determination, problem trouble-shooting, and the
development of prevention plans and workarounds. Level 2 support activities also
include, without limitation, the following activities:

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

C.   Level 3: Level 3 Support activities require system engineering level
technical support expertise and provision of timely and accurate (i)
determination of Product defects and (ii) resolution plans to Nortel Networks.
Level 3 Support activities also include, without limitation, the following:

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/



--------------------------------------------------------------------------------

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

3.5   Problem Reporting—For each request by Nortel Networks for Technical
Support Services from Avici, Nortel Networks will provide Avici with a
description (“Problem Report”) of the Problem encountered, including the
following, as applicable:

 

  •   Problem severity, determined by Nortel Networks under Section 3.3(a)

  •   date and time incident occurred

  •   Log files

  •   Operating System type and version/release level

  •   Configuration files

  •   Network diagram or verbal/written description

  •   Customer E-mail address

  •   a description of how to repeat the condition which brought about the
Problem

  •   current status of the unit

  •   such other information as Avici may reasonably request.

 

       Avici will identify each outstanding issue relating to a Problem Report
with a unique “Case Number” for tracking purposes. Avici will communicate Case
Numbers the Avici production manager responsible for the described Product
within [CONFIDENTIAL TREATMENT REQUESTED] /*/ of Avici’s receipt of the Problem
Report. If requested by Nortel Networks, Avici will work directly with Nortel
Networks’ customer in cases involving an escalation to Level 3 or if Nortel
Networks classifies the problem severity under Section 3.3(a) as an E1 priority.

 

3.6   Communications—[CONFIDENTIAL TREATMENT REQUESTED] /*/. Avici will staff
its telephone support service with qualified technical representatives with a
detailed working knowledge of the Products. In lieu of telephone contact Nortel
Networks may also elect to report problems via e-mail or web based contact, if
the latter is available from Avici. In such cases, Avici will have up to
[CONFIDENTIAL TREATMENT REQUESTED] /*/ hours to review the reported problem,
assign a technical support engineer and notify Nortel Networks of the
assignment. Notwithstanding the preceding Avici’s time to respond, as specified
in Section 3.3 will be triggered (a) by Avici’s receipt of notification by mail
or web communication, or (b) upon Avici’s receiving a telephone call from Nortel
Networks.

 

3.6.1   Avici will use commercially reasonable efforts to provide Nortel
Networks with continuous access to Nortel Network’s customer tracking
information in Avici’s problem database(s) (“Problem Databases”) for Products.
Avici will update the Problem Databases, in its reasonable discretion, as new
hardware and software become available and commercially feasible. Avici will
staff the Problem Databases with trained, qualified technical personnel and,
subject to reasonable allowance for hardware and software downtime, the Problem
Database must be accessible 24 hours per day, 7 days per week, 365 days per
year. Avici will also provide Nortel Networks with access to any other
mechanisms (such as World Wide Web sites) through which Avici routinely
communicates with its customers or provides support for Products.

 

3.6.2   Avici will be responsible for establishing and operating the Problem
Databases except that Nortel Networks will be responsible for all the charges
for Nortel Networks to access the Problem Database

 

3.6.3   The Parties shall use reasonable efforts to establish security measures
for the electronic exchange of Problem Reports and other information.

 

3.7   Status Reports—Upon Nortel Networks’ request, Avici will provide a “Status
Report” on any Problem logged for Nortel Networks; provided that Nortel Networks
identifies the particular Problem by the Case Number assigned to it by Avici.
For Problems that have been resolved, the Status Report will include the Case
Number, the closing resolution for the Problem, the expected date that a
Permanent Solution will be released, and a description of any known Work-Around.
For Problems that have not yet been resolved, the Status Report shall include
the Case Number, a Problem resolution plan, and a description of any known
Work-Around. Each Problem logged for Nortel Networks will remain open until
closure notification is received from Avici and accepted by Nortel Networks.



--------------------------------------------------------------------------------

3.8   On-site Technical Service—If Nortel Networks requests the on-site presence
of a qualified Avici technical support representative at a Nortel Networks
location or customer site to diagnose and resolve a Problem, Avici will make
reasonable efforts to have a qualified technical representative available at the
location or site [CONFIDENTIAL TREATMENT REQUESTED] /*/; provided that Nortel
Networks reimburses Avici for reasonable travel and living expenses in
accordance with Nortel Networks travel plan guidelines.

 

3.9   Termination—Nortel Networks may cancel Technical Support for Products upon
sixty (60) days prior written notice to Avici. Upon receipt of Nortel Networks’
notice, Avici will continue to provide Technical Support for the Products until
the termination date specified in the notice. [CONFIDENTIAL TREATMENT REQUESTED]
/*/. [CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

3.9.1   [CONFIDENTIAL TREATMENT REQUESTED] /*/



--------------------------------------------------------------------------------

EXHIBIT K

 

DOCUMENTATION

 

1.   Draft Product Documentation—For Nortel Networks’ review Avici will provide
1 electronic version of the Product Documentation, marked “Draft.” Nortel
Networks will provide Avici with comments (e.g., an ordering section) on the
draft documentation within two (2) weeks after receipt. Avici will integrate
Nortel Networks’ comments into the Product Documentation at its sole discretion.
Avici will provide Nortel Networks with the final Product Documentation by the
end of the corresponding First Article Acceptance Program. The Product
Documentation will be reasonably revised as the Product is updated. The Product
Documentation will include, if available, the Product descriptions, planning
guides, operations manuals, installation manuals, and maintenance manuals
normally provided by Avici to customers to facilitate the customers’
installation, use, and maintenance of the Products.



--------------------------------------------------------------------------------

EXHIBIT L

 

HAZARDOUS MATERIALS REGULATIONS

 

Avici will notify Nortel Networks about the hazardous and toxic materials, as
required by the regulations promulgated under all applicable laws, rules and
regulations of any applicable governmental entity including, without limitation,
the following U.S. and E.U. laws:

 

The Toxic Substances Control Act, Resource Conservation and Recovery Act of
1976, Hazardous Materials Transportation Act, Occupational Safety and Health Act
of 1970, Comprehensive Environmental Response, Compensation and Liability Act of
1980, Consumer Product Safety Act, Radiation Control for Health and Safety Act
of 1968, Clean Air Act, and Clean Water Act, and Waste from Electrical and
Electronic Equipment (WEEE) directive and Restriction on Use of Certain
Hazardous Substances (RoHS) directive.



--------------------------------------------------------------------------------

EXHIBIT M

 

LOGISTICS—TRADE AND SHIPPING REQUIREMENTS

 

1.   Preferential Trade Agreement—Avici will use commercially reasonable efforts
to qualify Products for preferential treatment under the rules of any trade
treaty related to the Products, including, but not limited to, the North
American Free Trade Agreement (“NAFTA”), Canada Chile Free Trade Agreement, U.S.
Israel Free Trade Agreement, and EU-Mediterranean Agreement (each a
“Preferential Trade Agreement”). Such actions will include, among other things,
Avici’s completing exporter certificates of origin (“Certificates of Origin”)
and delivering the Certificates of Origin to Nortel Networks’ contractor Vastera
at the address set forth in Section 1.4.2 below in this Exhibit M. Vastera
performs customs and trade services for Nortel Networks.

 

1.1   On a calendar quarter basis, where blanket certificates of origin are
allowed, Avici will provide Vastera with a list of Products that do not qualify
for the preferential treatment. On or before “December 1st” of each calendar
year, Avici will provide Vastera, Southfield Michigan with a valid blanket
certificate for products that Avici intends to sell to Nortel Networks or
Affiliates or Subsidiaries or end customers in the following calendar year.

 

1.2   Avici will respond to Preferential Trade Agreement questionnaires in a
timely manner concerning any Certificates of Origin issued and reasonably assist
Nortel Networks in resolving any issues concerning any Product’s eligibility for
Preferential Trade Agreement qualification.



1.3   Avici agrees to notify Vastera at least ninety (90) days in advance of any
changes in Avici’s manufacturing process or supply chain that would impact the
validity for any Certificate of Origin provided by Avici to Vastera for Nortel
Networks.

 

1.4   In accordance with the Preferential Trade Agreement, Avici must complete
Certificates of Origin and distribute them as follows:

 

1.4.1   Per Shipment—If a Certificate of Origin is prepared for each shipment,
Avici will (a) retain the original Certificate of Origin (b) attach a copy of
the Certificate of Origin to the customs/shipping documents for qualifying
products, and (c) mark the customs/shipping documents with: Copy of the
Exporter’s Certificate of Origin attached.

 

1.4.2   Blanket Certificate of Origin - If a blanket Certificate of Origin is
prepared, Avici will (a) retain the original Certificate of Origin (b) mark the
customs/shipping documents for the qualifying products with: Copy of blanket
Exporter’s Certificate of Origin on file and (c) e-mail or mail copies of the
blanket Certificate of Origin to:

 

1.4.3  

 

Vastera,

20700 Civic Center Drive,

5th Floor – Suite 500,

Southfield, Michigan

USA 48076

Attention: Nortel Networks Free Trade Prime

Phone (248) 603-6847

e-mail: scott.puckett@vastera.com

or

nortel@vastera.co

 

2.   Customs Invoices and Country of Origin Declarations/Documents—Avici will
cause customs invoices and Country of Origin declarations/documents required to
be prepared by Avici for product shipments crossing international borders to
comply with applicable laws, treaties and regulations of both the exporting
country and the importing country, where Avici has been advised in writing of
the exporting country and the importing country. Avici will indemnify Nortel
Networks against any customs liabilities arising solely from its failure to
comply with the preceding.



--------------------------------------------------------------------------------

2.1   Avici will cause customs invoices it provides to contain the following
information: (a) in addition to the vendor and shipper address, the Nortel
Networks entity to which the Products are being sold and delivered; (b) a clear
description of the Products ; (c) the quantity of units sold, including the
units of measure; (d) the purchase price as well as any related freight charges
and insurance charges of which Avici is aware; (e) the terms of sale including
the Incoterms ; (f) depending on country of destination, if required by law to
be provided by the supplier of the product, the international tariff to the 6
digit level; and, (f) the country of origin of each line item.

 

3   Export Licenses—Avici will apply for all licenses required by law for the
export of Software, or technology being sold to Nortel Networks to those
jurisdictions identified in writing by Nortel Networks and will notify Nortel
Networks when the license is granted, and, if not granted, why the license was
denied. Avici will submit license applications in a timely manner and advise
Nortel Networks in writing of any anticipated delays in shipping that may result
from delayed approval of an application.

 

4.   Import Licenses—Avici will make all applications required under the laws of
the applicable country of import to be made by the supplier of the Product for
licenses required for the import of any Hardware or Software into any country
covered by Avici pursuant to Section 10.7 of the Agreement, and notify Nortel
Networks when the license is granted, and, if not granted, why the license was
denied.

 

5.   Duty Drawback Waiver—Each Month Avici shall provide to Nortel Networks,
when and where applicable, a duty drawback waiver on the appropriate form for
duty paid on any materials imported by such manufacturer company and used or
consumed in the manufacture of Products supplied to Nortel Networks.

 

6.   C-TPAT Compliance—Avici shall use commercially reasonable efforts to become
a member of the Customs & Trade Partnership Against Terrorism (“C-TPAT”) within
60 days of the Effective Date and /or to demonstrate to Nortel Networks, as of
the Effective Date, that it is complying with C-TPAT guidelines as described by
U.S. Customs at
http://www.customs.gov/xp/cgov/import/commercial_enforcement/ctpat/ or such
other site as may be provided by the U.S. government from time to time. Avici
will also use commercially reasonable efforts to comply with all international
supply chain programs designed to protect against acts of terrorism. C-TPAT and
all of the described international supply chain security compliance programs
will be known collectively herein as “Customs Guidelines”. Avici’s demonstration
to Nortel Networks that it is in compliance with Customs Guidelines will
include, without limitation, Avici’s assessment of its then-current supply chain
security practices, procedures and measures with respect to compliance with the
Customs Guidelines and Avici’s correcting any potential security weaknesses or
elements of noncompliance it discovers during the assessment.

 

7.   Packing Slip Requirements—Avici must affix to its shipments a visible
packing slip that contains all relevant order/shipment information described in
Exhibit B of this Agreement.

 

8.   North American Routing Instructions—The following routing guide must be
followed by Avici with respect to Products ordered by Nortel Networks; however,
in advance of shipment of Products, if Nortel Networks provides Avici with
different routing instructions in writing, including shipping instructions from
its customer, in which case the different routing instructions will govern
shipment. Avici may contact Nortel Networks about the guide below by contacting
Stephen Gladwish Office Phone (905)696-4853 or cell phone (905)691-7960 or such
other person or entity as may be designated from time to time in writing by
Nortel Networks.

 

Domestic USA 1 – 76 LBS

   Domestic USA 77 LBS+

First:

   UPS Ground (see attached service matrix)    First:    Conway (see attached
matrix)

Second:

   FedEx Second Day Service    Second:    Emery Second Day Service

Third:

   FedEx Standard Overnight    Third:    Emery Next Day Service Domestic Canada
1 – 76 LBS    Domestic Canada 77 LBS+

First:

   UPS Ground    First:    Conway

Second:

   UPS Second Day Air    Second:    Eagle Second Day Service

Third:

   UPS Next Day Air    Third:    Eagle Next Day Service Between USA & Canada 1 –
50 LBS    Between USA & Canada 50 LBS+

First:

   FedEx Second Day Air    First:    Conway (see attached matrix)

Second:

   FedEx Next Day Air    Second:    Emery Second Day Service           Third:   
Emery Next Day Service



--------------------------------------------------------------------------------

Off Shore To/From North America 1 – 50 KGS—DHL Phone 800-225-5345

 

Inbound Air Freight 100 LBS+    

Inbound to North America and Asia

  Danzas/Emery

Inbound to China, Hong Kong & Taiwan

  Dimerco

Inbound to CALA (Caribbean/Latin America)

  K&N/Emery

Inbound to Europe

  BAX/Danzas

Inbound to Africa and Middle East

  K&N/Danzas

 

 

--------------------------------------------------------------------------------

 

Insurance

No value is to be declared on the bill of lading, Nortel Networks is
self-insured.

 

Freight Claims Contact 1-800-626-7110

 

--------------------------------------------------------------------------------

 

Customs Brokers:

USA Imports – Danzas

Canadian Imports – Fritz/Starber

 

--------------------------------------------------------------------------------

 

Carrier Links:

Conway

   www.con-way.com

DHL

   www.dhl.com/main index.html

Eagle

   www.eagle.com

Emery

   www.emeryworld.com/eww/emeryweb/

UPS

   www.ups.com/using/services/servicemaps/servicemaps.html

FEDEX

   www.fedex.com/us/

 

--------------------------------------------------------------------------------

 

Routing Instructions 1 – 75 LBS

 

 

Service
From/To

--------------------------------------------------------------------------------

  

UPS Ground

Next Day

Service

--------------------------------------------------------------------------------

  

UPS Ground

Second Day Service

--------------------------------------------------------------------------------

AK

   No next Day Service    No second day service

AL

   AL, GA    FL, SC, NC, TN, VA, WV, KY, OH, MI, IL, IN, WI, MO, AR, LA, TX
(east)

AR

   AR    NE, KS, OK, TX, IA, MO, LA, IL, IN, KY, TN, MS, AL, GA, FL

AZ

   AZ    NV, UT, NM, CA (south)

CA (north)

   CA (north)    WA, OR, ID, NV, UT, CA (south)

CA (south)

   CA (south)    NV, UT, AZ, CA (north)

CO

   CO    MT, WY, UT, SD, NE, IA, KS, OK, NM, TX (north)

CT

   CT, DE, NJ, RI, MA, NH, VT, ME    MD, NY, PA, NC, SC, VA, WV, DC

DC

   DC, MD, DE, NJ    ME, VT, NH, MA, CT, RI, NY, PA, MI, OH, IN, KY, TN, VA, WV,
NC, SC

DE

   DE, MD, DC, NJ    ME, VT, NH, MA, CT, RI, NY, PA, MI, OH, IN, KY, TN, VA, WV,
NC, SC

FL

   FL    GA, AL, TN, NC, SC, KY, VA, WV

GA

   GA, AL    FL, LA, MS, AR, MO, WI, IL, IN, MI, OH, KY, VA, WV, TN, NC, SC

HI

   No Ground Service    No Ground Service

IA

   IA, MN    ND, SD, WY, NE, CO, KS, OK, MO, AR, WI, IL, IN, Mi, OH, KY, TN

ID

   ID    WA, OR, MT, WY, UT, NV, CA (north)

IL

   IL, WI, IN    MN, NE, AI, KS, MO, MI, OH, WV, KY, TN, GA

IN

   IN, IL    MN, WI, IA, MO, MI, OH, PA, MD, NJ, DE, DC, VA, WV, KY, AL, TN, GA,
NC, SC

KS

   KS, OK    ND, SD, NE, CO, MN, WI, IA, IL, IN, KY, TN, AR, MS, AL, LA, TX

KY

   KY, TN, IN    MN, WI, IA, KS, MO, IL, AR, LA, MS, AL, GA, FL, NC, SC, OH, PA,
VA, WV, MD, DE, DC



--------------------------------------------------------------------------------

Service
From/To

--------------------------------------------------------------------------------

  

UPS Ground

Next Day

Service

--------------------------------------------------------------------------------

  

UPS Ground

Second Day Service

--------------------------------------------------------------------------------

LA

   LA, MS    TS, OK, MO, AR, KY, TN, NC, SC, GA, AL

MA

   MA, ME, CT, RI, NH, VT    NY, PA, VA, WV, NJ, DE, DC, MD

MD

   MD, DE, DC, NJ    ME, VT, NH, MA, CT, RI, NY, PA, MI, OH, IN, KY, VA, WV, NC,
SC

ME

   ME, VT, NH, CT, MA, RI    NY, PA, VA, WV, NJ, DE, MD, DC

MI

   MI    MN, WI, IA, IL, IN, MO, OH, PA, MD, DC, DE, VA, WV, NC, SC, GA

MN

   MN, IA    ND, SD, NE, KS, MO, WI, IL, IN, MI, OH, KY

MO

   MO, IL    MN, IA, WI, NE, KS, OK, AR, MI, In, OH, WV, KY, TN, LA, MS, Al, GA,
TX (north)

MS

   MS, LA    TX, OK, AR, MO, TN, KY, AL, GA, VA, NC, SC

MT

   MT    WA, OR, UT, WY, UD, CO

NC

   NC, SC, VA    MI, IL, IN, WI, KY, TN, LA, MS, AL, GA, FL, WV, PA, OH, CT, RI,
NJ, DE, MD, DC

ND

   ND    MT, WY, SD, NE, MN, IA

NE

   NE, IA    ND, SD, WY, CO, KS, OK, MO, MN, WI, IL, IN, MI, OH, KY, TN, TX
(north)

NH

   NH, VT, ME, MA, CT    NY, RI, PA, NJ, MD, DE, DC, VA, WV

NJ

   NJ, NY, VA, PA, CT, DE, MD, DC    MI, IN, OH, WV, KY, TN, NC, SC, RI, MA, NH,
VT, ME

NM

   NM    AZ, CO, OK, AR, TX

NV

   NV    CA, ID, UT, WY, AZ

NY

   NY, NJ, CT, RI, MD, DE, DC    ME, VT, NH, MA, PA, OH, VA, WV, NC, SC

OH

   OH IN, MI    MN, WI, IA, IL, MO, KY, TN, AL, GA, SC, NC, VA, WV, PA, NY, NJ,
DE, MD, DC

OK

   OK    NE, KS, IA, MO, AR, MS, LA, TN, CO, NM, TX

OR

   OR, WA    NV, UT, ID, MT, CA (north)

PA

   PA, OH, MD, DE, DC    WI, MO, IL, IN, MI, KY, TN, VA, WV, NC, SC, NY, VT, ME,
NH, CT, MA, RI, NJ

RI

   RI, CT, MA, NH, VT, ME    NY, NJ, PA, VA, WV, MD, DE, DC

SC

   SC, NC    MI, IN, OH, KY, VA, WV, PA, NY, CT, RI, NJ, DE, DC, MD, TN, LA, MS,
AL, GA, FL

SD

   SD, WY    MT, ID, NV, UT, CO, NE, ND, SD, MN, IA

TN

   TN    WI, IA, MO, KS, OK, AR, LA, MS, AL, GA, FL, MI, IL, IN, OH, KY, VA, WV,
PA, NJ, MD, DE, DC, NC, SC, TX (east)

TX

   TX    CO, NM, NE, KS, OK, MO, AR, LA, MS, AL, TN

UT

   UT    WA, OR, ID, MT, WY, CO, NV, AZ, CA

VA

   VA, WV, NC, MD, DE, DC    MI, IN, OH, KY, TN, AL, GA, FL, SC, PA, NY, NJ, CT,
RI, MA, NH, VT, ME

VT

   VT, NH, CT, ME, RI    NY, NJ, PA, MD, DE, DC, VA, WV

WA

   WA    OR, NV, UT, ID, MT, CA (north)

WI

   WI, IL    MN, IA, MO, MI, IN, OH, KY, TN, GA, WV

WV

   WV, VA, OH, KY   

MN, WI, IA, MO, AR, IL, IN, MI, TN, AL, GA, FL, NC, SC, PA, NY, NJ, MD,

DE, DC, CT, RI, VT, NH, MA, ME

WY

   WY    MT, ID, ND, MT, UT, CO

 

Canada to Canada Call UPS at 800-742-5877 for Transit Information

 

Use FEDEX Second Day AIR for all other States and Provinces

 

Use UPS for DOMESTIC CANADA

 

For 1 – 75 LBS Shipments between the USA and Canada use FEDEX Second Day Service

 

--------------------------------------------------------------------------------

 

Routing Instructions 76 – 9,999 LBS

 

Service
From/To

--------------------------------------------------------------------------------

  

Conway Ground

Next Day

Service

--------------------------------------------------------------------------------

  

Conway Ground

Second Day Service

--------------------------------------------------------------------------------

AK

   No next Day Service    No second day service

AL

   AL, MS, LA, TN, GA   

TX, AR, MO, IA, WI, IL, IN, KY, MI, OH, PA, NY, NJ, VT, NH, CT, MA, RI,

DE, MD, DC, VA, WV, NC, SC, FL, ON

AR

   AR, MO, TN, AL, MS, LA, TX (east)    OK, KS, IA, WI, IL, IN, MI, OH, KY, VA,
WV, PA, MD, DE, DC, NY, NJ, CT, RI, MA, VT, NH, NC, SC, GA, FL, ON

AZ

   AZ, AZ (south)    NV, UT, NM, CA (south)



--------------------------------------------------------------------------------

Service
From/To

--------------------------------------------------------------------------------

  

Conway Ground

Next Day

Service

--------------------------------------------------------------------------------

  

Conway Ground

Second Day Service

--------------------------------------------------------------------------------

CA (north)

   CA    OR, WA, ID, MT, NV, AZ

CA (south)

   CA, AZ    OR, WA, ID, NV, UT, CO, NM, TX (west)

CO

   CO    CA, ID, UT, AZ, NM, KS, TX, MO, IA, IL, IN, AL, GA, TN

CT

   CT, NY, NJ, DE, MD, DC, PA, RI, NH, VT, MA    ON, PQ, NB, NS, ME, WI, IA, MO,
IL, IN, MI, OH, KY, TN, Al, VA, WV, NC, SC, GA DC    DC, DE, MD, VA, NC, OH, PA,
NY, NJ, CT, RI, MA, VT, NH    ON, PQ, NB, NS, ME, WI, IA, MO, AR, LA, MS, AL,
GA, FL, KY, TN, WV, IL, IN DE    DE, DC, MD, VA, NC, PA, NY, NJ, RI, CT, MA   
ON, PQ, NB, NS, ME, WI, IA, MO, LA, MS, AL, IL, IN, MI, OH, KY, TN, GA, FL, WV,
SC

FL

   FL, GA    AL, MS, LA, OK, AR, TN, KY, OH, VA, WV, MD, DE, DC, NC, SC, TX
(east)

GA

   GA, AL, MS, KY, TN, VA, NC, SC, FL    LA, TX, OK, AR, MO, IA, WI, IL, IN, MI,
OH, PA, WV, NY, JN, VT, NH, MA, CT, RI, DE, MD, DC

HI

   No Ground Service    No Ground Service

IA

   IA, MO, IL, WI, MN, SD    AB, SK, MB, ON, ND, NE, KS, OK, MI, IN, OH, KY, TN,
AR, LA, MS, AL, GA, NC, SC, VA, WV, MD, DE, DC, NY, NJ, VT, NH, CT, MA, RI, TX
(east)

ID

   ID, WA, MT    AB, SK, OR, NV, UT, CO, CA

IL

   IL, WI, IN, IA, KY, OH, MI    AB, SK, MB, ON, ND, SD, MN, NE, KS, MO, OK, AR,
LA, TN, MS, AL, GA, VA, WV, NC, SC, PA, NY, NJ, VT, NH, MA, CT, RI, DE, DC, MD,
TX (east)

IN

   IN, IL, MO, MI, OH, MD, DC, KY, TN, WV    MB, ON, ND, MN, WI, IA, KS, OK, AR,
LA, MS, AL, GA, FL, NC, SC, VA, DE, NY, NJ, PA, VT, NH, MA, CT, RI, TX (east)

KS

   KS, OK    ON, SD, NE, TX, MN, WI, IA, MO, AR, LA, IL, IN, KY, TN, MS, AL, GA,
OH, PA, VA, NC, SC

KY

   KY, IL, IN, MI, OH, TN, NH, CT, VA, WV    ON, WI, IA, KS, OK, TX, AR, LA, MS,
AL, GA, FL, NC, SC, PA, NY, NJ, VT, MA, RI, DE, ME, DC

LA

   LA, AR, MS, AL, TX (east)    TX, OK, KS, MO, IA, WI, IL, IN, MI, OH, KY, TN,
MD, DE, DC, Va, NC, SC, GA, FL            

MA

   MA, VT, NH, ME, CT, RI, PA, NY, NJ, MD, DE, DC    ON, PQ, NB, NS, MI, WI, IA,
MO, IL, IN, OH, KY, TN, Al, GA, NC, SC, VA

MD

   MD, VA, NC, OH, PA, DE, DC, NY, NJ, RI, CT, MA    ON, PQ, NB, NS, ME, NH, VT,
WI, IA, IL, IN, MI, MO, AR, LA, MS, AL, GA, SC, FL, KY, WV

ME

   ME, NB, NS, VT, NH, MA, CT, RI    ON, PQ, NY, NJ, DE, MD, DC, PA, MI, IL, IN,
OH, KY

MI

   MI, IL, IN, KY, OH, PA    ON, PQ, WI, IA, MO, AR, LA, MS, AL, TN, GA, NC, SC,
VA, WV, NY, NJ, NH, VT, MA, CT, RI, DE, MD, DC, TX (east)

MN

   MN, ND, SD, MB, WI, IA    AB, SK, NE, KS, OK, MO, AR, LA, MS, AL, GA, KY, TN,
IL, IN, MI, OH, VA, NC, SC, PA, NJ, VT, NH, CT, MA, RI, DE, DC, MD, TX (east)

MO

   MO, IA, IL, IN, MI, KY, TN    MB, ND, SD, MN, WI, NE, KS, OK, TX, AR, LA, MS,
AL, GA, FL, NC, SC, OH, PA, NY, NJ, VT, NH, CT, MA, RI, DE, MD, DC, VA, WV

MS

   MS, LA, AR, TN, Al, TX (east)    TX, KS, OK, MO, IA, MN, WI, IL, IN, MI, OH,
KY, MD, DE, DC, VA, NC, SC, GA, FL

MT

   MT    ID, WA, CO, TX (north), CA (north)

NC

   NC, SC, GA, MD, DE, DC, NJ, PA    ON, WI, IA, IL, IN, MO, AR, LA, MS, AL, TN,
KY, OH, MI, WV, NY, VT, NH, MA, CT, RI

ND

   ND, MB    AB, SK, MN, IA, IL, IN

NE

   NE, KS, IA    AB, SK, MB, ND, SD, MN, WI, IL, MO, OK, AR, LA, MS, TX (east)

NH

   NH, VT, ME, NY, NJ, CT, MA, RI, DE, MD, DC    ON, PQ, NB, PE, NS, PA, WI, IA,
MO, IL, IN, MI, OH, KY, TN, AL, NC, SC, GA, VA, WV

NJ

   NJ, DE, DC, MD, VA, PA, NY, VT, NH, CT,    ON, PQ, NB, NS, ME, NC, SC, GA,
AL, MN, WI, IA, IL, IN, MO, MI, OH, KY, TN, WV

NM

   NM    ID, UT, CO, AZ, OK, AR, LA, TX

NV

   NV, CA, AZ, UT    WA, OR, ID, CO, NM, TX (north)

NY

   NY, NJ, DE, DC, MD, VT, NH, CT, MA, RI    ON, PQ, NB, NS, ME, PA, OH, MI, MN,
WI, IA, MO, AL, IL, IN, KY, TN, SC, GA, Va, WV

OH

   OH, MI, IL, IN, KY, TN, PA, NY, NJ, DE, MD, DC    ON, PQ, VT, NH, MA, CT, RI,
MN, WI, IA, MO, OK, AR, LA, MS, AL, NC, SC, GA, FL, TX (east)

OK

   OK, MO, AR, TX (north)    MN, WI, IA, MI, IL, IN, OH, PA, MD, VA, KY, TN, NC,
SC, GA, AL, MS, FL, CA (south)

OR

   OR, WA    BC, ID, MT, CA, CO

PA

   PA, MI, OH, IN, WV, MD, DE, DC, NY, NJ    ON, PQ, VT, NH, MA, CT, RI, WI, IA,
IL, MO, AR, LA, MS, AL, KY, TN, VA, NC, SC, GA, FL, TX (east)



--------------------------------------------------------------------------------

Service
From/To

--------------------------------------------------------------------------------

  

Conway Ground

Next Day

Service

--------------------------------------------------------------------------------

  

Conway Ground

Second Day Service

--------------------------------------------------------------------------------

RI

   RI, NY, NJ, VT, NH, MA, CT, DE, MD, DC    ON, PQ, ME, PA, Va, NC, SC, GA, AL,
TN, KY, MI, OH, IL, IN, WI, IA, MO

SC

   SC, NC, GA, FL, TN, AL, VA    MI, WI, IA, MO, AR, OK, LA, MS, IL, IN, MI, OH,
KY, WV, PA, MD, DE, DC, NY, NJ, VT, NH, CT, MA, RI, TX (east)

SD

   SD,    AB, SK, MB, DN, MN, WI, IA, IL, NE, KS, MO

TN

   TN, MS, AL, GA, KY, MO, IL, IN, OH    ON, WI, IA, K, OK, AR, LA, NC, SC, FL,
VA, WV, MI, PA, MD, DE, DC, NY, NJ, VT, NH, MA, CT, RI, TX

TX

   TX, OK, AR, LA    KS, MO, IA, MN, WI, IL, IN, MI, OH, KY, TN, VA, NC, SC, GA,
MS, AL, FL, AZ, CA (south)

UT

   UT, CO, ID    AB, CA, NV, AZ, TX (north)

VA

   VA, NC, SC, WV, OH, PA, NY, NJ, DE, MD, DC    ON, MI, IL, IN, WI, IA, MO, AR,
LA, MS, AL, GA, FL, VT, NH, CT, MA, RI, TX (east)

VT

   VT, NH, MA, CT, RI, NY, NJ    ON, PQ, MI, OH, PA, MD, DE, DC, VA, WV, NC, SC,
GA, AL, TN, KY, WI, IA, Il, IN, MO

WA

   WA, OR    CA, ID, CO, ID, MT

WI

   WI, MN, IA, MO, IL, IN, MI, OH    AB, SK, MB, ON, PQ, ND, SD, NE, KS, OK, AR,
LA, KY, TN, MS, AL, NC, SC, GA, VA, WV, MD, DE, DC, PA, NY, NJ, VT, NH, ME, MA,
CT, RI, TX (east)

WV

   WV, VA, NC, SC, KY, IL, IN, OH, PA, MD, DC    ON, PQ, DE, NY, NJ, VT, NH, MA,
CT, RI, TN, GA, FL, AL, MS, LA, AR, MO, IA, WI, TX (east)

WY

   WY, CO    WA, ID, UT, CA, WI, TX (north)

BC

   BC, AB    SK, WA, OR

AB

   AB, BC, SK    MB, ND, SD, MN, MT, ID

SK

   SK, AB, MB    BC, ID, MT, ND, SD, MN

ON

   ON, PQ, MI   

NB, NS, MN, WI, IA, MO, OK, AR, IL, IN, KY, TN, OH, VA, WV, NC, MD,

DC, DE, PA, NY, NJ, CT, RI, MA, VT, NH, ME

PQ

   PQ, ON, NY, NJ, VT, NH, MA, CT, RI    NB, NS, WI, IL, IN, MI, OH, KY, PA, VA,
WV, MD, DE, DC, ME

MB, NB, NS, PE

   Call Conway at 800-458-5792

MF

        Use Emery Deferred Service

 

Truckloads (10,000 LBS+) call Ryder Logistics at 800-999-3595

 

--------------------------------------------------------------------------------

 

Abbreviations for States and Provinces

 

AK   Alaska   KS   Kansas   NM   New Mexico   WV   West Virginia AL   Alabama  
KY   Kentucky   NV   Nevada   WY   Wyoming AR   Arkansas   LA   Louisiana   NY  
New York   BC   British Columbia AZ   Arizona   MA   Massachusetts   OH   Ohio  
AB   Alberta CA   California   MD   Maryland   OK   Oklahoma   SK   Saskatchewan
CO   Colorado   ME   Maine   OR   Oregon   MB   Manitoba CT   Connecticut   MI  
Michigan   PA   Pennsylvania   ON   Ontario DC   District of Columbia   MN  
Minnesota   RI   Rhode Island   PQ   Quebec DE   Delaware   MO   Missouri   SC  
South Carolina   NB   New Brunswick FL   Florida   MS   Mississippi   SD   South
Dakota   NS   Nova Scotia GA   Georgia   MT   Montana   TN   Tennessee   PE  
Prince Edward Island HI   Hawaii   NC   North Carolina   TX   Texas   NF  
Newfoundland IA   Iowa   ND   North Dakota   UT   Utah         ID   Idaho   NE  
Nebraska   VA   Virginia         IL   Illinois   NH   New Hampshire   WA  
Washington         IN   Indiana   NJ   New Jersey   WI   Wisconsin        

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT N

 

DEBARMENT CERTIFICATE

 

(S A M P L E)

 

--------------------------------------------------------------------------------

 

CERTIFICATION REGARDING DEBARMENT, SUSPENSION, INELIGIBILITY AND VOLUNTARY
EXCLUSION—LOWER TIER COVERED TRANSACTIONS

 

--------------------------------------------------------------------------------

 

This certification is required by the regulations implementing Executive Order
12549, Debarment and Suspension, 7 CFR Part 3017, Section 3017.510,
Participants’ responsibilities. The regulations were published as Part IV of the
January 30, 1989, Federal Register (pages 4722-4733).

 

(BEFORE COMPLETING CERTIFICATION, READ INSTRUCTIONS ON REVERSE)

 

(1)   The prospective lower tier participant certifies, by submission of this
proposal, that neither it nor its principals is presently debarred, suspended,
proposed for debarment, declared ineligible, or voluntarily excluded from
participation in this transaction by any Federal department or agency.

 

(2)   Where the prospective lower tier participant is unable to certify to any
of the statements in this certification, such prospective participant shall
attach an explanation to this proposal.

 

 

--------------------------------------------------------------------------------

Organization Name

PR/Award Number or Project Name

 

 

 

--------------------------------------------------------------------------------

Name and Title of Authorized Representative

 

 

 

--------------------------------------------------------------------------------

Signature

Date

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

Instructions For Certification

 

1.   By signing and submitting this form, the prospective lower tier participant
is providing the certification set out on the reverse side in accordance with
these instructions.

 

2.   The certification in this clause is a material representation of fact upon
which reliance was placed when this transaction was entered into. If it is later
determined that the prospective lower tier participant knowingly rendered an
erroneous certification, in addition to other remedies available to the Federal
Government, the department or agency with which this transaction originated may
pursue available remedies, including suspension and/or debarment.

 

3.   The prospective lower tier participant shall provide immediate written
notice to the person to which this proposal is submitted if at any time the
prospective lower tier participant learns that its certification was erroneous
when submitted or has become erroneous by reason of changed circumstances.

 

4.   The terms “covered transaction”, “debarred”, “suspended”, “ineligible”,
“lower tier covered transaction”, “participant”, “person”, “primary covered
transaction”, “principal”, “proposal”, and “voluntarily excluded”, as used in
this clause, have the meanings set out in the Definitions and Coverage sections
of rules implementing Executive Order 12549. You may contact the person to which
this proposal is submitted for assistance in obtaining a copy of those
regulations.

 

5.   The prospective lower tier participant agrees by submitting this form that,
should the proposed covered transaction be entered into, it shall not knowingly
enter into any lower tier covered transaction with a person who is debarred,
suspended, declared ineligible, or voluntarily excluded from participation in
this covered transaction, unless authorized by the department or agency with
which this transaction originated.

 

6.   The prospective lower tier participant further agrees by submitting this
form that it will include this clause titled “Certification Regarding Debarment,
Suspension, Ineligibility and Voluntary Exclusion—Lower Tier Covered
Transactions”, without modification, in all lower tier covered transactions and
in all solicitations for lower tier covered transactions.

 

7.   A participant in a covered transaction may rely upon a certification of a
prospective participant in a lower tier covered transaction that it is not
debarred, suspended, ineligible, or voluntarily excluded from the covered
transaction, unless it knows that the certification is erroneous. A participant
may decide the method and frequency by which it determines the eligibility of
its principals. Each participant may, but is not required to, check the
Non-procurement List.

 

8.   Nothing contained in the foregoing shall be construed to require
establishment of a system of records in order to render in good faith the
certification required by this clause. The knowledge and information of a
participant is not required to exceed that which is normally possessed by a
prudent person in the ordinary course of business dealings.

 

9.   Except for transactions authorized under paragraph 5 of these instructions,
if a participant in a covered transaction knowingly enters into a lower tier
covered transaction with a person who is suspended, debarred, ineligible, or
voluntarily excluded from participation in this transaction, in addition to
other remedies available to the Federal Government, the department or agency
with which this transaction originated may pursue available remedies, including
suspension and/or debarment.



--------------------------------------------------------------------------------

EXHIBIT O

 

MASTER ESCROW AGREEMENT

 

]

 

Master Number                 

 

This agreement (“Agreement”) is effective February 1, 2003 among DSI Technology
Escrow Services, Inc. (“DSI”), Nortel Networks Limited, (the “Preferred
Beneficiary”) and Avici Systems Inc. (“Depositor”), who collectively may be
referred to in this Agreement as the parties (“Parties”).

 

A.        Depositor and Preferred Beneficiary have entered or will enter into a
Strategic OEM Agreement regarding certain proprietary technology of Depositor
(referred to in this Agreement as “the License Agreement”).

 

B.        Depositor desires to avoid disclosure of its proprietary technology
except under certain limited circumstances.

 

C.        The availability of the proprietary technology of Depositor is
important to Preferred Beneficiary in the conduct of its business and,
therefore, Preferred Beneficiary needs access to the proprietary technology
under certain limited circumstances.

 

D.        Depositor and Preferred Beneficiary desire to establish an escrow with
DSI to provide for the retention, administration and controlled access of
certain proprietary technology materials of Depositor.

 

E.        The parties desire this Agreement to be supplementary to the License
Agreement pursuant to 11 United States [Bankruptcy] Code, Section 365(n).

 

ARTICLE 1 — DEFINITIONS

 

1.1   As used in this Agreement and the Schedules attached hereto, unless
otherwise defined:

 

(a)   “Deposit Materials” shall mean the Escrowed Materials, as such term is
defined in Section 26.3 of the License Agreement.

 

(b)   “Third Party” or “Third Parties” shall mean individuals or entities other
than DSI, Depositor or Preferred Beneficiary.

 

ARTICLE 2 — DEPOSIT

 

2.1 Obligation to Make Deposit In each case Deposit Materials will be placed
into escrow under this Agreement, DSI, the Depositor and the Preferred
Beneficiary will sign a depositor acceptance form in the form attached as
Attachment 1 (“Depositor Acceptance Form”). In addition to the Depositor
Acceptance Form Depositor will provide DSI with a written description of the
Deposit Materials it delivers to DSI for escrow, including the information
described in Section 2.3 below, (“Deposit Materials Description”). Unless and
until Depositor makes the initial deposit with DSI, DSI shall have no obligation
with respect to this Agreement, except the obligation to notify the Preferred
Beneficiary and Depositor regarding the status of the account, as required in
Section 3.2 below. Examples of the Depositor Acceptance Form and Deposit
Material Description are included in Attachment 1, attached to and incorporated
in this Agreement. The Depositor Acceptance Form and Deposit Material
Description (including additions and revisions, as described hereafter) signed
by Depositor and DSI, based on Section 2.4 below, will constitute the escrow
document package for the particular escrow transaction (“Escrow Document
Package”). A copy of each original, signed Escrow Document Package will be
attached to and incorporated in this Agreement as a consecutive numbered
attachment to Attachment 2 (e.g., 2-1, 2-2, 2-3).

 

During the term of the License Agreement, subject to Section 2.7 below,
[CONFIDENTIAL TREATMENT REQUESTED] /*/. Subject to Sections 2.3 and 2.4 below,
Depositor and DSI will sign the Deposit Material Description for the additional
Deposit Materials. The applicable Deposit Material Description will be made a
part of the applicable Escrow Document Package, previously attached to and
incorporated in this Agreement. DSI will send a copy of each additional signed
Deposit materials Description to Depositor and Preferred Beneficiary.



--------------------------------------------------------------------------------

2.2        Identification of Tangible Media. Prior to the delivery of the
Deposit Materials to DSI, Depositor shall conspicuously label for identification
each document, magnetic tape, disk, or other tangible media upon which the
Deposit Materials are written or stored. In that regard the Deposit Materials
Description for such tangible media will include the item label description, the
type of media and the quantity.

 

2.3        Deposit Inspection. When DSI receives the Deposit Materials and
Deposit Materials Description prepared by Depositor, DSI will conduct a deposit
inspection by visually matching the labeling of the tangible media containing
the Deposit Materials to the item descriptions and quantity listed in the
Deposit Materials Description. In addition to the deposit inspection, Preferred
Beneficiary may request verification of the Deposit Materials in accordance with
Section 2.6 below.

 

2.4        Acceptance of Deposit. At completion of the deposit inspection, if
DSI determines that the labeling of the tangible media matches the item
descriptions and quantity in the Deposit Materials Description, DSI will date
and sign the Deposit Materials Description and mail a copy of the completed
Escrow Document Package to Depositor and Preferred Beneficiary. If DSI
determines that the labeling does not match the item descriptions or quantity on
the Deposit Materials Description, DSI will (a) note the discrepancies in
writing on the Deposit Materials Description; (b) date and sign the Deposit
Materials Description with the exceptions noted; and (c) mail a copy of the
Deposit Materials Description to Depositor and Preferred Beneficiary. DSI’s
acceptance of the deposit occurs upon the signing of the Deposit Materials
Description by DSI. Delivery of the signed Deposit Materials Description to
Preferred Beneficiary is Preferred Beneficiary’s notice that the Deposit
Materials have been received and accepted by DSI.

 

2.5        Depositor’s Representations. During the term of this Agreement,
Depositor represents as follows:

  a.   Depositor lawfully possesses all of the Deposit Materials deposited with
DSI;

  b.   With respect to all of the Deposit Materials, Depositor has the right and
authority to grant to DSI and Preferred Beneficiary the rights as provided in
this Agreement;

  c.   The Deposit Materials are not subject to any lien or other encumbrance;

  d.   The Deposit Materials consist of the proprietary technology and other
materials identified in the signed Deposit Materials Description; and

  e.   The Deposit Materials are readable and useable in their current form or,
if any portion of the Deposit Materials is encrypted, the decryption tools and
decryption keys have also been deposited.

 

2.6        Verification. Preferred Beneficiary shall have the right, at
Preferred Beneficiary’s expense, to cause a verification of any Deposit
Materials. Preferred Beneficiary shall notify Depositor and DSI of Preferred
Beneficiary’s request for verification. Depositor shall have the right to be
present at the verification. A”verification” determines, in different levels of
detail, the accuracy, completeness, sufficiency and quality of the Deposit
Materials. Preferred Beneficiary shall have the right to verify that the binary
executable versions of any Deposit Materials (including those derived from any
Deposit Materials) are complete and operate in accordance with their
specifications and documentation. Such right to verify binary executable
versions of the Deposit Materials shall include the right to copy such binary
versions of the Deposit Materials for transport to, and testing at, Preferred
Beneficiary sites (including Preferred Beneficiary customer sites).If Preferred
Beneficiary requests a verification after the Deposit Materials have been
delivered to DSI, then only DSI, or at DSI’s election an independent person or
company selected and supervised by DSI, may perform the verification.

 

In the event that a verification discloses that the Deposit Materials are not
complete, Depositor shall within sixty (60) days of notification of such
omission or failure, augment the Deposit Materials to rectify such omission.

 

2.7        Deposit Updates. Unless otherwise provided by the License Agreement,
Depositor shall update the Deposit Materials [CONFIDENTIAL TREATMENT REQUESTED]
/*/ following the release date of each release of a new version of the product
which is subject to the License Agreement. Each Deposit Materials Description
will be held and maintained separately within the escrow account. An independent
record will be created which will document the activity for each Deposit
Materials Description. The processing of all deposit updates shall be in
accordance with Sections 2.2 through 2.6 above. All references in this Agreement
to the Deposit Materials shall include the initial Deposit Materials and any
updates.

 

2.8        Removal of Deposit Materials. The Deposit Materials may be removed
and/or exchanged only on written instructions signed by Depositor and Preferred
Beneficiary, or as otherwise provided in this Agreement.

 

ARTICLE 3 — CONFIDENTIALITY AND RECORD KEEPING



--------------------------------------------------------------------------------

3.1        Confidentiality. DSI shall maintain the Deposit Materials in a
secure, environmentally safe, locked facility which is accessible only to
authorized representatives of DSI. DSI shall have the obligation to protect the
confidentiality of the Deposit Materials. Except as provided in this Agreement,
DSI shall not disclose, transfer, make available, or use the Deposit Materials.
DSI shall not disclose the content of this Agreement to any Third Party. If DSI
receives a subpoena or any other order from a court or other judicial tribunal
pertaining to the disclosure or release of the Deposit Materials, DSI will
immediately notify the Parties to this Agreement unless prohibited by law. It
shall be the responsibility of Depositor and/or Preferred Beneficiary to
challenge any such order; however, DSI does not waive its rights to present its
position with respect to any such order. DSI will not be required to disobey any
order from a court or other judicial tribunal.

 

3.2        Status Reports. DSI will issue to Depositor and Preferred Beneficiary
a report profiling the account history at least semi-annually. DSI may provide
copies of the account history pertaining to this Agreement upon the request of
any party to this Agreement.

 

3.3        Audit Rights. During the term of this Agreement, Depositor and
Preferred Beneficiary shall each have the right to inspect the written records
of DSI pertaining to this Agreement. Any inspection shall be held during normal
business hours and following reasonable prior notice.

 

ARTICLE 4 — GRANT OF RIGHTS TO DSI

 

4.1        Title to Media. Depositor hereby transfers to DSI the title to the
media upon which the proprietary technology and materials are written or stored.
However, this transfer does not include the ownership of the proprietary
technology and materials contained on the media such as any copyright, trade
secret, patent or other intellectual property rights.

 

4.2        Right to Make Copies. DSI shall have the right to make copies of the
Deposit Materials as reasonably necessary to perform this Agreement; provided
that DSI first requests in writing such copies from Depositor and Depositor
declines to provide such copies or fails to respond within thirty (30) days. DSI
shall copy all copyright, nondisclosure, and other proprietary notices and
titles contained on the Deposit Materials onto any copies made by DSI. With all
Deposit Materials submitted to DSI, Depositor shall provide any and all
instructions as may be necessary to duplicate the Deposit Materials including
but not limited to the hardware and/or software needed.

 

4.3        Right to Transfer Upon Release. Depositor hereby grants to DSI the
right to transfer Deposit Materials to Preferred Beneficiary upon any release of
the Deposit Materials for use by Preferred Beneficiary only in accordance with
Section 5.5. Except upon such a release or as otherwise provided in this
Agreement, DSI shall not transfer the Deposit Materials.

 

ARTICLE 5 — RELEASE OF DEPOSIT

 

5.1        Release Conditions. As used in this Agreement, “Release Condition”
shall mean a Release Condition, as such term is defined in Section 26.1 of the
License Agreement.

 

5.2        Filing For Release. If Preferred Beneficiary believes in good faith
that a Release Condition has occurred, Preferred Beneficiary may provide to DSI
(and, at its option, Depositor) a written representation as to the occurrence of
the Release Condition and a request for the release of the Deposit Materials.
Such notice shall be signed by an executive officer of Preferred Beneficiary and
shall be on company letterhead. Upon receipt of such notice, DSI shall provide a
copy of the notice to Depositor by commercial express mail.

 

5.3        Contrary Order. From the date Depositor receives the notice
requesting release of the Deposit Materials either the earlier of the date of
delivery by Preferred Beneficiary as confirmed by delivery receipt from the
commercial express mail service (in accordance with Section 9.2) or as confirmed
by delivery receipt from the commercial express mail service (in accordance with
Section 9.2) as sent by DSI, Depositor shall, without limiting any other remedy
available to Depositor, have five (5) business days to obtain court order, with
prior notice to DSI and Preferred Beneficiary and based on Depositors written
assertion that a Release Condition has not occurred or has been cured, requiring
DSI not to provide the Deposit Materials to the Preferred Beneficiary (“Contrary
Order”). Failure to seek or obtain a Contrary Order shall not be construed to
limit any other right or remedy of Depositor.

 

5.4  

Release of Deposit. If DSI does not receive a Contrary Order within such five
(5) day period from the Depositor, DSI shall release the Deposit Materials to
the Preferred Beneficiary. However, DSI is entitled to receive any fees due DSI
before making the release. Any copying expense in excess of $300 will be
chargeable to Preferred Beneficiary. Upon



--------------------------------------------------------------------------------

 

any such release, the escrow arrangement and applicable Escrow Document Package
will terminate as it relates to the Depositor and Preferred Beneficiary involved
in the release; provided, however, that the Preferred Beneficiary will return
the Deposit Materials and the escrow will be renewed upon the termination of the
Release Condition as set out in Article 26 of the License Agreement

 

5.5   Right to Use Following Release. Upon release of the Deposit Materials in
accordance with this Article 5, Preferred Beneficiary will only have the express
rights to use the Deposit Materials which are granted in Section 26.2 of the
License Agreement. Upon release of the Deposit Materials to Preferred
Beneficiary, the obligations of confidentiality set out in the License Agreement
shall apply to the Deposit Materials, including without limitation, those
obligation set forth in Section 17.4 of the License Agreement.

 

ARTICLE 6 — TERM AND TERMINATION

 

6.1        Term of Agreement. This Agreement will be in effect from the
Effective Date of the License Agreement (as such term is defined therein) until
either party gives the other thirty (30) days notice that it wishes to
terminate; provided, however, neither party may terminate this Agreement as long
as an escrow arrangement created under a Depositor Acceptance Form is in effect.
The initial term of any escrow arrangement under this Agreement is for a period
of one year from the effective date of the applicable Depositor Acceptance Form.
Thereafter, each applicable escrow arrangement under this Agreement shall
automatically renew on the anniversary of the effective date of the Depositor
Acceptance Form, from year-to-year unless, prior to the anniversary date, (a)
Depositor and Preferred Beneficiary jointly instruct DSI in writing that the
escrow arrangement described in their Escrow Document Package is terminated; or
(b) DSI instructs Depositor and Preferred Beneficiary in writing that their
escrow arrangement under this Agreement is terminated for nonpayment in
accordance with Section 6.2 or by resignation in accordance with Section 6.3.

 

6.2        Termination for Nonpayment. In the event of the nonpayment of fees
owed to DSI, DSI shall provide written notice of delinquency to all parties to
the applicable Escrow Document Package. Either Depositor or Preferred
Beneficiary may make the payment to DSI to cure the default. If the past due
payment is not received in full by DSI within 30 days of the date of such
notice, then at any time thereafter DSI shall have the right to terminate the
escrow under the Escrow Document Package by sending written notice of
termination to all parties. DSI shall have no obligation to take any action
under this Agreement so long as any payment due to DSI remains unpaid.

 

6.3        Termination by Resignation. DSI reserves the right to terminate an
Escrow Document Package under this Agreement, for any reason, by providing
Depositor and Preferred Beneficiary with 60-days’ written notice of its intent
to terminate this Agreement. Within the 60-day period, the Depositor and
Preferred Beneficiary may provide DSI with joint written instructions
authorizing DSI to forward the Deposit Materials to another escrow company
and/or agent or other designated recipient. If DSI does not receive said joint
written instructions within 60 days of the date of DSI’s written termination
notice, then DSI shall, pursuant to Depositor’s written instructions, destroy or
return the Deposit Materials.

 

6.4        Disposition of Deposit Materials Upon Termination. Subject to the
foregoing termination provisions, and upon termination of an escrow arrangement
under this Agreement, DSI shall destroy, return, or otherwise deliver the
applicable Deposit Materials in accordance with Depositor’s instructions. If
there are no instructions, DSI may, at its sole discretion, destroy the Deposit
Materials or return them to Depositor. DSI shall have no obligation to destroy
or return the Deposit Materials if the Deposit Materials are subject to another
escrow agreement with DSI or have been released to the Preferred Beneficiary in
accordance with Section 5.4

 

6.5        Survival of Terms Following Termination. Upon termination of an
escrow arrangement under this Agreement, the following provisions of this
Agreement shall survive with respect to the Escrow Document Package:

 

  a.   Definitions

 

  b.   The obligations of confidentiality with respect to the Deposit Materials;

 

  c.   The obligation to pay DSI any fees and expenses due;

 

  d.   The provisions of Article 8; and



--------------------------------------------------------------------------------

  e.   Any provisions in this Agreement which specifically state they survive
the termination of this Agreement.

 

ARTICLE 7 — DSI’S FEES

 

7.1        Fee Schedule. DSI is entitled to be paid its standard fees and
expenses applicable to the services provided. DSI shall notify the party
responsible for payment of DSI’s fees at least 60 days prior to any increase in
fees. For any service not listed on DSI’s standard fee schedule, DSI will
provide a quote prior to rendering the service, if requested. Preferred
Beneficiary will be responsible for all fees due hereunder.

 

7.2        Payment Terms. DSI shall not be required to perform any service
unless the payment for such service and any outstanding balances owed to DSI are
paid in full. All other fees are due sixty (60) days following receipt of
invoice. If invoiced fees are not paid, DSI may terminate this Agreement in
accordance with Section 6.2.

 

ARTICLE 8 — LIABILITY AND DISPUTES

 

8.1        Right to Rely on Instructions. DSI may act in reliance upon any
instruction, instrument, or signature reasonably believed by DSI to be genuine.
DSI may assume that any employee of a party to this Agreement who gives any
written notice, request, or instruction has the authority to do so. DSI will not
be required to inquire into the truth or evaluate the merit of any statement or
representation contained in any notice or document. DSI shall not be responsible
for failure to act as a result of causes beyond the reasonable control of DSI.

 

8.2        Indemnification. Depositor and Preferred Beneficiary each agree to
indemnify, defend and hold harmless DSI from any and all claims, actions,
damages, arbitration fees and expenses, costs, attorney’s fees and other
liabilities (“Liabilities”) incurred by DSI relating in any way to this escrow
arrangement unless such Liabilities were caused by the negligence or willful
misconduct of DSI, as determined by final adjudication, unless DSI agrees to
indemnify without adjudicating the issue in court and without its admitting
negligence or willful misconduct.

 

8.3        Dispute Resolution. Any dispute relating to or arising from this
Agreement (other than a dispute which is not compensable by monetary damages,
including, without limitation, an action seeking a Contrary Order under Section
5.3) in which DSI is a party to the dispute shall be resolved by arbitration
under the Commercial Rules of the American Arbitration Association. Three
arbitrators shall be selected. DSI and Depositor and Preferred Beneficiary shall
each select one arbitrator. Unless otherwise agreed by DSI, Depositor and
Preferred Beneficiary, arbitration will take place in New York, New York, USA.
Any court having jurisdiction over the matter may enter judgment on the award of
the arbitrator(s). Service of a petition to confirm the arbitration award may be
made by First Class mail or by commercial express mail, to the attorney for the
party or, if unrepresented, to the party at the last known business address.

 

8.4        Limitation of Liability. IN NO EVENT SHALL ANY PARTY BE LIABLE TO ANY
OTHER PARTY FOR ANY INDIRECT, INCIDENTAL, SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES, (INCLUDING BUT NOT LIMITED TO LOSS OF DATA, REVENUE,
AND/OR PROFITS) COSTS OR EXPENSES (INCLUDING LEGAL FEES AND EXPENSES), WHETHER
FORSEEABLE OR UNFORSEEABLE, THAT MAY ARISE OUT OF OR IN CONNECTION WITH AN
ESCROW ARRANGEMENT EVIDENCED BY AN ESCROW DOCUMENT PACKAGE UNDER THIS AGREEMENT;
AND IN NO EVENT SHALL THE COLLECTIVE LIABILITY OF ANY PARTY EXCEED TEN TIMES THE
FEES PAID UNDER THIS AGREEMENT. THE FOREGOING LIMITATION OF LIABILITY DOES NOT
APPLY WITH RESPECT TO THE PARTY’S OBLIGATIONS UNDER SECTION 8.2, A MATERIAL
BREACH OF DSI’S CONFIDENTIALITY OBLIGATIONS, ANY ACTS OF GROSS NEGLIGENCE,
PERSONAL INJURY CLAIMS, PROPERTY DAMAGE CLAIMS (EXCLUDING THE DEPOSIT), OR
INTELLECTUAL PROPERTY INFRINGMENT (“EXCLUSIONS”). THE FOREGOING SHALL NOT ACT TO
LIMIT THE LIABILITY OF THE PREFERRED BENEFICIARY OR DEPOSITOR FOR CLAIMS UNDER
THE LICENSE AGREEMENT, INCLUDING WITHOUT LIMITATION CLAIMS RELATED TO THIS
ESCROW OR THE USE OF THE MATERIALS DEPOSITED HEREUNDER.

 

8.5        Controlling Law. This Agreement is to be governed and construed in
accordance with the laws of the State of New York, without regard to its
conflict of law provisions.

 

8.6        Notice of Requested Order. Except in cases in which DSI is alleged to
be in breach of this Agreement, if Depositor or a Preferred Beneficiary
initiates proceedings to obtain an order from the arbitrator or any court of
competent jurisdiction which may direct DSI to take, or refrain from taking any
action, prior to initiating the action the party seeking an order shall:



--------------------------------------------------------------------------------

  a.   Give DSI at least two business days’ prior notice of the hearing;

 

  b.   Include in any such order that, as a precondition to DSI’s obligation,
DSI be paid in full for any past due fees and be paid for the reasonable value
of the services to be rendered pursuant to such order; and

 

  c.   Ensure that DSI not be required to deliver the original (as opposed to a
copy) of the Deposit Materials if DSI may need to retain the original in its
possession to fulfill any of its other escrow duties.

 

ARTICLE 9 — GENERAL PROVISIONS

 

9.1        Entire Agreement. This Agreement, which includes the Depositor
Acceptance Form and Attachments described herein, embodies the entire
understanding among all of the parties with respect to its subject matter and
supersedes all previous communications, representations or understandings,
either oral or written. DSI is not a party to the License Agreement between
Depositor and Preferred Beneficiary and has no knowledge of any of the terms or
provisions, other than the content of the applicable definitions referenced
herein, of any such License Agreement. DSI’s only obligations to Depositor or
Preferred Beneficiary are as set forth in this Agreement, including each Escrow
Document Package. No amendment or modification of this Agreement, including
Escrow Document Packages, shall be valid or binding unless signed by all the
parties hereto.

 

9.2        Notices. All notices, invoices, payments, deposits and other
documents and communications shall be given to the parties at the addresses
specified in the Depositor Acceptance Form or as otherwise designated by a Party
in writing to the other two. It shall be the responsibility of the parties to
notify each other as provided in this Section in the event of a change of
address. The parties shall have the right to rely on the last known address of
the other parties. Any correctly addressed notice or last known address of the
other Parties that is relied on herein that is refused, unclaimed, or
undeliverable because of an act or omission of the Party to be notified as
provided herein shall be deemed effective as of the first date that said notice
was refused, unclaimed, or deemed undeliverable by the postal authorities by
mail, through messenger or commercial express delivery services. Unless
otherwise provided in this Agreement, all documents and communications may be
delivered by First Class mail.

 

9.3        Severability. In the event any provision of this Agreement is found
to be invalid, voidable or unenforceable, the parties agree that unless it
materially affects the entire intent and purpose of this Agreement, such
invalidity, voidability or unenforceability shall affect neither the validity of
this Agreement nor the remaining provisions herein, and the provision in
question shall be deemed to be replaced with a valid and enforceable provision
most closely reflecting the intent and purpose of the original provision.

 

9.4        Successors. This Agreement shall be binding upon and shall inure to
the benefit of the successors and assigns of the parties. However, DSI shall
have no obligation in performing this Agreement to recognize any successor or
assign of Depositor or Preferred Beneficiary unless DSI receives clear,
authoritative and conclusive written evidence of the change of parties.

 

9.5        Regulations. Depositor and Preferred Beneficiary are responsible for
and warrant compliance with all applicable laws, rules and regulations,
including but not limited to customs laws, import, export, and re-export laws
and government regulations of any country from or to which the Deposit Materials
may be delivered in accordance with the provisions of this Agreement.

 

Nortel   Networks Limited

 

By:

 

 

--------------------------------------------------------------------------------

      Name:  

 

--------------------------------------------------------------------------------

     

Title:

 

 

--------------------------------------------------------------------------------

     

Date:

 

 

--------------------------------------------------------------------------------

     

 

DSI Technology Escrow Services, Inc.

 

By:

 

 

--------------------------------------------------------------------------------

     



--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

     

Title:

 

 

--------------------------------------------------------------------------------

     

Date:

 

 

--------------------------------------------------------------------------------

     

 

DEPOSITOR

 

By:

 

 

--------------------------------------------------------------------------------

      Name:  

 

--------------------------------------------------------------------------------

     

Title:

 

 

--------------------------------------------------------------------------------

     

Date:

 

 

--------------------------------------------------------------------------------

     



--------------------------------------------------------------------------------

ATTACHMENT 1

 

MODEL ACCEPTANCE AND DEPOSIT MATERIALS DESCRIPTION FORMS

 

1. Model Depositor Acceptance Form

 

DEPOSITOR ACCEPTANCE FORM

 

Account Number                         

 

Depositor,                          (the “Preferred Beneficiary”) and DSI
Technology Escrow Services, Inc. (“DSI”), hereby acknowledge that
                                 is the Depositor referred to in the Master
Escrow Agreement (“Agreement”) effective                          with DSI as
the escrow agent and Nortel Networks Limited is a Preferred Beneficiary.

 

DSI will not be required to inquire into the truth or evaluate merit of any
statement or representation contained in any notice or document. DSI shall not
be responsible for failure to act as a result of causes beyond the reasonable
control of DSI.

 

Notices and communications to Depositor should be addressed to:   Notices and
Invoices to Preferred Beneficiary concerning this escrow arrangement should be
addressed to: Depositor Company Name:   Preferred Beneficiary (as applicable,
fill in with Address:   “Nortel Networks Limited” or the name of a Subsidiary or
Affiliate)

                    _______________________________

  Address: Designated Contact:     Telephone:     Facsimile:   Designated
Contact: E-Mail:   Telephone: Verification Contact (required):   Facsimile:    
E-Mail:     Verification Contact (required):P.O.#, if required:    
_____________________

 

Requests to change the designated contact should be given in writing by the
designated contact or an authorized employee.

 

Notices to:

DSI should be addressed to:

 

Invoice inquiries and fee remittances

to DSI should be addressed to:

DSI Technology Escrow Services, Inc.   DSI Technology Escrow Services, Inc.
Contract Administration   P.O. Box. 27131 9265 Sky Park Court, Suite 202   New
York, NY 10087-7131 San Diego, CA 92123         Wire Information: Telephone:
(858) 499-1600   Routing # 021000021 Facsimile: (858) 694-1919   Acct# 323285228
E-Mail: clientservices@dsiescrow.com     Date: _________________________________
        Bank Address:     JP Morgan Chase Bank     280 Park Avenue     New York,
NY 10017           Funds Transfer Phone#     (866) 223-0359



--------------------------------------------------------------------------------

ALL THREE PARTIES NEED TO SIGN THIS DEPOSITOR ACCEPTANCE FORM.

Depositor   Preferred Beneficiary By:   By: Print Name:   Print Name: Title:  
Title: Date:   Date:

 

 

DSI Technology Escrow Services, Inc. By: Print Name: Title: Date:



--------------------------------------------------------------------------------

2. Model Deposit Materials Description

 

MODEL DEPOSIT MATERIALS DESCRIPTION

 

Depositor Company Name

 

Account Number                                         
                                        
                                                                     

 

Product Name                                         
                                                  Version
                                                     

(Product Name will appear as Exhibit B Name on Account History report)

 

 

DEPOSIT MATERIAL DESCRIPTION:



--------------------------------------------------------------------------------

Quantity    Media Type & Size    Label Description of Each Separate Item ___   
Disk 3.5” or ___      ___    DAT tape ___ mm      ___    CD-ROM      ___    Data
cartridge tape ___      ___    TK 70 or ___ tape      ___    Magnetic tape ___
     ___    Documentation      ___    Other ___________________     

 

PRODUCT DESCRIPTION:

Environment                                         
                                        
                                                             

 

DEPOSIT MATERIAL INFORMATION:

Is the media or are any of the files encrypted? Yes / No If yes, please include
any passwords and the decryption tools.

 

Encryption tool name ________________________________ Version
____________________________

 

Hardware required
______________________________________________________________________

 

Software required
_______________________________________________________________________

 

Other required information
_________________________________________________________

 

 

I certify for Depositor that the above described DSI has inspected and accepted
the above   Deposit Materials have been transmitted to DSI: materials (any
exceptions are noted above):    

 

Signature: ___________________________________   Signature:
_______________________________ Print Name: __________________________________  
Print Name: ______________________________ Date:
_______________________________________  

Date Accepted: ____________________________

 

_________________________________________

 

Send materials to: DSI, 2100 Norcross Pkwy, Ste 150 Norcross, GA 30071 (770)
239-9200



--------------------------------------------------------------------------------

ATTACHMENT 2

 

ESCROW DOCUMENT PACKAGE

 

 

Each consecutive numbered attachment to this Attachment 2 (e.g., 2-1, 2-2, 2-3)
is hereby incorporated into this Agreement.



--------------------------------------------------------------------------------

EXHIBIT P

 

AFFILIATES AND SUBSIDIARIES

 

1. Nortel Networks Subsidiaries

 

Nortel Networks will provide within sixty (60) days of the Effective Date

 

2. Nortel Networks Affiliates

 

Nortel Networks will provide within sixty (60) days of the Effective Date,
subject to Avici’s approval, not to be unreasonably withheld.

 

3. Avici Subsidiaries

 

None

 

4. Avici Affiliates

 

None



--------------------------------------------------------------------------------

EXHIBIT Q

 

HARDWARE AND SOFTWARE TERMS AND CONDITIONS

 

 

Nortel Networks Purchase and License Agreement PLA v03-01-03 US is attached
hereto and incorporated herein by reference.